Wednesday,
July 2, 2008

Part II

Department of
Justice

rwilkins on PROD1PC63 with NOTICES2

Office of the Attorney General; The
National Guidelines for Sex Offender
Registration and Notification; Notice

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

PO 00000

Frm 00001

Fmt 4717

Sfmt 4717

E:\FR\FM\02JYN2.SGM

02JYN2

38030

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

DEPARTMENT OF JUSTICE
[Docket No. OAG 121; AG Order No. 2978–
2008]
RIN 1105–AB28

Office of the Attorney General; The
National Guidelines for Sex Offender
Registration and Notification
AGENCY: Department of Justice.
ACTION: Final guidelines.
SUMMARY: The United States Department

of Justice is publishing Final Guidelines
to interpret and implement the Sex
Offender Registration and Notification
Act.
DATES: Effective Date: July 2, 2008.

rwilkins on PROD1PC63 with NOTICES2

FOR FURTHER INFORMATION CONTACT:

Laura L. Rogers, Director, SMART
Office, Office of Justice Programs,
United States Department of Justice,
Washington, DC, phone: 202–514–4689,
e-mail: Getsmart@usdoj.gov.
SUPPLEMENTARY INFORMATION: Since the
enactment of the Jacob Wetterling
Crimes Against Children and Sexually
Violent Offender Registration Act (42
U.S.C. 14071) in 1994, there have been
national standards for sex offender
registration and notification in the
United States. All states currently have
sex offender registration and
notification programs and have
endeavored to implement the Wetterling
Act standards in their existing
programs.
Title I of the Adam Walsh Child
Protection and Safety Act of 2006 (Pub.
L. 109–248), the Sex Offender
Registration and Notification Act
(SORNA), contains a comprehensive
revision of the national standards for
sex offender registration and
notification. The SORNA reforms are
generally designed to strengthen and
increase the effectiveness of sex
offender registration and notification for
the protection of the public, and to
eliminate potential gaps and loopholes
under the pre-existing standards by
means of which sex offenders could
attempt to evade registration
requirements or the consequences of
registration violations.
Section 112(b) of SORNA (42 U.S.C.
16912(b)) directs the Attorney General
to issue guidelines to interpret and
implement SORNA. The Department of
Justice published proposed guidelines
in the Federal Register on May 30,
2007, for this purpose. See 72 FR 30209
(May 30, 2007). The comment period
ended on August 1, 2007.
These final guidelines provide
guidance and assistance to the states
and other jurisdictions in incorporating

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

the SORNA requirements into their sex
offender registration and notification
programs. Matters addressed in the
guidelines include general principles for
SORNA implementation; the
jurisdictions responsible for
implementing the SORNA standards in
their programs; the sex offenders
required to register under SORNA and
the registration and notification
requirements they are subject to based
on the nature of their offenses and the
extent of their recidivism; the
information to be included in the sex
offender registries and the disclosure
and sharing of such information; the
jurisdictions in which sex offenders are
required to register; the procedures for
initially registering sex offenders and for
keeping the registration current and the
registration information up to date; the
duration of registration; and the means
of enforcing registration requirements.
A summary of the comments received
on the proposed guidelines follows,
including discussion of changes in the
final guidelines based on the comments
received, followed by the text of the
final guidelines.
Summary of Comments on the Proposed
Guidelines
Approximately 275 comments were
received on the proposed guidelines.
The Department of Justice appreciates
the interest and insight reflected in the
many submissions and
communications, and has considered
them carefully. In general, the
comments did not show a need to
change the overall character of the
guidelines, but in some areas the
commenters provided persuasive
reasons to change the proposed
guidelines’ treatment of significant
issues, or pointed to a need to provide
further clarification about them.
The initial portion of this summary
reviews the most significant and most
common issues raised in the comments,
and identifies changes made in the final
guidelines relating to these issues. The
remainder of the summary thereafter
runs through the provisions of the
guidelines in the order in which they
appear, and discusses in greater detail
the comments on each topical area in
the guidelines and changes made (or not
made) on the basis of public comments.
Tribal issues: Comments were
received from a number of Indian tribal
organizations and individual tribes that
expressed their strong commitment to
the protection of their communities
from sex offenders through effective
registration and notification. These
comments, however, emphasized the
importance of consulting and involving
tribal representatives in all aspects of

PO 00000

Frm 00002

Fmt 4701

Sfmt 4703

SORNA implementation affecting tribal
interests, and presented well-founded
proposals for changing a number of
provisions in the guidelines. Specific
changes in the final guidelines based on
these comments include: (i) Clarifying
that groups of tribes may enter into
cooperative arrangements among
themselves to effect the substantial
implementation of the SORNA
requirements, (ii) striking a provision of
the proposed guidelines that was seen
as according less respect to tribal sex
offense convictions than to sex offense
convictions in other jurisdictions, and
(iii) modifying a requirement for sex
offenders to register ethnic or tribal
names whose formulation was overly
broad in the proposed guidelines. The
comments received on tribal issues and
resulting changes in the final guidelines
are further discussed below in
connection with § 127 of SORNA, the
meaning of ‘‘conviction’’ for purposes of
SORNA, and required registration
information under SORNA.
Treatment of juveniles: Comments
were received from various groups and
individuals objecting to SORNA’s
treatment of juvenile delinquents. The
relevant SORNA provisions require
registration for juveniles at least 14
years old who are adjudicated
delinquent for committing particularly
serious sexually assaultive crimes
(offenses ‘‘comparable to aggravated
sexual abuse’’). These comments could
not be accommodated in the guidelines
to the extent that they simply express
disagreement with the legislative
decision in SORNA § 111(8) that a
narrowly defined class of juvenile
delinquents should be subject to
SORNA’s requirements, or propose that
jurisdictions be deemed to have
substantially implemented SORNA even
if they globally dispense with SORNA’s
registration and notification
requirements in relation to juveniles.
However, the comments have provided
grounds for further thought about the
implementation of § 111(8)’s
requirement that juveniles at least age
14 adjudicated delinquent for offenses
comparable to aggravated sexual abuse
be registered, resulting in a substantial
change in the final guidelines’ treatment
of this issue. As revised, the guidelines
explain that it is sufficient for
substantial implementation of this
aspect of SORNA to require registration
for (roughly speaking) juveniles at least
age 14 who are adjudicated delinquent
for offenses equivalent to rape or
attempted rape, but not for those
adjudicated delinquent for lesser sexual
assaults or non-violent sexual conduct.
The comments received on this issue

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
and the changes made on the basis of
the comments are further discussed
below in connection with the
‘‘substantial implementation’’ standard
under SORNA and in connection with
SORNA’s concept of ‘‘conviction’’ (parts
II.E and IV.A of the guidelines).
Retroactivity: Some commenters
objected to, or expressed concerns
about, provisions of the guidelines that
require that jurisdictions apply the
SORNA requirements ‘‘retroactively’’ to
certain categories of offenders whose
sex offense convictions predate the
enactment of SORNA or its
implementation in a particular
jurisdiction. The guidelines specifically
require registering in conformity with
SORNA sex offenders who remain in the
system as prisoners, supervisees, or
registrants, or who reenter the system
through a subsequent criminal
conviction. Some comments of this type
opined that Congress was simply wrong
in enacting SORNA’s requirements for
sex offender registration and
notification, and that the Attorney
General should mitigate the resulting
harm by defining their scope of
application as narrowly as possible.
This premise cannot be accepted or
acted on in issuing guidelines to
‘‘interpret and implement’’ SORNA, as
SORNA § 112(b) requires the Attorney
General to do. Other commenters,
however, expressed concerns of a more
practical nature, based on potential
difficulties in finding older convictions
and determining whether registration is
required for them under SORNA’s
standards. The final guidelines address
this concern by clarifying that
jurisdictions may rely on their normal
methods and standards in searching
criminal records for this purpose, and
that information about underlying
offense conduct or circumstances does
not have to be sought beyond that
appearing in available criminal history
information. Parallel explanation has
also been provided in relation to preSORNA (or pre-SORNAimplementation) convictions that raise a
sex offender’s tier classification under
SORNA on grounds of recidivism.
Information subject to Web site
posting: Some state officials who
submitted comments expressed concern
that their jurisdictions would be
required to post various types of
registration information on their public
sex offender Web sites—e.g.,
fingerprints, palm prints, and DNA
information—that would be of no real
interest to the public or inappropriate
for public disclosure. However, the
guidelines identify a limited number of
informational items concerning a sex
offender that must be included on the

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

Web sites—in essence, name
information, address information,
vehicle information, physical
description, sex offenses for which
convicted, and a current photograph—
and do not require Web site posting of
registration information outside of these
categories. The guidelines in their final
formulation have been revised for
greater clarity concerning the
information that must be included on
jurisdictions’ sex offender Web sites and
the information that need not be
included.
Registration jurisdictions: Some
commenters raised questions about instate registration requirements, such as
whether a sex offender who resides in
one county and is employed in another
would have to register in both counties.
The answer is that this is a matter of
state discretion. The ‘‘jurisdictions’’ in
which SORNA requires registration are
the 50 States, the five principal
territories, the District of Columbia, and
Indian tribes that have elected to be
registration jurisdictions in conformity
with § 127—the definition does not
cover counties, cities, towns, or other
political subdivisions of states or other
covered jurisdictions. SORNA § 113(a)
provides that sex offenders must register
in the jurisdictions (as so defined) in
which they live, work, or attend school,
but SORNA does not prescribe finer
requirements as to the particular area(s)
or location(s) within individual states,
territories, or tribes where sex offenders
must register or make in-person
appearances. Questions were also raised
whether there is a continuing
registration requirement under
SORNA—beyond initial registration—in
relation to the jurisdiction in which a
sex offender was originally convicted
for the registration offense, if the sex
offender does not reside, work, or attend
school in that jurisdiction. The answer
is no. While SORNA itself (§§ 111(10),
113(a)) and the proposed guidelines
reflect these points, some additional
explicit language has been added about
them in the final guidelines to foreclose
future misunderstandings of this type.
Offense of conviction versus
underlying conduct: Some commenters
raised questions or provided
recommendations as to whether the
application of SORNA’s requirements
depends on the elements of the offense
for which the sex offender is convicted
or the underlying offense conduct. The
answer to this question may affect
whether registration is required by
SORNA at all, and may affect the ‘‘tier’’
classification of offenders under the
SORNA standards. The general answer
is that jurisdictions are not required by
SORNA to look beyond the elements of

PO 00000

Frm 00003

Fmt 4701

Sfmt 4703

38031

the offense of conviction in determining
registration requirements, except with
respect to victim age. The discussion of
the tier classifications has been edited
in the final guidelines to make this
point more clearly.
Duration of registration: Some
commenters expressed uncertainties or
criticisms relating to provisions in the
guidelines affecting the duration of
registration. The matters raised included
(i) whether the running of the
registration period is suspended by the
subsequent incarceration of the sex
offender or other subsequent events
(tolling), and (ii) the conditions for
reducing registration periods. The
discussion of these issues has been
revised in some respects in the final
guidelines for greater clarity.
Risk assessments: Some commenters
asked whether a jurisdiction could be
considered to have substantially
implemented the SORNA requirements
if the jurisdiction globally dispensed
with those requirements and instead
based sex offender registration or
notification on individualized risk
assessments of sex offenders. The
answer is no, for reasons that are further
discussed in connection with
‘‘substantial implementation’’ later in
this summary. This does not mean,
however, that SORNA bars jurisdictions
from utilizing risk assessments in their
systems if they so wish. Jurisdictions
may have reasons for carrying out such
assessments independent of
registration/notification issues, such as
to inform decisions concerning the
conditions or duration of supervision,
and they remain free to utilize such
assessments as a basis for prescribing
registration or notification requirements
that exceed the minimum required by
SORNA. For example, there is no
inconsistency with SORNA if a
jurisdiction prescribes a longer
registration period or more frequent
verification appearances than the
minimum required under SORNA
§§ 111(2)–(4), 115–16, based on a risk
assessment indicating that a sex
offender is at ‘‘high risk’’ of reoffending,
or if a jurisdiction includes on its public
sex offender Web site information
showing the results of risk assessments
of individual offenders.
Aids to implementation: Some of the
commenters recommended the
development of practical information
technology and documentary tools to
facilitate SORNA implementation.
Various measures of this sort will be
pursued. The final guidelines
themselves will be available in a more
user-friendly form on the SMART Office
Web site, which will include a table of
contents with page number references

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

38032

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

and an index. Per the directive in
SORNA § 123, software is being
developed and communications systems
arrangements are being made that will
facilitate the interjurisdictional
exchange of registration information,
automate the posting of information to
sex offender Web sites and the operation
of such Web sites in conformity with the
SORNA requirements, and otherwise
enable jurisdictions to implement the
SORNA requirements in their programs
as far as possible by using these
technological tools. Additional
implementation tools the SMART Office
is developing include: A database of
statutes ranging back to approximately
1960 for all SORNA jurisdictions, which
jurisdictions will be able to link to from
their registries to provide the text of the
conviction offense for each registered
sex offender; a statutory matrix of sex
offense provisions from all SORNA
jurisdictions, which will assist
jurisdictions in ascertaining the SORNA
registration and notification
requirements applicable to offenders
convicted of these offenses; checklists
that jurisdictions will be able to use to
evaluate whether the SORNA
requirements are met in their programs
and to structure their submissions to the
SMART Office establishing SORNA
implementation; model forms that
jurisdictions will be able to use to
inform sex offenders about their
obligations under SORNA; and model
templates for jurisdictions to use to
create cooperative agreements.
Jurisdiction-specific questions: Some
commenters—particularly state officials
with responsibilities relating to sex
offender registration or notification—
submitted extensive questions,
comments, and observations relating to
the implementation of SORNA in their
jurisdictions. This summary does not
attempt to provide an exhaustive
account of such submissions, or to
respond to them point by point. The
number of specific questions or
comments of this type is very large and
many of them relate to matters that may
not arise in, and may not be of interest
to, jurisdictions other than the
particular jurisdiction that submitted
the questions. Also, these comments
largely did not propose changes in the
guidelines, but perhaps sought
confirmation of the guidelines’ meaning
in relation to certain matters, or
practical advice or suggestions for
implementing the SORNA requirements
in particular state systems. The SMART
Office’s cooperative work with all
jurisdictions in their SORNA
implementation efforts will provide a
more satisfactory means of answering

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

questions and addressing matters of this
type than this summary of comments on
the proposed SORNA implementation
guidelines.
Residency restrictions and other
misunderstandings: A number of
commenters submitted critical
comments concerning supposed
requirements that do not appear in
SORNA or the guidelines. For example,
some commenters complained that
SORNA or the guidelines would prevent
sex offenders from living in many areas.
But SORNA’s requirements are
informational in nature and do not
restrict where sex offenders can live. To
the extent that states, other SORNA
jurisdictions, or municipalities
prescribe restrictions on areas that sex
offenders may enter or reside in, it is a
matter in their discretion, and any
objections to such restrictions would
need to be addressed to the
governmental entities that adopt them.
As a second example, some commenters
assumed that there is little or no
difference between the treatment of
adult sex offenders and juveniles under
SORNA and the guidelines, and that
SORNA would require registration by
teenagers based on consensual sexual
conduct with other teenagers of similar
age. No changes have been made in the
guidelines on the basis of such
comments because they involve
incorrect assumptions concerning
matters that SORNA and the guidelines
do not require.
Objections to SORNA: Some of the
comments stated objections to SORNA
generally, to specific sex offender
registration or notification requirements
prescribed by SORNA, or to features of
the guidelines that straightforwardly
reflect SORNA’s requirements. Changes
have not been made in the guidelines
based on such comments because the
Attorney General has no authority to
repeal or overrule the national standards
for sex offender registration and
notification that are embodied in
SORNA. Rather, the Attorney General’s
responsibility is to interpret and
implement those standards in the
guidelines, as required by SORNA
§ 112(b).
The remainder of this summary
discusses comments received on the
guidelines’ provisions in the order in
which those provisions appear in the
guidelines.
I. Introduction
No comments were received that
provided any persuasive reason to
change the Introduction, and it remains
the same in the final guidelines.

PO 00000

Frm 00004

Fmt 4701

Sfmt 4703

II. General Principles
A. Terminology
The proposed guidelines, following
the express definition in SORNA
§ 111(10), used the term ‘‘jurisdictions’’
to refer to the 50 States, the District of
Columbia, the five principal U.S.
territories, and Indian tribes so
qualifying under § 127. Some comments
received nevertheless reflected a
misunderstanding of ‘‘jurisdictions’’ in
some contexts in the guidelines as
including political subdivisions of states
(e.g., counties). Additional explanation
about the meaning of ‘‘jurisdiction’’ has
been added in the ‘‘terminology’’
section in the final guidelines to
foreclose misunderstandings of this
type. A paragraph has also been added
explaining the use of the term
‘‘imprisonment’’ in SORNA and the
guidelines.
B. Minimum National Standards
The proposed guidelines stated that
SORNA generally establishes minimum
national standards, setting a floor, not a
ceiling, for jurisdictions’ sex offender
registration and notification programs.
Hence, jurisdictions may adopt
requirements that encompass the
SORNA baseline of sex offender
registration and notification
requirements but exceed them in
relation to such matters as: The classes
of persons who will be required to
register; the means by, and frequency
with which, registration information
will be verified; the duration of
registration; the time for reporting of
changes in registration information; and
the classes of registrants and the
information about them that will be
included on public sex offender Web
sites.
Some commenters took issue with
this basic premise of the guidelines,
asserting that SORNA was meant to
prescribe the most as well as the least
that jurisdictions may do, hence
precluding jurisdictions from adopting
sex offender registration and
notification measures that go beyond
those required by SORNA. This view is
mistaken, as may be seen from the
provisions of SORNA and the Adam
Walsh Act, the history of the national
standards for sex offender registration
and notification, and the general
principles regarding preemption of state
regulation by federal law.
Considering first the provisions of
SORNA, § 119(a) provides the current
statutory basis for the National Sex
Offender Registry (NSOR), a central
database maintained by the FBI that
compiles information from the state sex
offender registries and makes it

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
available to law enforcement agencies
on a nationwide basis. Section 119(a)
states specifically that ‘‘[t]he Attorney
General shall maintain a national
database at the Federal Bureau of
Investigation for each sex offender and
any other person required to register in
a jurisdiction’s sex offender registry.’’
(Emphasis added.) Hence, the
authorizing provision for NSOR
contemplates expressly that NSOR’s
contents will not be limited to persons
satisfying the SORNA § 111(1), (5)–(8)
definition of ‘‘sex offender’’—which
defines the universe of individuals
required to register under SORNA’s
standards—but rather also will include
information concerning ‘‘other
person[s]’’ whom jurisdictions require
to register. For example, as the
guidelines note, jurisdictions may
choose to require registration by certain
classes of persons who are non-convicts
and hence outside the SORNA
definition of ‘‘sex offender’’—such as
persons acquitted of sexually violent
crimes or child molestation offenses on
the ground of insanity, or persons
released following civil commitment as
sexually dangerous persons. SORNA
§ 119(a) explicitly confirms the
propriety of including information on
such registrants in NSOR. If, however,
there had been a legislative objective to
exclude all such persons from any
requirement to register, as these
commenters suppose, it would have
been perverse for SORNA to provide
that these persons are to be included in
the National Sex Offender Registry.
SORNA § 120, which provides the
statutory basis for the Dru Sjodin
National Sex Offender Public Web site,
similarly shows that SORNA was not
intended to prescribe the maximum that
jurisdictions may do. The Web site in
question, maintained by the Department
of Justice at http://www.nsopr.gov, is a
search mechanism that provides
convenient access through a single
national site to the information available
on the individual jurisdictions’ public
sex offender Web sites. Section 120(b)
states that ‘‘[t]he Website shall include
relevant information for each sex
offender and other person listed on a
jurisdiction’s Internet site.’’ (Emphasis
added.) Hence, the provision for the
national public Web site expressly
contemplates, and allows for the
inclusion of, registrants in addition to
those satisfying the SORNA definition
of ‘‘sex offender,’’ and assumes that
there will be public notification
concerning such registrants through
Web site posting. On the view of the
commenters who assert that the SORNA
standards define a ceiling for

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

jurisdictions’ programs, SORNA
establishes a federal policy against
registration and notification for persons
who do not satisfy the SORNA
definition of ‘‘sex offender.’’ However, if
a jurisdiction violates this alleged
federal policy by requiring such persons
to register and posting them on its sex
offender Web site, then the violation is
to be compounded by posting them on
the national sex offender Web site as
well, as SORNA § 120 requires. There is
no merit to an understanding that would
impute to SORNA such contradictory
objectives.
A third provision of similar import is
18 U.S.C. 4042(c) (entitled ‘‘notice of
sex offender release’’), which requires
notice to state and local law
enforcement and to state or local sex
offender registration agencies
concerning the release to their areas of
certain federal prisoners and
probationers. The persons for whom
such release notice is required are those
‘‘required to register under the Sex
Offender Registration and Notification
Act’’ and in addition ‘‘any other person
in a category specified by the Attorney
General.’’ 18 U.S.C. 4042(c)(1), (3), as
amended by SORNA § 141(f)–(g). The
‘‘any other person’’ language provides
the Attorney General the authority to
facilitate jurisdictions’ registration
requirements that go beyond the
SORNA minimum by affording release
notice to the jurisdictions’ registration
authorities concerning persons who may
be subject to such broader requirements,
even if they are not required to register
by the SORNA standards. This would
make no sense if there were a federal
policy against jurisdictions’ registering
individuals who are not required to
register by SORNA.
A fourth provision of this type,
appearing later in the Adam Walsh Act,
is § 631, which authorizes funding to
assist jurisdictions in periodic
verification of the registered addresses
of sex offenders. The history of this
provision indicates that its purpose is to
support special measures jurisdictions
may adopt to ensure that sex offenders
remain at their registered addresses,
such as mailing to the registered address
verification forms that the sex offender
is required to sign and return—measures
that are supplementary to in-person
appearances by sex offenders, which are
the only means of periodic verification
of registration information that SORNA
requires in its enacted form. Compare
SORNA §§ 116, 631, with H.R. 3132,
§§ 116, 118, 109th Cong., 1st Sess.
(2005) (as passed by the House of
Representatives). However, under the
commenters’ theory that SORNA defines
the maximum sex offender registration

PO 00000

Frm 00005

Fmt 4701

Sfmt 4703

38033

measures jurisdictions may adopt, there
would be no room for a program like
that authorized in § 631 of the Adam
Walsh Act to encourage additional
measures promoting effective sex
offender tracking and location.
The general history and formulation
of SORNA also imply that jurisdictions
have discretion to go beyond the
minimum registration and notification
measures required by SORNA. SORNA
was preceded by the national standards
for sex offender registration under the
Jacob Wetterling Crimes Against
Children and Sexually Violent Offender
Registration Act (42 U.S.C. 14071),
which was initially enacted in 1994.
The general approach of SORNA
parallels that of the Wetterling Act. Both
enactments set forth standards that
address the various aspects of sex
offender tracking and public
notification, but they do not purport to
exhaust the measures that jurisdictions
may wish to adopt for these purposes,
or to preempt additional regulation by
jurisdictions of persons who have
committed sexual offenses. The
Attorney General’s guidelines under the
Wetterling Act consistently interpreted
that Act’s requirements as minimum
standards that states are free to exceed.
See 64 FR 572, 575 (1999) (‘‘[T]he Act’s
standards constitute a floor for state
programs, not a ceiling * * * . For
example, a state may have a registration
system that covers broader classes of
offenders than those identified in the
Act, requires address verification for
registered offenders at more frequent
intervals than the Act prescribes, or
requires offenders to register for a longer
period of time than the period specified
in the Act. Exercising these options
creates no problem of compliance
because the Act’s provisions concerning
duration of registration, covered
offenders, and other matters do not limit
state discretion to impose more
extensive or stringent requirements that
encompass the Act’s baseline
requirements.’’); 62 FR 39009, 39013
(1997) (same); 61 FR 15110, 15112
(1996) (same); see also 70 FR 12721,
12724 (2005) (same understanding in
proposed guidelines for final
amendments to the Wetterling Act
preceding enactment of SORNA).
Given that this understanding of the
national standards under the Wetterling
Act was set forth in public guidelines
for over a decade prior to the enactment
of the successor national standards of
SORNA, the reasonable expectation at
the time of SORNA’s enactment was
that the SORNA standards would be
understood in the same way, absent a
new legislative direction to the contrary.
Hence, continuing the approach of the

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

38034

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

Wetterling Act, SORNA does not bar
jurisdictions from adopting additional
regulation of sex offenders for the
protection of the public, beyond the
specific measures that SORNA requires.
Under both the Wetterling Act and
SORNA, the ‘‘floor, not ceiling’’
principle is qualified in one area.
Specifically, in relation to public
disclosure of information on registrants,
the Wetterling Act standards required
release of relevant information
necessary to protect the public, but with
the proviso that ‘‘the identity of a victim
of an offense that requires registration
under this section shall not be
released.’’ 42 U.S.C. 14071(e)(2). The
exclusion of victim identity from public
disclosure is carried forward in SORNA
§ 118(b), which specifies ‘‘mandatory
exemptions’’ from the posting of
registration information on
jurisdictions’ sex offender websites.
Specifically, § 118(b)(1) states that a
jurisdiction shall exempt from
disclosure ‘‘the identity of any victim of
a sex offense.’’ In addition, reflecting
that SORNA § 114 requires a broader
range of registration information than
had been required under the Wetterling
Act standards, some of which may be
inappropriate for public disclosure
through website posting, SORNA
§ 118(b) states additional mandatory
exemptions for Social Security numbers,
arrests not resulting in conviction, and
any other information exempted from
disclosure by the Attorney General.
The statement of these limited
exceptions provides further
confirmation for the general principle
that SORNA’s aim is to define a floor,
not a ceiling, for jurisdictions’ sex
offender registration and notification
programs. Under both the Wetterling
Act and SORNA, there is one area—
public disclosure of registration
information—in which there is an overt
legislative decision that the federal law
standards should impose some
affirmative limitation on how far
jurisdictions may go. In both the
Wetterling Act and SORNA this
judgment is reflected in explicit
statutory provisions stating that certain
information shall not be disclosed. So a
model for instructing jurisdictions about
what they should not do exists, and one
would expect similar express statements
of limitation had SORNA been meant to
prescribe upper bounds on jurisdictions’
registration measures in other areas. In
SORNA, however, as in the Wetterling
Act, such statements of limitation do
not appear in other contexts.
The practical consequences of
reinterpreting the national standards to
establish a ceiling for jurisdictions’
registration and notification programs

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

must also be considered. During the
period in which the Wetterling Act
defined the national baseline for sex
offender registration and notification,
states were free to go beyond the
specified minimum, as discussed above,
and commonly did so. For example, the
Wetterling Act standards required 10
years of registration for sex offenders
generally, and lifetime registration for
aggravated offenders and recidivists. See
42 U.S.C. 14071(b)(6). But many
jurisdictions have adopted durational
requirements for registration that exceed
the Wetterling Act’s minimum, and may
also exceed the current SORNA
minimum in relation to many sex
offenders—such as making lifetime
registration the norm in relation to
registrants generally, as may be
provided in some existing registration
programs. Hence, taking the SORNA
standards as a ceiling for such programs
would require many jurisdictions to
reduce or eliminate sex offender
registration and notification
requirements that they were free to
adopt under the Wetterling Act
standards and currently apply in their
programs. That is not plausibly the
objective of a law (SORNA) enacted
with the general purpose of
strengthening sex offender registration
and notification in the United States.
The general principles governing
federal preemption of state regulation
lead to the same conclusion. SORNA’s
regulatory system for sex offenders
involves a combination of federal and
non-federal elements. In part, SORNA
directly prescribes registration
requirements that sex offenders must
comply with, and authorizes the
Attorney General to augment or further
specify those requirements in certain
areas. See §§ 113(a)–(d), 114(a), 115(a),
116. These requirements are subject to
direct federal enforcement, including
prosecution under 18 U.S.C. 2250 where
violations occur under circumstances
supporting federal jurisdiction, and
prescription of compliance with the
SORNA requirements as mandatory
conditions of supervision for federal sex
offenders under 18 U.S.C. 3563(a)(8),
3583(d). SORNA provides incentives for
states and other covered jurisdictions to
incorporate its registration requirements
for sex offenders, and other registration
and notification-related measures set
out in other provisions of SORNA, into
their own sex offender registration and
notification programs. See §§ 112(a),
113(c) (second sentence), 113(e), 114(b),
117, 118, 121, 122, 124–27. The overall
SORNA scheme also incorporates
federal superstructure and assistance
measures that support and leverage the

PO 00000

Frm 00006

Fmt 4701

Sfmt 4703

jurisdictions’ individual registration and
notification programs. See §§ 119, 120,
122, 123, 128, 142, 144, 146. The
Attorney General is authorized to issue
guidelines and regulations to interpret
and implement SORNA. See § 112(b).
The commenters who took issue with
the ‘‘floor, not ceiling’’ principle in the
proposed guidelines asserted that the
registration and notification
requirements set out in SORNA are
meant to be exhaustive and preemptive,
precluding any additional regulation of
released sex offenders by (non-federal)
jurisdictions for the protection of the
public. But ‘‘[w]hen considering preemption, we start with the assumption
that the historic police powers of the
States were not to be superseded by the
Federal Act unless that was the clear
and manifest purpose of Congress.’’
Wisconsin Public Intervenor v. Mortier,
501 U.S. 597, 605 (1991) (internal
quotation marks omitted).
One way a ‘‘clear and manifest’’
preemptive purpose may be shown is
through ‘‘explicit pre-emptive
language.’’ 501 U.S. at 605. But SORNA
contains no explicit preemption
provision, which says that states or
other jurisdictions cannot adopt
regulatory measures beyond those that
SORNA requires. The various
provisions in SORNA regarding
jurisdictions’ implementation of
SORNA are best understood as being
satisfied if a jurisdiction incorporates
the SORNA requirements in its program,
with no negative implication concerning
the jurisdiction’s discretion to adopt
additional requirements. See SORNA
§§ 112(a) (each jurisdiction to maintain
a sex offender registry conforming to the
requirements of SORNA), 124 (each
jurisdiction to implement SORNA
within specified time frames), 125
(funding reduction for jurisdictions that
fail to substantially implement SORNA),
126 (authorizing funding assistance for
implementation of SORNA).
Absent explicit preemption,
‘‘Congress’ intent to supersede state law
in a given area may nonetheless be
implicit if a scheme of federal regulation
is so pervasive as to make reasonable
the inference that Congress left no room
for the States to supplement it.’’ 501
U.S. at 605 (internal quotation marks
omitted). SORNA, however, obviously
leaves room for states (and other
jurisdictions) to supplement its
requirements. As discussed above, this
point is recognized in provisions of
SORNA relating to its federal
superstructure elements, such as the
National Sex Offender Registry and the
Dru Sjodin National Sex Offender
Website, which expressly presuppose

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
that the jurisdictions’ programs may go
beyond the SORNA-required minimum.
Preemption may also be inferred if
‘‘the Act of Congress * * * touch[es] a
field in which the federal interest is so
dominant that the federal system will be
assumed to preclude enforcement of
state laws on the same subject.’’ 501
U.S. at 605 (internal quotation marks
omitted). There is, however, no such
predominant federal interest with
respect to sex offender registration and
notification. The interest of the
individual states (and other covered
jurisdictions) in the protection of their
people from sex offenders through
appropriate regulatory measures and
public disclosure of relevant
information is at least equal to that of
the federal government, and falls within
an area of traditional state power and
responsibility.
Another ground for inferring
preemption is ‘‘if the goals sought to be
obtained and the obligations imposed
reveal a purpose to preclude state
authority.’’ 501 U.S. at 605 (internal
quotation marks omitted). Here as well,
SORNA does not support such an
inference. The general purpose of
SORNA is ‘‘to protect the public from
sex offenders and offenders against
children,’’ and to that end Congress in
SORNA ‘‘establish[ed] a comprehensive
national system for the registration of
those offenders.’’ SORNA § 102. The
SORNA requirements are
‘‘comprehensive’’ in the sense that
SORNA provides a full set of national
baseline requirements and procedures
for sex offender registration and
notification, replacing the previous
national standards under the Wetterling
Act. See SORNA § 129 (repeal of
Wetterling Act upon completion of
implementation period for SORNA).
Moreover, SORNA is more
comprehensive and contemplates
greater uniformity among jurisdictions
than the previous Wetterling Act
standards in that it generally establishes
a higher national baseline. But the
‘‘comprehensive[ness]’’ of the SORNA
requirements cannot be understood to
reflect an intent to preclude any and all
differences among jurisdictions. Some
provisions in SORNA expressly
authorize variations among
jurisdictions. See §§ 118(c)
(discretionary exemption of certain
information from website posting by
jurisdictions), 125(b) (authorizing
accommodation of state constitutional
restrictions). Various other SORNA
provisions, as discussed above,
recognize that jurisdictions may go
beyond the SORNA minimum and they
provide for the accommodation of such
differences in SORNA’s federal

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

superstructure elements, including the
National Sex Offender Registry and the
Dru Sjodin National Sex Offender
Website. These express provisions are at
odds with any understanding of the
‘‘comprehensive[ness]’’ of the SORNA
standards in a preemptive sense, so as
to preclude the adoption by states or
other covered jurisdictions of measures
that seek to go further in order to
advance SORNA’s basic purpose, i.e.,
‘‘[i]n order to protect the public from
sex offenders and offenders against
children.’’ SORNA § 102.
Finally, ‘‘[e]ven when Congress has
not chosen to occupy a particular field,
pre-emption may occur to the extent
that state and federal law actually
conflict.’’ 501 U.S. at 605. The
comments received on the proposed
guidelines included one argument along
these lines, relating specifically to the
provisions in SORNA § 115 concerning
the duration of registration.
By way of background, subsection (a)
of § 115 requires a sex offender to
register ‘‘for the full registration period
* * * unless the offender is allowed a
reduction under subsection (b).’’ The
‘‘full registration period[s]’’ specified in
subsection (a) of § 115 are 15 years for
tier I sex offenders, 25 years for tier II
sex offenders, and life for tier III sex
offenders. Subsection (b) of § 115 in turn
provides that the full registration period
required by federal law shall be reduced
for certain sex offenders who maintain
a ‘‘clean record’’ as defined in the
statute. Specifically, the ‘‘full
registration period’’ specified for tier I
sex offenders in subsection (a)(1) is 15
years, but if the sex offender maintains
a clean record for 10 years, subsection
(b) reduces by five years the period for
which subsection (a) would otherwise
require such a sex offender to register.
The other ‘‘clean record’’ reduction of
the registration period required by
federal law under § 115(b) is for tier III
sex offenders registered on the basis of
juvenile delinquency adjudications who
maintain a clean record for 25 years; no
reduction is authorized for tier II sex
offenders or for tier III sex offenders
registered on the basis of adult
convictions.
One of the commenters argued that
these provisions presuppose that the
‘‘full registration period[s]’’ specified in
§ 115(a) are the longest registration
periods SORNA allows jurisdictions to
impose on sex offenders. For if a
jurisdiction required lifetime
registration for a tier I sex offender, the
five-year reduction of the full
registration period § 115(b) requires in
case the sex offender maintains a ‘‘clean
record’’ for 10 years could not
meaningfully be applied.

PO 00000

Frm 00007

Fmt 4701

Sfmt 4703

38035

However, in the context of § 115, the
federal registration periods described in
subsection (a) are referred to as the
‘‘full’’ registration periods to distinguish
such periods from the reduced federal
registration periods required under
subsection (b) if certain ‘‘clean record’’
conditions are satisfied. There is no
basis for taking subsection (a)’s
requirement that sex offenders register
for the periods specified in that
subsection as implying that jurisdictions
cannot prescribe longer or additional
registration requirements for sex
offenders. Subsection (b) of § 115
provides that the period for which
SORNA requires a sex offender to
register shall be reduced upon
satisfaction of the ‘‘clean record’’
conditions specified in that subsection,
but no inference follows that states (or
other jurisdictions) lack the discretion
to require on their own authority that
sex offenders continue to register
beyond the periods that SORNA
requires them to register.
Hence, a jurisdiction has not failed to
implement the SORNA requirements if
it terminates registration for tier I sex
offenders after they have maintained
‘‘clean records’’ for 10 years, as § 115(b)
allows. But if a jurisdiction chooses
instead to require longer periods of
registration for such offenders,
including lifetime registration, it has
done nothing that SORNA prohibits. As
with SORNA’s requirements generally,
§ 115’s durational requirements for
registration define the minimum, and
not the maximum, requirements for the
jurisdictions’ registration programs.
Accordingly, no change has been
made in the final guidelines as to the
general principle that SORNA defines a
floor, not a ceiling, for jurisdictions’ sex
offender registration and notification
programs. Changes in the final
guidelines relating to this issue are
limited to edits in Parts II.B and XII for
greater clarity on the points reflected in
the foregoing discussion.
C. Retroactivity
The proposed guidelines require the
application by a jurisdiction of
SORNA’s requirements to sex offenders
convicted prior to the enactment of
SORNA or its implementation in the
jurisdiction, if they remain in the
system as prisoners, supervisees, or
registrants, or if they reenter the system
because of subsequent criminal
convictions. Some commenters objected
to this feature of the proposed
guidelines as adversely affecting sex
offenders in these classes. However, the
effects of SORNA’s registration and
notification requirements on sex
offenders are much the same regardless

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

38036

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

of whether their sex offense convictions
occurred before or after SORNA’s
enactment or its implementation in a
particular jurisdiction. Likewise, the
public safety concerns presented by sex
offenders are much the same, regardless
of when they were convicted. The
SORNA standards reflect a legislative
judgment that SORNA’s registration and
notification requirements, even if
disagreeable from the standpoint of sex
offenders who are subject to them, are
justified by the resulting benefits in
promoting public safety. The comments
received do not establish that this
legislative judgment is wrong, and in
any event such a premise could not be
accepted in the formulation of
guidelines whose objective is to
‘‘interpret and implement’’ SORNA’s
standards, see SORNA § 112(b), not to
second-guess the legislative policies
they embody.
Moreover, the specific provisions of
the guidelines relating to ‘‘retroactivity’’
incorporate some features that may limit
their effect on sex offenders with older
convictions. While SORNA’s
requirements apply to all sex offenders,
regardless of when they were convicted,
see 28 CFR 72.3, the guidelines do not
require jurisdictions to identify and
register every such sex offender. Rather,
as stated in the guidelines, a jurisdiction
will be considered to have substantially
implemented SORNA if it applies
SORNA’s requirements to sex offenders
who remain in the system as prisoners,
supervisees, or registrants, or reenter the
system through subsequent convictions.
So the guidelines do not require a
jurisdiction to register in conformity
with SORNA sex offenders who have
fully left the system and merged into the
general population at the time the
jurisdiction implements SORNA, if they
do not reoffend. A further limitation
permitted by the guidelines is that a
jurisdiction may credit a sex offender
with a pre-SORNA conviction with the
time elapsed from his release (or the
time elapsed from sentencing, in case of
a nonincarcerative sentence) in
determining what, if any, remaining
registration time is required. To the
extent that a jurisdiction exercises this
option, the effect of retroactive
application on sex offenders with preSORNA convictions may be further
reduced.
Where the critical comments about
the guidelines’ treatment of retroactivity
went beyond considerations that fail to
distinguish sex offenders with preSORNA (or pre-SORNAimplementation) convictions from those
with more recent convictions, they
tended to argue that retroactive
application of SORNA’s requirements

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

would be unconstitutional, or would be
unfair to sex offenders who could not
have anticipated the resulting
applicability of SORNA’s requirements
at the time of their entry of a guilty plea
to the predicate sex offense. However, as
non-punitive regulatory measures, the
SORNA requirements do not implicate
the Constitution’s prohibition of ex post
facto laws. Moreover, fairness does not
require that an offender, at the time he
acknowledges his commission of the
crime and pleads guilty, be able to
anticipate all future regulatory measures
that may be adopted in relation to
persons like him for public safety
purposes. The comments received
provided no persuasive distinction on
these points between the SORNA
requirements and the sex offender
registration and notification measures
upheld by the Supreme Court against an
ex post facto challenge in Smith v. Doe,
538 U.S. 84 (2003).
For the foregoing reasons, no changes
have been made in the final guidelines
relating to retroactivity based on the
comments alleging an adverse effect on
sex offenders. Some critical comments
were also received relating to the
guidelines’ treatment of retroactivity
based on potential practical difficulties
for jurisdictions in identifying offenders
in the relevant classes and determining
what SORNA requires in relation to
them. These comments are discussed
below in connection with Part IX of the
guidelines.
D. Automation—Electronic Databases
and Software
Some commenters asked for a more
extensive set of technological or
documentary tools to facilitate the
implementation of SORNA in their
jurisdictions. The SMART Office is
developing, and will make available to
jurisdictions, a wide range of tools of
this type. Descriptions of many of them
appear in the initial portion of this
summary, under the caption ‘‘aids to
implementation.’’
E. Implementation
The final guidelines, like the
proposed guidelines, explain the
‘‘substantial implementation’’ standard
for jurisdictions’ implementation of the
SORNA requirements as affording a
limited latitude to approve measures
that do not exactly follow the provisions
of SORNA or the guidelines, where the
departure from a SORNA requirement
does not substantially disserve the
requirement’s objective. Some
commenters urged that a much broader
understanding of the ‘‘substantial
implementation’’ standard should be
adopted, under which a jurisdiction’s

PO 00000

Frm 00008

Fmt 4701

Sfmt 4703

registration and notification system
could be approved even if the
jurisdiction made no effort to do (either
exactly or approximately) what SORNA
requires according to its terms, but
rather adopted a fundamentally
different approach to sex offender
registration and notification generally or
to particular registration or notification
requirements.
In practical terms, this understanding
of ‘‘substantial implementation’’ would
potentially negate all of the particular
legislative judgments in SORNA
concerning sex offender registration and
notification requirements. It would
effectively treat them as a set of
suggestions for furthering public safety
in relation to released sex offenders,
which could be dispensed with based
on arguments that other approaches
would further that general objective,
though not encompassing the specific
minimum measures that SORNA
prescribes or anything close to those
measures.
This reinterpretation of the
substantial implementation standard
has not been adopted in the final
guidelines because it would defeat
SORNA’s objective of establishing a
national baseline for sex offender
registration and notification. Section
125 of SORNA illuminates this point.
Subsection (a) of that section requires a
reduction of Byrne Grant funding to
jurisdictions that fail to ‘‘substantially
implement this title [i.e., SORNA]’’
within the applicable time frame.
Subsection (b) of the section recognizes,
however, that there may be some
instances in which a jurisdiction cannot
substantially implement SORNA
‘‘because of a demonstrated inability to
implement certain provisions that
would place a jurisdiction in violation
of its constitution, as determined by a
ruling of the jurisdiction’s highest
court.’’ In such circumstances, the
section provides that the Attorney
General and the jurisdiction are to
consult to verify that there is an actual
conflict between the state constitution
and SORNA’s requirements and to
determine whether any such conflict
can be reconciled. If there proves to be
an irreconcilable conflict, then special
provision is made for such situations, as
provided in § 125(b)(3): ‘‘If the
jurisdiction is unable to substantially
implement this title because of a
limitation imposed by the jurisdiction’s
constitution, the Attorney General may
determine that the jurisdiction is in
compliance with this Act if the
jurisdiction has made, or is in the
process of implementing reasonable
alternative procedures or

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
accommodations, which are consistent
with the purposes of this Act.’’
Hence, § 125 distinguishes between
two standards for approval of a
jurisdiction’s SORNA implementation
efforts: (i) The generally applicable
standard of ‘‘substantial
implementation,’’ and (ii) a more
permissive standard allowing
reasonable alternative procedures or
accommodations that are consistent
with SORNA’s purposes. The latter
(more permissive) standard is applicable
only to the extent that there is an
irreconcilable conflict between
substantial implementation of SORNA’s
requirements and what the jurisdiction’s
constitution allows.
The commenters who have urged an
open-ended understanding of the
‘‘substantial implementation’’ standard
would collapse the distinction drawn by
§ 125 between substantial
implementation on the one hand and,
on the other, alternative measures that
do not substantially implement
SORNA’s requirements but aim to
further its purposes in some more
general way. Under § 125, the latter are
allowed only if state constitutional
restrictions preclude doing substantially
what SORNA requires according to its
terms. But under these commenters’
view, alternative measures could be
allowed without any particular
limitation, even where a jurisdiction’s
constitution creates no impediment to
doing what SORNA’s provisions
prescribe. Given the clear distinction
that § 125 draws between substantial
implementation of SORNA and
adoption of alternative measures that
are consistent with SORNA’s purposes
(but do not substantially implement
SORNA), the commenters’ view on this
point cannot be reconciled with
SORNA.
This point can be illustrated
concretely by considering specific
alternatives that some commenters have
proposed. For example, some
commenters have urged that ‘‘riskbased’’ approaches to sex offender
registration and notification—i.e.,
systems in which registration or
notification requirements are premised
on individualized risk assessments of
offenders—should be approved as
substantially implementing SORNA.
The terminology utilized by the
commenters on this point—
distinguishing systems that incorporate
SORNA’s requirements from ‘‘riskbased’’ systems—is misleading, in that
SORNA gives weight to various factors
that are reasonably related to the risk
that sex offenders may pose to others
and the need for protective measures.
Not all persons who have committed

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

offenses of a sexual nature are required
to register under SORNA’s standards,
but only those convicted for ‘‘sex
offenses’’ as defined in SORNA § 111(5).
The definition incorporates a number of
limitations, including general
exclusions of offenses involving
consensual sexual conduct between
adults, and of offenses involving
consensual sexual conduct with minors
at least 13 years old where the offender
is not more than four years older.
Within the universe of sex offenders
who are required to register under the
SORNA standards, SORNA does not
prescribe registration and notification
requirements indiscriminately. Rather,
SORNA varies the required duration of
registration, the frequency of required
in-person appearances for verification,
and required public notification through
Web site posting, based on ‘‘tier’’
criteria that take account of such factors
as the nature and seriousness of the
offense, the age of the victim, and the
extent of the offender’s recidivism. See
SORNA § 111(2)–(4), 115–16, 118(c)(1).
SORNA also reduces the periods for
which it requires sex offenders to
register in certain circumstances based
on criteria relating to the offender’s
subsequent conduct, including
avoidance of further offending,
successful completion of supervision,
and successful completion of treatment.
See SORNA § 115(b)(1). Moreover, given
that SORNA generally defines a floor
rather than a ceiling for jurisdictions’
registration and notification programs,
there is no inconsistency with SORNA
if a jurisdiction carries out risk
assessments of offenders that take into
account a broader range of factors, and
prescribes registration or notification
requirements beyond the SORNA
minimum requirements based on the
results of such assessments.
These commenters’ recommendation,
however, is that systems should be
approved as substantially implementing
SORNA that do not incorporate the
SORNA minimum requirements, but
rather prescribe lesser registration or
notification requirements (or no
requirements) for sex offenders, unless
they are deemed to meet some threshold
or level of risk based on risk
assessments that take account of factors
beyond those allowed under SORNA’s
provisions. The grounds offered in
support of this recommendation are that
such systems arguably offer various
benefits in comparison with SORNA’s
standards, such as focusing registration
and notification more effectively on the
offenders who are likely to pose the
greatest risk to the public, and providing
registrants with an incentive to follow

PO 00000

Frm 00009

Fmt 4701

Sfmt 4703

38037

the rules and improve their behavior,
where doing so may reduce their risk
scores and hence result in a reduction
or termination of registration or
notification.
This recommendation cannot be
accepted because the systems described
by such commenters do not
substantially implement the SORNA
requirements, and do not attempt to do
so. Rather, they propose to forego
implementation of what SORNA does
require in favor of pursuing different
approaches that the commenters view as
preferable means of promoting public
safety from sex offenders.
There is one circumstance in which
SORNA allows the approval of such
alternative measures to be considered.
Suppose that the highest court of a
jurisdiction rules that the jurisdiction’s
constitution does not permit certain
registration or notification measures
required by SORNA to be taken in
relation to a sex offender, unless the
offender is found to satisfy some
threshold or level of risk based on a risk
assessment that gives weight to factors
that SORNA’s specific provisions do not
allow as grounds for waiving or
reducing registration or notification
requirements. In the presence of such an
irreconcilable conflict with the
jurisdiction’s constitution, the Attorney
General would be permitted under
SORNA § 125(b)(3) to approve the
jurisdiction’s adoption of reasonable
alternative procedures that are
consistent with SORNA’s purposes, but
that incorporate reliance on risk
assessments and depart from
compliance with SORNA’s specific
requirements to the extent necessitated
by the conflict. However, the
commenters’ recommendation is that
systems going below the SORNArequired minima based on risk
assessments should be allowed as
‘‘substantial implementation’’ of
SORNA even where implementing
SORNA according to its terms would
not conflict with the jurisdiction’s
constitution. This recommendation
cannot be accepted because it is
inconsistent with the distinction that
§ 125 draws between substantial
implementation of SORNA and
reasonable alternative measures that do
not substantially implement SORNA but
are consistent with SORNA’s purposes.
Understanding ‘‘substantial
implementation’’ so broadly would
potentially reduce SORNA’s specific
standards to mere advice, and would
conflict with the provisions in § 125 that
specially authorize a more permissive
standard only under narrowly defined
circumstances involving constitutional
conflicts.

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

38038

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

The response is essentially the same
to other specific alternatives that some
commenters have urged as
‘‘substantially implementing’’ SORNA,
such as not requiring registration by
juveniles adjudicated delinquent for sex
offenses under any circumstances, or
making registration or notification for
such delinquents a matter of judicial
discretion. SORNA § 111(8) incorporates
considered legislative judgments
concerning the class of juvenile
delinquency adjudications that are to be
treated as ‘‘convictions’’ for purposes of
SORNA’s registration and notification
requirements, a point that is discussed
in greater detail below in connection
with Part IV.A of the guidelines. The
effect of the § 111(8) definition is that
the application of SORNA’s registration
and notification requirements to
juvenile delinquents is generally limited
to those who are at least 14 years old
and who are adjudicated delinquent for
the most serious sexually assaultive
crimes. In addition, SORNA
§ 115(b)(3)(B) allows the registration
periods for persons required to register
based on juvenile delinquency
adjudications to be reduced in certain
circumstances, based on their
subsequent good behavior, where no
corresponding reduction is allowed for
offenders required to register based on
adult convictions.
These commenters’ proposal is in
effect that a jurisdiction should be
deemed to have substantially
implemented SORNA with respect to
the treatment of juveniles adjudicated
delinquent for sex offenses if it ignores
what SORNA provides on this issue,
and instead does something different
that the commenters believe to be better
policy. As with the earlier example of
‘‘risk assessment’’ systems, there are
circumstances under which SORNA
would allow alternative approaches
with respect to juvenile delinquents to
be considered. Suppose, for example,
that the highest court of a jurisdiction
holds that the jurisdiction’s constitution
does not permit categorical registration
or notification requirements for juvenile
delinquents—even for the narrowly
defined class of juveniles adjudicated
delinquent for the most serious sexually
assaultive crimes, as described in
SORNA § 111(8). Rather, the court holds
that the jurisdiction’s constitution
requires that such measures be
contingent on judicial determinations
that registration or notification is
appropriate for particular juveniles. In
the presence of such an irreconcilable
conflict with the jurisdiction’s
constitution, the Attorney General
would be permitted under SORNA

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

§ 125(b)(3) to approve the jurisdiction’s
adoption of reasonable alternative
procedures that are consistent with
SORNA’s purposes, but that depart from
compliance with SORNA’s requirements
regarding juveniles to the extent
necessitated by the conflict. However,
the commenters’ proposal is that the
same latitude should be afforded as
‘‘substantial implementation’’ of
SORNA even where there is no conflict
with the jurisdiction’s constitution in
implementing SORNA’s provisions
regarding juveniles according to their
terms. This is not consistent with
SORNA for the reasons discussed above.
For the foregoing reasons, no change
has been made in the final guidelines as
to the basic understanding of the
substantial implementation standard.
There is some limited modification in
the final guidelines’ explanation of this
standard for greater clarity concerning
the points noted in the discussion
above.
III. Covered Jurisdictions
The comments received did not show
a need to change the guidelines’
explanation concerning the
‘‘jurisdictions’’ that are subject to
SORNA’s requirements, except with
respect to the treatment of Indian tribes.
Section 127 of SORNA provides the
standards that determine whether an
Indian tribe is a registration jurisdiction
for purposes of SORNA. Section 127
generally afforded tribes an election
between carrying out the SORNA
requirements as jurisdictions subject to
its provisions, or electing to delegate the
SORNA registration and notification
functions to the states within which the
tribes are located. The period for such
elections by tribes under § 127 ended on
July 27, 2007. Within that period, close
to 200 tribes—the vast majority of those
eligible to make an election under
§ 127—elected to be SORNA registration
jurisdictions. Tribes that have made this
election are not required to duplicate
sex offender registration and
notification functions that are carried
out by the states in which they are
located, and are free to enter into
agreements with such states for the
shared or cooperative discharge of these
functions, as provided in § 127(b). The
discussion of § 127 in the guidelines has
been updated to reflect the expiration of
the period for tribal elections under that
provision.
As noted at the start of this summary,
there are also substantive changes in the
final guidelines that have been adopted
on the basis of comments received from
groups or associations of tribes,
individual tribes, or their
representatives, relating to the status or

PO 00000

Frm 00010

Fmt 4701

Sfmt 4703

treatment of Indian tribes as SORNA
jurisdictions or associated
consequences. These include some
changes of broad effect.
The final guidelines provide that
tribes may enter into cooperative
arrangements among themselves to
effect the substantial implementation of
the SORNA requirements. For example,
a group of tribes with adjacent
territories may find it helpful to enter
into an agreement under which the
participating tribes contribute resources
and information to the extent of their
capacities, but the tribal police
department (or some other agency) of
one of the tribes in the group has
primary responsibility for the direct
discharge of the various functions
required for registration of sex offenders
subject to the jurisdiction of any of the
tribes in the group. Under such an
arrangement, the responsible agency in
the selected tribe might generally
handle initially registering sex offenders
who enter the jurisdiction of any of the
tribes in the group, receiving
information from those sex offenders
concerning subsequent changes in
residence or other registration
information, and conducting periodic
in-person appearances by the registrants
to verify and update the registration
information, as SORNA requires.
Likewise, with respect to maintenance
of websites providing public access to
sex offender information, as required by
SORNA § 118, one option for a tribe—
explicitly authorized by SORNA
§ 127(b)(2)—would be to adopt a
cooperative agreement with a state in
which it is located to include
information concerning the sex
offenders subject to the tribe’s
jurisdiction on the state’s sex offender
website. But an additional option
afforded under the final guidelines is for
tribes to enter into agreements or
arrangements among themselves for the
shared administration or operation of
websites covering the sex offenders of
the participating tribes.
Although SORNA does not explicitly
authorize intertribal agreements or
arrangements for the cooperative
discharge of registration and notification
functions, there is no inconsistency
between appropriately designed
arrangements of this type and
realization of SORNA’s substantive
objectives for sex offender registration
and notification. Moreover, such
arrangements may facilitate tribal
implementation of SORNA by allowing
the pooling of resources and expertise
and avoiding the need for duplication of
effort among tribes with similar
registration and notification
responsibilities. The implementation of

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
the SORNA requirements by tribes
through such cooperative arrangements
with other tribes will accordingly be
considered as satisfying the SORNA
substantial implementation standard.
Beyond concerns about facilitating
cooperative intertribal efforts, which are
addressed in the final guidelines as
discussed above, a common theme in
the comments received from tribes or
tribal organizations was concern about
the treatment of tribes that are not
registration jurisdictions for SORNA
purposes. Some commenters urged that
tribes subject to state law enforcement
jurisdiction under 18 U.S.C. 1162 be
treated more like tribes that are allowed
to be SORNA registration jurisdictions
under SORNA § 127 and have made
elections to that effect. SORNA
§ 127(a)(2)(A) provides that the SORNA
registration and notification functions
for tribes within the scope of 18 U.S.C.
1162 are automatically delegated to the
state. As this is a statutory matter, the
guidelines cannot change it.
However, the final guidelines have
been modified to make it clear that
§ 1162 tribes are not excluded from
carrying out sex offender registration
and notification functions, either as an
exercise of their sovereign powers to the
extent that there is no conflict with the
state’s discharge of its responsibilities
under SORNA, or pursuant to a decision
by the state that sex offender registration
functions can be most effectively carried
out by tribal authorities with respect to
sex offenders subject to the tribe’s
jurisdiction. Moreover, states have the
same responsibility to carry out the
SORNA registration and notification
functions in relation to sex offenders in
§ 1162 tribal areas as they do in relation
to sex offenders in other areas in the
state. The SMART Office will take
seriously the need to ensure that all
states within the scope of § 1162
discharge these responsibilities. The
same points apply in relation to the
relatively small number of tribes that
were eligible to make an election to be
a SORNA registration jurisdiction under
the terms of SORNA § 127(a)(1)(A) but
have not made such an election.
Some commenters expressed more
specific concerns about ensuring that
tribes that are not SORNA registration
jurisdictions receive notice concerning
the entry or presence of sex offenders in
their territories. In this connection, the
notification requirements of SORNA
§ 121 apply in relation to all entities
within a state as described in that
section. This will serve to make
information concerning the location and
relocation of sex offenders available to
agencies, organizations, and individuals
in tribes that are not SORNA registration

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

jurisdictions, as with others agencies
and organizations within the state.
Specific requirements and means of
access to such information under
§ 121(b) are discussed in Part VII.B of
the guidelines.
A number of tribal commenters
expressed concerns about SORNA
§ 127(a)(2)(C), which provides for
delegation of the SORNA registration
and notification functions to the state or
states within which a tribe is located if
‘‘the Attorney General determines that
the tribe has not substantially
implemented the requirements of this
subtitle and is not likely to become
capable of doing so within a reasonable
amount of time.’’ This provision for
involuntary delegation to a state or
states in the specified circumstances
was included in SORNA to foreclose
any possibility of uncloseable gaps in
the nationwide network of sex offender
registration and notification programs.
The Department of Justice hopes and
expects, however, that the occurrence of
such an involuntary delegation will
never be necessary, given the strong
interest of the tribes in effective
registration and notification for sex
offenders subject to their jurisdictions,
and the priority that the SMART Office
gives to working with all tribes and
other jurisdictions to facilitate the
implementation of SORNA’s
requirements in relation to tribal areas.
Moreover, substantial time remains for
tribal implementation efforts. Tribal
jurisdictions, like other jurisdictions,
enjoy the three-year grace period
provided by SORNA § 124 for SORNA
implementation (commencing on July
27, 2006), and the possibility of an
extension of time for up to an additional
two years under that provision. In
addition, § 127(a)(2)(C) does not require
an involuntary delegation if a tribe fails
to implement SORNA within the
normally allowed time under § 124,
unless the Attorney General makes a
further determination that the tribe is
not likely to become capable of
substantially implementing SORNA
within a reasonable amount of time.
IV. Covered Sex Offenses and Sex
Offenders
A. Convictions Generally
Tribal Convictions
The proposed guidelines stated that
jurisdictions could choose not to require
registration based on Indian tribal sex
offense convictions, where the
defendant had not been afforded a right
to counsel to which he would have been
entitled in comparable state
proceedings. Many comments received
from tribal organizations and individual

PO 00000

Frm 00011

Fmt 4701

Sfmt 4703

38039

tribes objected to this provision. They
argued that tribal convictions should be
respected, and noted that many
procedural protections for defendants
are provided in tribal proceedings as a
matter of federal law and in practice,
including the right to counsel (though
defined differently from the
corresponding right in state
proceedings). See 25 U.S.C. 1302.
These comments are persuasive.
SORNA’s registration and notification
requirements are premised on a person’s
conviction for a sex offense. See, e.g.,
SORNA §§ 111(1), 113(a). With respect
to covered ‘‘sex offense[s],’’ SORNA
provides no basis for differentiating
between tribal offenses and offenses
under the laws of other domestic
jurisdictions. Rather, it states expressly
that ‘‘sex offense’’ includes ‘‘criminal
offense[s]’’ of specified types, and that
‘‘criminal offense’’ in the relevant sense
means ‘‘a State, local, tribal, foreign, or
military offense * * * or other criminal
offense.’’ SORNA § 111(5)(A)(i)–(ii),
111(6) (emphasis added).
Likewise, with respect to
‘‘conviction[s],’’ SORNA does not
differentiate between tribal convictions
and convictions by other U.S.
jurisdictions. SORNA does incorporate a
special proviso with respect to foreign
convictions, stating in § 111(5)(B) that
‘‘[a] foreign conviction is not a sex
offense for the purposes of this title if
it was not obtained with sufficient
safeguards for fundamental fairness and
due process for the accused under
guidelines or regulations established
under section 112.’’ If it had similarly
been contemplated that the Attorney
General’s guidelines would adopt
further conditions for the effectiveness
of Indian tribal convictions under
SORNA, one would have expected
SORNA to include some proviso
comparable to § 111(5)(B) for tribal
convictions. But SORNA contains no
such proviso.
The final guidelines accordingly do
not differentiate between tribal
convictions and convictions by other
United States jurisdictions as predicates
for sex offender registration and
notification.
Nominal Variations on ‘‘Conviction’’
The proposed guidelines stated that
SORNA’s requirements are not waived
by nominal or terminological variations
in the designations that jurisdictions use
in referring to the dispositions of
criminal cases. For example, SORNA’s
requirements remain applicable if a
jurisdiction has a procedure under
which certain sex offense convictions
(e.g., those of young adult sex offenders
who satisfy certain criteria) are referred

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

38040

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

to as something other than
‘‘convictions,’’ or are nominally
‘‘vacated’’ or ‘‘set aside,’’ but the sex
offender remains subject to penal
consequences based on the conviction.
Some commenters objected to this
aspect of the proposed guidelines,
arguing that jurisdictions should be free
to make SORNA’s requirements
inapplicable by such means.
The issue raised by these comments is
whether individual jurisdictions have a
free hand to stipulate that the
dispositions of criminal cases do not
constitute ‘‘convictions’’ for purposes of
SORNA. If that were the case, a
jurisdiction could make the SORNA
registration and notification
requirements inapplicable to its sex
offenders merely by varying its
terminology—referring to certain classes
of criminal convictions for sex offenses
by some term other than ‘‘conviction’’—
and there would then be no national
baseline of covered sex offenders and
registration/notification requirements
applicable thereto.
Such an approach would be
inconsistent with SORNA’s purpose to
establish ‘‘a comprehensive national
system for the registration of [sex]
offenders.’’ SORNA § 102. SORNA’s
requirements apply to anyone who ‘‘was
convicted of a sex offense.’’ See SORNA
§§ 111(1) (defining ‘‘sex offender’’), 113
(applying SORNA’s registration
requirements to ‘‘sex offender[s]’’).
While the statutory definitions of sex
offenses falling within SORNA’s
registration categories, see SORNA
§ 111(5)–(8), will vary from jurisdiction
to jurisdiction, the meaning of
‘‘convicted’’ for purposes of SORNA is
a matter of federal law, and its
applicability is not determined by the
terminology a jurisdiction uses in
referring to the disposition of a criminal
case. Notably, in light of SORNA
§ 111(8), even certain juvenile
delinquents are deemed to be
‘‘convicted’’ and hence required to
register under SORNA’s standards, if the
juvenile is at least 14 years old and the
offense for which the juvenile was
adjudicated delinquent is sufficiently
serious. But under these commenters’
proposal, jurisdictions could avoid
requiring registration for an adult
offender convicted of such a crime
merely by using some other term in
referring to the conviction (e.g.,
‘‘youthful offender disposition’’).
SORNA does not afford such latitude
to waive its requirements in this manner
and no change has been made in the
final guidelines on this point.

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

Juvenile Adjudications
A number of commenters criticized
the proposed guidelines’ explanation of
SORNA § 111(8), which provides that
certain juvenile delinquency
adjudications are to be treated as
convictions for registration purposes
under SORNA. Many of these
commenters argued that registration or
public notification concerning juveniles
adjudicated delinquent for sex offenses
would be inappropriate or
counterproductive, on such grounds as
the following: that juveniles are less
likely to reoffend, less culpable, and
more amenable to treatment than adult
offenders; that registration of juveniles
will deter reporting of their crimes by
their families and will promote
avoidance of adjudicatory dispositions
of their cases that reflect the actual
offense conduct; that juveniles subject
to registration or notification will be
adversely affected with respect to
education, employment, treatment,
socialization, and personal security; and
that premising registration or
notification on juvenile delinquency
adjudications is at odds with the
characteristics and objectives of juvenile
justice systems, including their
requirements of confidentiality and
orientation towards treatment and
rehabilitation. The commenters
advanced various recommendations for
addressing these concerns, including
not registering juveniles at all, making
registration or notification for juveniles
a matter of judicial discretion, or
limiting registration or notification for
juveniles to cases involving particularly
violent or serious sex offenses.
The more far reaching proposals for
changes concerning the treatment of
juveniles cannot be accepted because
they would require a nullification of the
judgment in SORNA that a narrowly
defined class of juvenile delinquency
adjudications are to be treated on a par
with adult convictions for registration
and notification purposes. Predecessor
bills to SORNA took divergent
approaches to this issue. Some excluded
juvenile delinquents entirely from their
registration and notification
requirements, while others provided
that juvenile delinquency adjudications
would be treated the same as adult
convictions across the board. Compare
S. 1086, §§ 102(1), 110, 109th Cong., 2d
Sess. (2006) (exclusion of juvenile
delinquency adjudications in Senatepassed bill), with H.R. 3132, § 111(3),
109th Cong., 1st Sess. (2005) (juvenile
delinquency adjudications treated the
same as adult convictions in Housepassed bill).

PO 00000

Frm 00012

Fmt 4701

Sfmt 4703

The resolution of this issue in SORNA
as enacted is an intermediate approach
that does not generally require that
juveniles be treated the same as adults,
but does affirmatively treat certain
juvenile delinquency adjudications as
‘‘convictions,’’ and the juveniles subject
to such adjudications as ‘‘sex offenders’’
subject to the SORNA registration and
notification requirements, under the
following criteria: (i) The juvenile must
have been at least 14 years old at the
time of the offense, (ii) the offense
adjudicated was comparable to or more
severe than aggravated sexual abuse (as
described in 18 U.S.C. 2241) or an
attempt or conspiracy to commit such
an offense, and (iii) the registration
period to which the juvenile is subject
may be reduced from life to 25 years if
certain ‘‘clean record’’ conditions are
satisfied. See SORNA §§ 111(1), (8),
115(b)(3)(B). This is the legislative
decision that the guidelines must
‘‘interpret and implement.’’ SORNA
§ 112(b). There is no authority to
abrogate it or to approve some basically
different system for registering (or not
registering) juveniles adjudicated
delinquent for sex offenses.
As noted above, a more moderate
recommendation advanced by some of
the commenters was that registration or
notification for juveniles be limited to
cases involving particularly violent or
serious sex offenses. This is more in line
with what SORNA actually does
provide, limiting the predicate offenses
for registration based on juvenile
delinquency adjudications to those
‘‘comparable to’’ aggravated sexual
abuse as described in 18 U.S.C. 2241 (or
an attempt or conspiracy to commit
such an offense).
It was noted in the comments,
however, that under the interpretation
of this standard in the proposed
guidelines, it could potentially reach
some cases not involving sex offenses of
the most serious nature, such as a case
involving a juvenile delinquency
adjudication of a 14-year-old for
engaging in consensual sexual play with
an 11-year-old. A number of
commenters questioned the suitability
of such juvenile adjudications as the
basis for lengthy or lifetime registration
and public notification, and indicated
that an inflexible application of the
SORNA juvenile coverage requirement
to reach such cases could constitute a
substantial impediment to jurisdictions’
implementation of SORNA.
These comments have provided
grounds for further thought concerning
the measures that will be considered
substantial implementation of SORNA
in relation to juveniles adjudicated
delinquent for sex offenses. The federal

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
offense of aggravated sexual abuse, 18
U.S.C. 2241, which provides the
touchstone for juvenile coverage under
SORNA § 111(8), encompasses a range
of serious sexually assaultive conduct
that would correspond roughly to the
common understanding of the notion of
‘‘rape.’’ Specifically, it proscribes
engaging in a sexual act with another by
means of force or the threat of serious
violence, or by rendering unconscious
or involuntarily drugging the victim.
These aspects of the offense apply
regardless of the age of the perpetrator
or victim.
However, there are certain features of
18 U.S.C. 2241 that provide a broader
compass in cases involving victims who
fall below specified age thresholds.
Specifically, sexual acts with victims
below the age of 12 are covered, even in
cases involving no overt violence or
coercion. See 18 U.S.C. 2241(c). In
addition, under the associated
definition of covered ‘‘sexual act[s],’’ the
relevant acts are for the most part those
involving penetration, but direct genital
touching—which would otherwise
support only liability for lesser ‘‘sexual
contact’’ offenses—is treated as a
covered ‘‘sexual act’’ if the victim is
below the age of 16. See 18 U.S.C.
2246(2)(D).
In relation to the aspects of 18 U.S.C.
2241 that depend specially on the age of
the victim, there is no difficulty in
applying them without qualification as
a basis for sex offender registration and
notification in cases involving adult
offenders. For example, a 30-year-old
who engages in sexual activity with an
11-year-old plausibly falls within a class
of persons who may constitute a danger
to children, and the protective functions
served by SORNA’s registration and
notification requirements are
implicated, regardless of finer issues
concerning the victim’s acquiescence or
resistance or the exact nature of the
sexual activity.
In comparison, SORNA’s public safety
objectives may not be similarly
implicated by juvenile cases like those
pointed to by the commenters, such as
a case involving a 14-year-old
adjudicated delinquent based on
consensual sexual play with an 11-yearold. Cases of this type fall within the
definitional scope of 18 U.S.C. 2241
only because of special features of that
provision that create liability for
nonviolent or lesser sexual offenses
based on the victim’s age. But in such
a case, the delinquent may himself be a
child who is not far removed in age
from the victim, and the offense may be
one that would not entail comparable
registration and notification
requirements for an adult offender, if

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

committed by the adult offender against
a victim who was near in age to himself.
Based on this reconsideration of the
juvenile coverage issue, the final
guidelines reflect a judgment that the
objectives of SORNA § 111(8) will not
be substantially undermined if
jurisdictions are afforded discretion
concerning registration and notification
for juveniles adjudicated delinquent on
the basis of offenses that are within the
definitional scope of 18 U.S.C. 2241
only because of the age of the victim. In
positive terms, jurisdictions will be
considered to have substantially
implemented SORNA in this context if
they apply SORNA’s registration and
notification requirements to juveniles at
least 14 years old who are adjudicated
delinquent for committing offenses
amounting to rape or its equivalent (or
an attempt or conspiracy to commit
such an offense), as specified in the
final guidelines.
B. Foreign Convictions
Some commenters expressed the
concern that the requirement under
SORNA to register sex offenders based
on foreign convictions would create
unmanageable burdens on jurisdictions
to assess the fairness of foreign judicial
proceedings. However, the guidelines
have been formulated so as to minimize
any such burden. In part, they require
registration categorically based on sex
offense convictions under the laws of
four specified foreign countries—
Canada, United Kingdom, Australia, and
New Zealand—and based on
convictions in countries whose judicial
systems have been favorably assessed in
the Country Reports on Human Rights
Practices that are prepared by the U.S.
Department of State. Jurisdictions are
not required to exempt any sex offense
convictions in other foreign countries
from registration requirements, but if
they wish to do so, they may exempt
convictions that they consider
unreliable indicia of factual guilt,
utilizing whatever process or procedure
they choose to adopt in making such
determinations. The treatment of foreign
convictions has accordingly not been
changed in the final guidelines, except
for limited editing to emphasize the
extent of jurisdictions’ discretion in
approaching this issue, and correcting a
reference to ‘‘Great Britain’’ in the
proposed guidelines to refer instead to
‘‘United Kingdom.’’
C.-E. Sex Offenses Generally; Specified
Offenses Against Minors; Protected
Witnesses
The proposed guidelines’ general
explanation of SORNA’s offense
coverage requirements and exceptions

PO 00000

Frm 00013

Fmt 4701

Sfmt 4703

38041

or qualifications relating to protected
witnesses have not been substantially
changed in the final guidelines. Critical
comments relating to this aspect of the
guidelines largely reflected
misapprehensions that SORNA requires
registration based on offenses that are
not in the SORNA registration
categories—e.g., consensual sexual
offenses involving minors or youth of
like age—or proposed changes that
SORNA does not allow, such as waiving
registration based on offenses in the
covered categories unless the offender is
found to meet some threshold of likely
dangerousness under a ‘‘risk
assessment’’ system.
V. Classes of Sex Offenders
The proposed guidelines’ general
explanation of SORNA’s ‘‘tiers,’’ and
their implications for registration and
notification requirements, have not been
substantially changed in the final
guidelines. The critical comments
received on this aspect of the guidelines
largely amounted to arguments that
other means of classifying sex offenders
would be better policy, such as reliance
on risk assessments that take account of
a broader range of factors than those
authorized in the SORNA tier
definitions. As described and advocated
in these comments, such alternative
systems would involve less consistency
and predictability in sex offender
registration and notification
requirements, and would make available
less information (or no information)
concerning many sex offenders to the
authorities or the public. The comments
do not establish that these systems
represent a sounder balancing of
interests than the standards enacted in
SORNA. In any event, the adoption of
such alternative classification systems
cannot be regarded as substantial
implementation of SORNA insofar as
they entail registration and notification
requirements that fall below the SORNA
minimum requirements—see the
discussion above in connection with
Part II.E of the guidelines—and hence
cannot be authorized by the guidelines.
Some comments received from Indian
tribes or tribal organizations objected to
the uniform treatment of tribal sex
offense convictions as supporting only
‘‘tier I’’ classification for SORNA
purposes. They noted that this results
from the federal law limitation of tribal
court jurisdiction to misdemeanor
penalties, though the underlying sex
offense may be serious and would result
in felony penalties if prosecuted in a
state jurisdiction or the federal
jurisdiction. This feature of the
guidelines cannot be changed because it
is statutory. SORNA § 111(2)–(4)

E:\FR\FM\02JYN2.SGM

02JYN2

38042

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

classifies sex offenders as tier II or tier
III only on the basis of offenses
punishable by imprisonment for more
than one year. However, as with other
features of SORNA, the requirements
associated with the tier I classification
constitute only minimum standards.
Tribal jurisdictions and other
jurisdictions are free to prescribe more
extensive registration and notification
requirements for sex offenders
convicted of tribal offenses, taking into
account the substantive nature of the
offenses or other factors,
notwithstanding the misdemeanor
status of the offenses in terms of the
maximum permitted penalty. The final
guidelines make this point more
explicitly.
Responding to other comments
received, changes have also been made
in Part V to: (i) Clarify further that the
elements of the offense of conviction
may be relied on in making tier
classifications, except with respect to
victim age; (ii) clarify the operation of
tier enhancements based on recidivism,
where the earlier conviction supporting
a higher tier classification occurred
prior to the enactment of SORNA or its
implementation in a particular
jurisdiction; and (iii) emphasize that the
tier classification criteria do not
constitute independent requirements to
register offenders for whom SORNA
does not otherwise require registration.

rwilkins on PROD1PC63 with NOTICES2

VI. Required Registration Information
Registration Information Requirements
Added by the Guidelines
Some commenters objected globally to
the guidelines’ requirement that the sex
offender registries obtain certain types
of information that are not expressly
required by SORNA § 114, such as email addresses and comparable Internet
identifiers, telephone numbers,
temporary lodging information, travel
document information, professional
license information, and date of birth
information. The guidelines have not
been changed on this point. Many of
these comments projected that sex
offenders would be exposed to
harassment or other adverse
consequences because of the public
disclosure of such information,
reflecting an incorrect assumption that
SORNA or the guidelines would require
that all such information be posted on
the public sex offender websites. The
actual website posting requirements
under the guidelines are more limited,
and the final guidelines have been
revised to make this point with greater
clarity, as discussed in connection with
Part VII of the guidelines below. All of
the additional items are within the

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

scope of the Attorney General’s express
statutory authority to require additional
registration information. See SORNA
§ 114(a)(7), (b)(8). All are justified as
means of furthering SORNA’s public
safety objectives, as the guidelines
explain in their discussion of the
additional required information.
Tribal Concerns
Many of the comments received from
Indian tribes or tribal organizations
objected to a specification in the
proposed guidelines that the names and
aliases that sex offenders are required to
register include ‘‘traditional names
given by family or clan pursuant to
ethnic or tribal tradition.’’ The purpose
of this provision was to ensure that the
registration information would include
the names by which sex offenders are
commonly known in their communities.
It was not intended to require
registration or disclosure of secret
names of religious or ceremonial
significance, and such names are not
needed to further the purposes of sex
offender registration and notification.
The final guidelines have accordingly
modified the description of this
requirement so as to limit it to ethnic or
tribal names by which the sex offender
is commonly known.
Some of the tribal commenters also
expressed concern about the
requirements relating to DNA
information from sex offenders,
describing situations in which tribal
communities had been misled about the
uses that would be made of DNA
samples they provided. However,
SORNA’s requirement on this point, as
the guidelines explain, is only that
jurisdictions ensure that DNA samples
are collected from sex offenders for
purposes of analysis and inclusion in
the Combined DNA Index System
(CODIS). The normal rules and
procedures for DNA information in
CODIS are tailored to its use for law
enforcement identification purposes,
such as matching a perpetrator’s DNA
collected from crime scene evidence to
DNA taken from an offender. These
rules and procedures are adequately
designed to ensure that the analysis of
collected DNA samples and entry of the
resulting DNA profiles into CODIS
cannot be used for the improper
purposes that concern the commenters,
such as ascertaining the incidence of
genetic traits or disorders in
communities or population groups from
which the DNA samples are derived.
Requests for Clarification
Some commenters requested
additional guidance or clarification
regarding particular types of required

PO 00000

Frm 00014

Fmt 4701

Sfmt 4703

registration information, such as the
information concerning travel and
immigration documents, and the
statutory requirement to include
information concerning addresses at
which the sex offender ‘‘will’’ be an
employee. The final guidelines provide
further explanation or clarification on
these points.
VII. Disclosure and Sharing of
Information
Some of the comments reflected
misapprehensions that the guidelines
would require public disclosure of a
broader range of sex offender
information than is actually the case.
The guidelines identify a limited
number of informational items
concerning sex offenders that must be
included on the public sex offender
Web sites, essentially covering name
information, address or location
information, vehicle information,
physical description, sex offenses for
which convicted, and a current
photograph. Other types of registration
information are within the scope of
either mandatory or discretionary
exemptions from required public
disclosure. The relevant discussion in
the final guidelines has been revised for
greater clarity on this point.
Some commenters objected
specifically to the required public
disclosure of the addresses of employers
of registered sex offenders, arguing that
this information should be exempted
from Web site posting, either on a
discretionary or mandatory basis.
SORNA itself requires that the
registration information for sex
offenders include employer name and
address, but provides a discretionary
exemption from public Web site posting
for employer name only (not employer
address). Compare SORNA § 114(a)(4),
with SORNA § 118(c)(2). The SORNA
provisions on this point reflect an
accommodation of competing interests.
On the one hand, requiring Web site
posting of employer name could tar an
employer based on the association with
the sex offender and deter employers
from hiring sex offenders. On the other
hand, disclosing no employment-related
information or only limited
employment-related information could
leave the public unaware concerning
sex offenders’ presence in places where
they actually spend much of their time
(e.g., 40 hours a week for a sex offender
with a full-time job). SORNA
accommodates these interests by
requiring that the public Web sites
include employer address information,
but leaving it in the discretion of
jurisdictions whether they will include
employer name information as well. The

E:\FR\FM\02JYN2.SGM

02JYN2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
comments received provide no adequate
basis for the guidelines to second-guess
this legislative judgment concerning the
proper accommodation of these
interests, even assuming that there
would be legal authority to do so.

rwilkins on PROD1PC63 with NOTICES2

VIII. Where Registration Is Required
The portion of the guidelines relating
to the jurisdictions in which registration
is required has been edited to a limited
extent for clarity on some points but has
not been substantially changed. Some
commenters misunderstood SORNA and
the guidelines as requiring continued
registration with the original
jurisdiction of conviction even if the sex
offender has no present residence,
employment, or school attendance
relationship with that jurisdiction.
Some took ‘‘jurisdiction’’ as including
political subdivisions of states, and
consequently believed that SORNA
prescribes requirements as to the
particular locations within states in
which sex offenders must be required to
register—e.g., in which particular
county or counties. SORNA itself and
the proposed guidelines do not provide
any support for these misconceptions,
and additional language has been
included in the final guidelines to guard
against continued misunderstandings of
this type.
IX. Initial Registration
The discussion in this Part has been
expanded in the final guidelines to
explain the statutory requirement in
section 117(a) of SORNA that initial
registration of incarcerated sex offenders
is to be carried out ‘‘shortly before
release.’’
Some commenters expressed concern
about initial registration in relation to
sex offenders whose predicate sex
offense convictions predate the
enactment of SORNA or its
implementation in a particular
jurisdiction. The guidelines require
registration of such sex offenders in
conformity with SORNA if they remain
in the system as prisoners, supervisees,
or registrants, or if they later reenter the
system because of a subsequent criminal
conviction. The commenters’ concerns
focused heavily on the fourth category—
sex offenders who were fully out of the
system at the time of SORNA
implementation, but later reenter it
based on conviction for some other
crime. Concerns were expressed that
registration of offenders in this category
would require jurisdictions to examine
the criminal histories of all new
criminal convicts indefinitely to
ascertain whether they have a sex
offense conviction somewhere in the
past that would require registration

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

under the SORNA standards. A
particular concern was that in cases in
which the sex offense conviction
occurred long ago, information about it
might not be disclosed through an
ordinary criminal history check,
potentially necessitating extraordinary
records search efforts to determine
whether the offender must register.
Concerns also were expressed about the
adequacy of ordinary criminal history
information to determine the extent of
registration requirements under
SORNA, including whether the sex
offender’s registration period has
expired or still has time left to run. For
example, whether the victim of a sexual
contact offense was an adult or a minor
may make the difference between the
offender’s classification as tier I or tier
II under the SORNA standards, with
consequent differences in the required
registration period (15 years for tier I
versus 25 years for tier II). But the
criminal history information available
in a case in which the sex offense
conviction predated a jurisdiction’s
implementation of SORNA might show
simply conviction of a sexual contact
offense with no indication as to victim
age.
The final guidelines address the
foregoing concerns by clarifying that
jurisdictions may rely on their normal
methods and standards for obtaining
and reviewing criminal history
information, and on the information
available in the records obtained by
such means, in ascertaining SORNA
registration requirements for sex
offenders in the ‘‘retroactive’’ classes.
Some of the comments received from
Indian tribes or tribal organizations
proposed that the Federal Bureau of
Prisons should be responsible for initial
registration of federal sex offenders who
will be released to tribal areas. However,
there is a more limited statutory release
procedure for federal sex offenders
under 18 U.S.C. 4042(c), which requires
the Federal Bureau of Prisons or federal
probation offices to notify sex offenders
of their registration requirements under
SORNA around the time of their release
or sentencing. That provision further
requires the Bureau of Prisons and the
federal probation offices to notify state
and local law enforcement and
registration agencies in the destination
jurisdictions, which include tribal
jurisdictions for sex offenders released
to tribal areas. The failure of such a sex
offender to appear in the destination
jurisdiction and register as required
would be reportable to federal
authorities as provided in Part XIII of
the guidelines, and would generally
result in investigation of the matter by
federal supervision or law enforcement

PO 00000

Frm 00015

Fmt 4701

Sfmt 4703

38043

authorities. In the normal situation in
which the released federal sex offender
does appear in the destination
jurisdiction as required, that jurisdiction
would register the sex offender as it
does sex offenders entering from other
jurisdictions.
X. Keeping the Registration Current
Some commenters expressed concern
about requiring sex offenders to report
changes of certain types of registration
information through in-person
appearances. For example, SORNA
§ 113(c) requires that changes of
employment be reported through inperson appearances within three
business days. Consider the effect, for
example, in relation to a sex offender
who obtains work—e.g., construction
work or other manual labor—by
showing up each morning at a site that
contractors visit to recruit day labor. If
the sex offender’s employer varied day
to day, the requirement to report
changes in employment through inperson appearances might effectively
require the sex offender to make an inperson appearance to report his recent
employment history every few days,
with attendant burdens on the
jurisdiction and the offender.
In relation to required registration
information, the proposed guidelines
recognized that sex offenders may reside
somewhere without having definite
residence addresses, and similarly that
sex offenders may be employed without
fixed or settled employment. For such
cases, Part VI of the guidelines affords
necessary flexibility by providing that
jurisdictions are to obtain information
concerning such transient residence or
employment with whatever definiteness
is possible under the circumstances.
The final guidelines incorporate
comparable provisions in Part X so as to
afford jurisdictions flexibility in dealing
with the reporting of changes in
residence or employment by sex
offenders whose residence or
employment is transient in character.
Comments were also received
concerning a potential gap in the
reporting requirements for sex offenders
who terminate residence, employment,
or school attendance in a jurisdiction
but do not have any definite expectation
about residing, working, or attending
school elsewhere. For example, consider
the case of a transient sex offender who
is moving out of a state in which he has
been living, but cannot say in which
state or other jurisdiction he will reside
next. The proposed guidelines did not
address the reporting requirements in
such situations with adequate clarity.
The final guidelines provide that the
requirement for sex offenders to keep

E:\FR\FM\02JYN2.SGM

02JYN2

38044

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

the registration current includes
requiring them to report consistently the
termination of residence, employment,
or school attendance to the appropriate
jurisdiction in which they have been
registered, regardless of whether any
new place of residence, employment, or
school attendance can be identified.
Responding to comments and
questions received, a final paragraph
also has been added to Part X in the
final guidelines to clarify further that
the SORNA requirement that registrants
report changes in registration
information through in-person
appearances pertains only to changes in
name and to changes in residence,
employment, or school attendance
between or within jurisdictions. The
manner in which sex offenders are to
report other changes in registration
information is a matter within
jurisdictions’ discretion.
XI. Verification/Appearance
Requirements
The discussion of SORNA’s
requirement of periodic in-person
appearances by registrants to verify and
update registration information has not
been substantially modified in the final
guidelines because it did not draw
extensive comments, and no comments
received provided any persuasive
reasons to change the discussion of this
requirement. However, responding to
comments about situations in which a
registrant dies, a paragraph has been
added to Part XI in the final guidelines
to provide advice to jurisdictions about
the updating of registration information
and public Web site postings in such
situations.
XII. Duration of Registration
As discussed in earlier portions of the
summary, the explanation concerning
the required duration of registration is
revised in the final guidelines. The
changes clarify further (i) the
discretionary nature of tolling during
subsequent periods in which the sex
offender is in custody, and (ii) the
discretion of jurisdictions to adopt
registration periods that are longer than
the required SORNA minimum.

rwilkins on PROD1PC63 with NOTICES2

XIII. Enforcement of Registration
Requirements
The discussion of enforcement of
registration requirements in the
proposed guidelines has not been
modified in the final guidelines because
it did not draw extensive comment and
the comments received did not provide
any persuasive reasons to change this
part.

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

The National Guidelines for Sex
Offender Registration and Notification
Contents
I. Introduction
II. General Principles
A. Terminology
B. Minimum National Standards
C. Retroactivity
D. Automation—Electronic Databases and
Software
E. Implementation
III. Covered Jurisdictions
IV. Covered Sex Offenses and Sex Offenders
A. Convictions Generally
B. Foreign Convictions
C. Sex Offenses Generally
D. Specified Offenses Against Minors
E. Protected Witnesses
V. Classes of Sex Offenders
VI. Required Registration Information
VII. Disclosure and Sharing of Information
A. Sex Offender Websites
B. Community Notification and Targeted
Disclosures
VIII. Where Registration is Required
IX. Initial Registration
X. Keeping the Registration Current
A. Changes of Name, Residence,
Employment, or School Attendance
B. Changes in Other Registration
Information
C. International Travel
XI. Verification/Appearance Requirements
XII. Duration of Registration
XIII. Enforcement of Registration
Requirements

I. Introduction
The Sex Offender Registration and
Notification Act (‘‘SORNA’’ or ‘‘the
Act’’), which is title I of the Adam
Walsh Child Protection and Safety Act
of 2006 (Pub. L. 109–248), provides a
new comprehensive set of minimum
standards for sex offender registration
and notification in the United States.
These Guidelines are issued to provide
guidance and assistance to covered
jurisdictions—the 50 States, the District
of Columbia, the principal U.S.
territories, and Indian tribal
governments—in implementing the
SORNA standards in their registration
and notification programs.
The adoption of these Guidelines
carries out a statutory directive to the
Attorney General, appearing in SORNA
§ 112(b), to issue guidelines to interpret
and implement SORNA. Other
provisions of SORNA establish the
Office of Sex Offender Sentencing,
Monitoring, Apprehending, Registering,
and Tracking (the ‘‘SMART Office’’), a
component of the Office of Justice
Programs of the U.S. Department of
Justice. The SMART Office is authorized
by law to administer the standards for
sex offender registration and
notification that are set forth in SORNA
and interpreted and implemented in
these Guidelines. It is further authorized

PO 00000

Frm 00016

Fmt 4701

Sfmt 4703

to cooperate with and provide
assistance to states, local governments,
tribal governments, and other public
and private entities in relation to sex
offender registration and notification
and other measures for the protection of
the public from sexual abuse or
exploitation. See SORNA § 146(c).
Accordingly, the SMART Office should
be regarded by jurisdictions discharging
registration and notification functions as
their key partner and resource in the
federal government in further
developing and strengthening their sex
offender registration and notification
programs, and the SMART Office will
provide all possible assistance for this
purpose.
The development of sex offender
registration and notification programs in
the United States has proceeded rapidly
since the early 1990s, and at the present
time such programs exist in all of the
states, the District of Columbia, and
some of the territories and tribes. These
programs serve a number of important
public safety purposes. In their most
basic character, the registration aspects
of these programs are systems for
tracking sex offenders following their
release into the community. If a sexually
violent crime occurs or a child is
molested, information available to law
enforcement through the registration
program about sex offenders who may
have been present in the area may help
to identify the perpetrator and solve the
crime. If a particular released sex
offender is implicated in such a crime,
knowledge of the sex offender’s
whereabouts through the registration
system may help law enforcement in
making a prompt apprehension. The
registration program may also have
salutary effects in relation to the
likelihood of registrants committing
more sex offenses. Registered sex
offenders will perceive that the
authorities’ knowledge of their
identities, locations, and past offenses
reduces the chances that they can avoid
detection and apprehension if they
reoffend, and this perception may help
to discourage them from engaging in
further criminal conduct.
Registration also provides the
informational base for the other key
aspect of the programs—notification—
which involves making information
about released sex offenders more
broadly available to the public. The
means of public notification currently
include sex offender Web sites in all
states, the District of Columbia, and
some territories, and may involve other
forms of notice as well. The availability
of such information helps members of
the public to take common sense
measures for the protection of

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
themselves and their families, such as
declining the offer of a convicted child
molester to watch their children or head
a youth group, or reporting to the
authorities approaches to children or
other suspicious activities by such a sex
offender. Here as well, the effect is
salutary in relation to the sex offenders
themselves, since knowledge by those
around them of their sex offense
histories reduces the likelihood that
they will be presented with
opportunities to reoffend.
While sex offender registration and
notification in the United States are
generally carried out through programs
operated by the individual states and
other non-federal jurisdictions, their
effectiveness depends on also having
effective arrangements for tracking of
registrants as they move among
jurisdictions and some national baseline
of registration and notification
standards. In a federal union like the
United States with a mobile population,
sex offender registration could not be
effective if registered sex offenders
could simply disappear from the
purview of the registration authorities
by moving from one jurisdiction to
another, or if registration and
notification requirements could be
evaded by moving from a jurisdiction
with an effective program to a nearby
jurisdiction that required little or
nothing in terms of registration and
notification.
Hence, there have been national
standards for sex offender registration in
the United States since the enactment of
the Jacob Wetterling Crimes Against
Children and Sexually Violent Offender
Act (42 U.S.C. 14071) in 1994. The
national standards from their inception
have addressed such matters as the
offenses for which registration should
be required, updating and periodic
verification of registration information,
the duration of registration, public
notification, and continued registration
and tracking of sex offenders when they
relocate from one jurisdiction to
another.
Following the enactment of the
Wetterling Act in 1994, that Act was
amended a number of times, in part
reflecting and in part promoting trends
in the development of the state
registration and notification programs.
Ultimately, Congress concluded that the
patchwork of standards that had
resulted from piecemeal amendments
should be replaced with a
comprehensive new set of standards—
the SORNA reforms, whose
implementation these Guidelines
concern—that would close potential
gaps and loopholes under the old law,
and generally strengthen the nationwide

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

network of sex offender registration and
notification programs. Important areas
of reform under the SORNA standards
include:
Extending the jurisdictions in which
registration is required beyond the 50
States, the District of Columbia, and the
principal U.S. territories, to include
Indian tribal jurisdictions.
Extending the classes of sex offenders
and sex offenses for which registration
is required.
Consistently requiring that sex
offenders in the covered classes register
and keep the registration current in the
jurisdictions in which they reside, work,
or go to school.
Requiring more extensive registration
information.
Adding to the national standards
periodic in-person appearances by
registrants to verify and update the
registration information.
Broadening the availability of
information concerning registered sex
offenders to the public, through posting
on sex offender Web sites and by other
means.
Adopting reforms affecting the
required duration of registration.
In addition, SORNA strengthens the
federal superstructure elements that
leverage and support the sex offender
registration and notification programs of
the registration jurisdictions. These
strengthened elements are: (i) Steppedup federal investigation and prosecution
efforts to assist jurisdictions in
enforcing sex offender registration
requirements; (ii) new statutory
provisions for the national database and
national Web site (i.e., the National Sex
Offender Registry and the Dru Sjodin
National Sex Offender Public Web site)
that effectively compile information
obtained under the registration
programs of the states and other
jurisdictions and make it readily
available to law enforcement or the
public on a nationwide basis; (iii)
development by the federal government
of software tools, which the states and
other registration jurisdictions will be
able to use to facilitate the operation of
their registration and notification
programs in conformity with the
SORNA standards; and (iv)
establishment of the SMART Office to
administer the national standards for
sex offender registration and
notification and to assist registration
jurisdictions in their implementation.
Through the cooperative effort of the
50 States, the District of Columbia, the
U.S. territories, and Indian tribal
governments with the responsible
federal agencies, the SORNA goal of an
effective and comprehensive national
system of registration and notification

PO 00000

Frm 00017

Fmt 4701

Sfmt 4703

38045

programs can be realized, with great
benefit to the ultimate objective of
‘‘protect[ing] the public from sex
offenders and offenders against
children.’’ SORNA § 102. These
Guidelines provide the blueprint for
that effort.
II. General Principles
Before turning to the specific SORNA
standards and requirements discussed
in the remainder of these Guidelines,
certain general points should be noted
concerning the interpretation and
application of the Act and these
Guidelines:
A. Terminology
These Guidelines use key terms with
the meanings defined in SORNA. In
particular, the term ‘‘jurisdiction’’ is
consistently used with the meaning set
forth in SORNA § 111(10). As defined in
that provision, it refers to the 50 States,
the District of Columbia, the five
principal U.S. territories—i.e., the
Commonwealth of Puerto Rico, Guam,
American Samoa, the Northern Mariana
Islands, and the United States Virgin
Islands—and Indian tribes that elect to
function as registration jurisdictions
under SORNA § 127. (For more
concerning covered jurisdictions, see
Part III of these Guidelines.) Thus, when
these Guidelines refer to ‘‘jurisdictions’’
implementing the SORNA registration
and notification requirements, the
reference is to implementation of these
requirements by the jurisdictions
specified in SORNA § 111(10).
‘‘Jurisdictions’’ is not used to refer to
other territorial or political units or
subdivisions, such as counties, cities, or
towns of states or territories. Likewise,
the term ‘‘sex offense’’ is not used to
refer to any and all crimes of a sexual
nature, but rather to those covered by
the definition of ‘‘sex offense ’’
appearing in SORNA § 111(5), and the
term ‘‘sex offender’’ has the meaning
stated in SORNA § 111(1). (For more
concerning covered sex offenses and
offenders, see Part IV of these
Guidelines.)
SORNA’s registration requirements
generally come into play when sex
offenders are released from
imprisonment, or when they are
sentenced if the sentence does not
involve imprisonment. See SORNA
§ 113(b). ‘‘Imprisonment ’’ as it is used
in SORNA and these Guidelines refers
to incarceration pursuant to a
conviction, regardless of the nature of
the institution in which the offender
serves the sentence. It is not used in any
narrow technical sense, such as
confinement in a state ‘‘prison’’ as
opposed to a local ‘‘jail.’’

E:\FR\FM\02JYN2.SGM

02JYN2

38046

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

rwilkins on PROD1PC63 with NOTICES2

SORNA includes a number of
references relating to implementation by
jurisdictions of the requirements of
‘‘this title.’’ Section 125 provides a
mandatory 10% reduction in certain
federal justice assistance funding for
jurisdictions that fail, as determined by
the Attorney General, to substantially
implement ‘‘this title’’ within the time
frame specified in section 124, and
section 126 authorizes a Sex Offender
Management Assistance grant program
to help offset the costs of implementing
‘‘this title.’’ In the context of these
provisions, the references to ‘‘this title’’
function as a shorthand for the SORNA
sex offender registration and
notification standards. They do not
mean that funding under these
provisions is affected by a jurisdiction’s
implementation or non-implementation
of reforms unrelated to sex offender
registration and notification that appear
in later portions of title I of the Adam
Walsh Child Protection and Safety Act
of 2006 (particularly, subtitle C of that
title).
Section 125(d) of SORNA states that
the provisions of SORNA ‘‘that are cast
as directions to jurisdictions or their
officials constitute, in relation to States,
only conditions required to avoid the
reduction of Federal funding under this
section.’’ Statements in these Guidelines
that SORNA requires jurisdictions to
adopt certain measures should be
understood accordingly in their
application to the states. Since the
SORNA requirements relating to sex
offender registration and notification
are, in relation to the states, only partial
funding eligibility conditions, creation
of these requirements is within the
constitutional authority of the federal
government.
B. Minimum National Standards
SORNA establishes a national
baseline for sex offender registration
and notification programs. In other
words, the Act generally constitutes a
set of minimum national standards and
sets a floor, not a ceiling, for
jurisdictions’ programs. Hence, for
example, a jurisdiction may have a
system that requires registration by
broader classes of convicted offenders
than those identified in SORNA, or that
requires, in addition, registration by
certain classes of non-convicts (such as
persons acquitted on the ground of
insanity of sexually violent crimes or
child molestation offenses, or persons
released following civil commitment as
sexually dangerous persons). A
jurisdiction may require verification of
the registered address or other
registration information by sex offenders
with greater frequency than SORNA

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

requires, or by other means in addition
to those required by SORNA (e.g.,
through the use of mailed address
verification forms, in addition to inperson appearances). A jurisdiction may
require sex offenders to register for
longer periods than those required by
the SORNA standards. A jurisdiction
may require that changes in registration
information be reported by registrants
on a more stringent basis than the
SORNA minimum standards—e.g.,
requiring that changes of residence be
reported before the sex offender moves,
rather than within three business days
following the move. A jurisdiction may
extend Web site posting to broader
classes of registrants than SORNA
requires and may post more information
concerning registrants than SORNA and
these Guidelines require.
Such measures, which encompass the
SORNA baseline of sex offender
registration and notification
requirements but go beyond them,
generally have no negative implication
concerning jurisdictions’
implementation of or compliance with
SORNA. This is so because the general
purpose of SORNA is to protect the
public from sex offenders and offenders
against children through effective sex
offender registration and notification,
and it is not intended to preclude or
limit jurisdictions’ discretion to adopt
more extensive or additional registration
and notification requirements to that
end. There is an exception to this
general rule in SORNA § 118(b), which
requires that certain types of
information, such as victim identity and
registrants’ Social Security numbers, be
excluded from jurisdictions’ publicly
accessible sex offender Web sites, as
discussed in Part VII of these
Guidelines. In other respects,
jurisdictions’ discretion to go further
than the SORNA minimum is not
limited.
C. Retroactivity
The applicability of the SORNA
requirements is not limited to sex
offenders whose predicate sex offense
convictions occur following a
jurisdiction’s implementation of a
conforming registration program.
Rather, SORNA’s requirements took
effect when SORNA was enacted on July
27, 2006, and they have applied since
that time to all sex offenders, including
those whose convictions predate
SORNA’s enactment. See 72 FR 8894,
8895–96 (Feb. 28, 2007); 28 CFR 72.3.
The application of the SORNA
standards to sex offenders whose
convictions predate SORNA creates no
ex post facto problem ‘‘because the
SORNA sex offender registration and

PO 00000

Frm 00018

Fmt 4701

Sfmt 4703

notification requirements are intended
to be non-punitive, regulatory measures
adopted for public safety purposes, and
hence may validly be applied (and
enforced by criminal sanctions) against
sex offenders whose predicate
convictions occurred prior to the
creation of these requirements. See
Smith v. Doe, 538 U.S. 84 (2003).’’ 72 FR
at 8896.
As a practical matter, jurisdictions
may not be able to identify all sex
offenders who fall within the SORNA
registration categories, where the
predicate convictions predate the
enactment of SORNA or the
jurisdiction’s implementation of the
SORNA standards in its registration
program, particularly where such sex
offenders have left the justice system
and merged into the general population
long ago. But many sex offenders with
such convictions will remain in (or
reenter) the system because:
They are incarcerated or under
supervision, either for the predicate sex
offense or for some other crime;
They are already registered or subject
to a pre-existing sex offender
registration requirement under the
jurisdiction’s law; or
They hereafter reenter the
jurisdiction’s justice system because of
conviction for some other crime
(whether or not a sex offense).
Sex offenders in these three classes
are within the cognizance of the
jurisdiction, and the jurisdiction will
often have independent reasons to
review their criminal histories for penal,
correctional, or registration/notification
purposes. Accordingly, a jurisdiction
will be deemed to have substantially
implemented the SORNA standards
with respect to sex offenders whose
predicate convictions predate the
enactment of SORNA or the
implementation of SORNA in the
jurisdiction’s program if it registers
these sex offenders, when they fall
within any of the three classes described
above, in conformity with the SORNA
standards. (For more about the
registration of sex offenders in these
classes, see the discussion under
‘‘retroactive classes’’ in Part IX of these
Guidelines.)
The required retroactive application
of the SORNA requirements will also be
limited in some cases by the limits on
the required duration of registration. As
discussed in Part XII of these
Guidelines, SORNA requires minimum
registration periods of varying length for
sex offenders in different categories,
defined by criteria relating to the nature
of their sex offenses and their history of
recidivism. This means that a sex
offender with a pre-SORNA conviction

E:\FR\FM\02JYN2.SGM

02JYN2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

rwilkins on PROD1PC63 with NOTICES2

may have been in the community for a
greater amount of time than the
registration period required by SORNA.
For example, SORNA § 115 requires
registration for 25 years for a sex
offender whose offense satisfies the ‘‘tier
II’’ criteria of section 111(3). A sex
offender who was released from
imprisonment for such an offense in
1980 is already more than 25 years out
from the time of release. In such cases,
a jurisdiction may credit the sex
offender with the time elapsed from his
or her release (or the time elapsed from
sentencing, in case of a nonincarcerative sentence), and does not
have to require the sex offender to
register on the basis of the conviction,
even if the criteria for retroactive
application of the SORNA standards
under this Part are otherwise satisfied.
As with other requirements under
SORNA and these Guidelines, the
foregoing discussion identifies only the
minimum required for SORNA
compliance. Jurisdictions are free to
require registration for broader classes
of sex offenders with convictions that
predate SORNA or the jurisdiction’s
implementation of the SORNA
standards in its program.
D. Automation—Electronic Databases
and Software
Several features of SORNA
contemplate, or will require as a
practical matter, the use of current
electronic and cyber technology to
seamlessly track sex offenders who
move from one jurisdiction to another,
ensure that information concerning
registrants is immediately made
available to all interested jurisdictions,
and make information concerning sex
offenders immediately available to the
public as appropriate. These include
provisions for immediate information
sharing among jurisdictions under
SORNA § 113(c); a requirement in
section 119(b) that the Attorney General
ensure ‘‘that updated information about
a sex offender is immediately
transmitted by electronic forwarding to
all relevant jurisdictions’’; and
requirements in section 121(b) that sex
offender registration information and
updates thereto be provided
immediately to various public and
private entities and individuals. (For
more about these information sharing
requirements and associated time
frames, see Parts VII.B and X of these
Guidelines.)
Carrying out the SORNA information
sharing requirements accordingly will
entail maintenance by jurisdictions of
their registries in the form of electronic
databases, whose included information
can be electronically transmitted to

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

other jurisdictions and entities. This
point is further discussed in connection
with the specific SORNA standards,
particularly in Parts VI, VII, and X of
these Guidelines.
Section 123 of SORNA directs the
Attorney General, in consultation with
the jurisdictions, to develop and
support registry management and Web
site software. The purposes of the
software include facilitating the
immediate exchange of sex offender
information among jurisdictions, public
access through the Internet to sex
offender information and other forms of
community notification, and
compliance in other respects with the
SORNA requirements. As required by
section 123, the Department of Justice
will develop and make available to the
jurisdictions software tools for the
operation of their sex offender
registration and notification programs,
which will, as far as possible, be
designed to automate these processes
and enable the jurisdictions to
implement SORNA’s requirements by
utilizing the software.
E. Implementation
Section 124 of SORNA sets a general
time frame of three years for
implementation, running from the date
of enactment of SORNA, i.e., from July
27, 2006. The Attorney General is
authorized to provide up to two oneyear extensions of this deadline. Failure
to comply within the applicable time
frame would result in a 10% reduction
of federal justice assistance funding
under 42 U.S.C. 3750 et seq. (‘‘Byrne
Justice Assistance Grant’’ funding). See
SORNA § 125(a). Funding withheld
from jurisdictions because of
noncompliance would be reallocated to
other jurisdictions that are in
compliance, or could be reallocated to
the noncompliant jurisdiction to be
used solely for the purpose of SORNA
implementation.
While SORNA sets minimum
standards for jurisdictions’ registration
and notification programs, it does not
require that its standards be
implemented by statute. Hence, in
assessing compliance with SORNA, the
totality of a jurisdiction’s rules
governing the operation of its
registration and notification program
will be considered, including
administrative policies and procedures
as well as statutes.
The SMART Office will be
responsible for determining whether a
jurisdiction has substantially
implemented the SORNA requirements.
The affected jurisdictions are
encouraged to submit information to the
SMART Office concerning existing and

PO 00000

Frm 00019

Fmt 4701

Sfmt 4703

38047

proposed sex offender registration and
notification provisions with as much
lead time as possible, so the SMART
Office can assess the adequacy of
existing or proposed measures to
implement the SORNA requirements
and work with the submitting
jurisdictions to overcome any shortfalls
or problems. At the latest, submissions
establishing compliance with the
SORNA requirements should be made to
the SMART Office at least three months
before the deadline date of July 27,
2009—i.e., by April 27, 2009—so that
the matter can be determined before the
Byrne Grant funding reduction required
by SORNA § 125 for noncompliant
jurisdictions takes effect. If it is
anticipated that a submitting
jurisdiction may need an extension of
time as described in SORNA § 124(b),
the submission to the SMART Office—
which should be made by April 27,
2009, as noted—should include a
description of the jurisdiction’s
implementation efforts and an
explanation why an extension is
needed.
SORNA § 125 refers to ‘‘substantial’’
implementation of SORNA. The
standard of ‘‘substantial
implementation’’ is satisfied with
respect to an element of the SORNA
requirements if a jurisdiction carries out
the requirements of SORNA as
interpreted and explained in these
Guidelines. Hence, the standard is
satisfied if a jurisdiction implements
measures that these Guidelines identify
as sufficient to implement (or
‘‘substantially’’ implement) the SORNA
requirements.
Jurisdictions’ programs cannot be
approved as substantially implementing
the SORNA requirements if they
substitute some basically different
approach to sex offender registration
and notification that does not
incorporate SORNA’s baseline
requirements—e.g., a ‘‘risk assessment’’
approach that broadly authorizes the
waiver of registration or notification
requirements or their reduction below
the minima specified in SORNA on the
basis of factors that SORNA does not
authorize as grounds for waiving or
limiting registration or notification.
Likewise, the ‘‘substantial
implementation’’ standard does not
mean that programs can be approved if
they dispense wholesale with
categorical requirements set forth in
SORNA, such as by adopting general
standards that do not require
registration for offenses included in
SORNA’s offense coverage provisions,
that set regular reporting periods for
changes in registration information that
are longer than those specified in

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

38048

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

SORNA, or that prescribe less frequent
appearances for verification or shorter
registration periods than SORNA
requires.
The substantial implementation
standard does, however, contemplate
that there is some latitude to approve a
jurisdiction’s implementation efforts,
even if they do not exactly follow in all
respects the specifications of SORNA or
these Guidelines. For example, section
116 of SORNA requires periodic inperson appearances by sex offenders to
verify their registration information. But
in some cases this will be impossible,
either temporarily (e.g., in the case of a
sex offender hospitalized and
unconscious because of an injury at the
time of the scheduled appearance) or
permanently (e.g., in the case of a sex
offender who is in a persistent
vegetative state). In other cases, the
appearance may not be literally
impossible, but there may be reasons to
allow some relaxation of the
requirement in light of the sex
offender’s personal circumstances. For
example, a sex offender may
unexpectedly need to deal with a family
emergency at the time of a scheduled
appearance, where failure to make the
appearance will mean not verifying the
registration information within the exact
time frame specified by SORNA § 116.
A jurisdiction may wish to authorize
rescheduling of the appearance in such
cases. Doing so would not necessarily
undermine substantially the objectives
of the SORNA verification requirements,
so long as the jurisdiction’s rules or
procedures require that the sex offender
notify the official responsible for
monitoring the sex offender of the
difficulty, and that the appearance
promptly be carried out once the
interfering circumstance is resolved.
In general, the SMART Office will
consider on a case-by-case basis
whether jurisdictions’ rules or
procedures that do not exactly follow
the provisions of SORNA or these
Guidelines ‘‘substantially’’ implement
SORNA, assessing whether the
departure from a SORNA requirement
will or will not substantially disserve
the objectives of the requirement. If a
jurisdiction is relying on the
authorization to approve measures that
‘‘substantially’’ implement SORNA as
the basis for an element or elements in
its system that depart in some respect
from the exact requirements of SORNA
or these Guidelines, the jurisdiction’s
submission to the SMART Office should
identify these elements and explain why
the departure from the SORNA
requirements should not be considered
a failure to substantially implement
SORNA.

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

Beyond the general standard of
substantial implementation, SORNA
§ 125(b) includes special provisions for
cases in which the highest court of a
jurisdiction has held that the
jurisdiction’s constitution is in some
respect in conflict with the SORNA
requirements. If a jurisdiction believes
that it faces such a situation, it should
inform the SMART Office. The SMART
Office will then work with the
jurisdiction to see whether the problem
can be overcome, as the statute
provides. If it is not possible to
overcome the problem, then the SMART
Office may approve the jurisdiction’s
adoption of reasonable alternative
measures that are consistent with the
purposes of SORNA.
Section 125 of SORNA, as discussed
above, provides for a funding reduction
for jurisdictions that do not
substantially implement SORNA within
the applicable time frame. Section 126
of SORNA authorizes positive funding
assistance—the Sex Offender
Management Assistance (‘‘SOMA’’)
grant program—to all registration
jurisdictions to help offset the costs of
SORNA implementation, with enhanced
payments authorized for jurisdictions
that effect such implementation within
one or two years of SORNA’s enactment.
Congress has not appropriated funding
for the SOMA program at the time of the
issuance of these Guidelines. If funding
for this program is forthcoming in the
future, additional guidance will be
provided concerning application for
grants under the program.
III. Covered Jurisdictions
Section 112(a) of SORNA states that
‘‘[e]ach jurisdiction shall maintain a
jurisdiction-wide sex offender registry
conforming to the requirements of this
title,’’ and section 124 provides specific
deadlines for ‘‘jurisdictions’’ to carry
out the SORNA implementation.
Related definitions appear in section
111(9) and (10). Section 111(9) provides
that ‘‘sex offender registry’’ means a
registry of sex offenders and a
notification program.
Section 111(10) provides that
‘‘jurisdiction’’ refers to:
The 50 States;
The District of Columbia;
The five principal U.S. territories—
the Commonwealth of Puerto Rico,
Guam, American Samoa, the Northern
Mariana Islands, and the United States
Virgin Islands; and
Indian tribes to the extent provided in
section 127.
Some of the provisions in SORNA are
formulated as directions to sex
offenders, including those appearing in
sections 113(a)–(b), 113(c) (first

PO 00000

Frm 00020

Fmt 4701

Sfmt 4703

sentence), 114(a), 115(a), and 116. Other
SORNA provisions are cast as directions
to jurisdictions or their officials, such as
those appearing in sections 113(c)
(second sentence), 113(e), 114(b), 117(a),
118, 121(b), and 122. To meet the
requirement under sections 112 and 124
that covered jurisdictions must
implement SORNA in their registration
and notification programs, each
jurisdiction must incorporate in the
laws and rules governing its registration
and notification program the
requirements that SORNA imposes on
sex offenders, as well as those that are
addressed directly to jurisdictions and
their officials.
While the ‘‘jurisdictions’’ assigned sex
offender registration and notification
responsibilities by SORNA are the 50
States, the District of Columbia, the
principal territories, and Indian tribes
(to the extent provided in section 127),
as described above, this does not limit
the ability of these jurisdictions to carry
out these functions through their
political subdivisions or other entities
within the jurisdiction. For example, a
jurisdiction may assign responsibility
for initially registering sex offenders
upon their release from imprisonment to
correctional personnel who are
employees of the jurisdiction’s
government, but the responsibility for
continued tracking and registration of
sex offenders thereafter may be assigned
to personnel of local police
departments, sheriffs’ offices, or
supervision agencies who are municipal
employees. Moreover, in carrying out
their registration and notification
functions, jurisdictions are free to
utilize (and to allow their agencies and
political subdivisions to utilize) entities
and individuals who may not be
governmental agencies or employees in
a narrow sense, such as contractors,
volunteers, and community-based
organizations that are capable of
discharging these functions. SORNA
does not limit jurisdictions’ discretion
concerning such matters. Rather, so long
as a jurisdiction’s laws and rules
provide consistently for the discharge of
the required registration and
notification functions by some
responsible individuals or entities, the
specifics concerning such assignments
of responsibility are matters within the
jurisdiction’s discretion. References in
these Guidelines should be understood
accordingly, so that (for example) a
reference to an ‘‘official’’ carrying out a
registration function does not mean that
the function must be carried out by a
government employee, but rather is
simply a way of referring to whatever

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
individual is assigned responsibility for
the function.
With respect to Indian tribes, SORNA
recognizes that tribes may vary in their
capacities and preferences regarding the
discharge of sex offender registration
and notification functions, and
accordingly section 127 of SORNA has
special provisions governing the
treatment of Indian tribes as registration
jurisdictions or the delegation of
registration and notification functions to
the states. Specifically, section 127(a)(1)
generally afforded federally recognized
Indian tribes a choice between electing
to carry out the sex offender registration
and notification functions specified in
SORNA in relation to sex offenders
subject to its jurisdiction, or delegating
those functions to a state or states
within which the tribe is located.
SORNA provided a period of one year
commencing with SORNA’s enactment
on July 27, 2006 for tribes to make this
choice. SORNA further required that the
election to become a SORNA
registration jurisdiction, or to delegate
to a state or states, be made by
resolution or other enactment of the
tribal council or comparable
governmental body. Hence, the decision
must have been made by a tribal
governmental entity—‘‘the tribal council
or comparable governmental body’’—
that has the legal authority to make
binding legislative decisions for the
tribe. (However, delegation to the state
or states is automatic for a tribe subject
to state law enforcement jurisdiction
under 18 U.S.C. 1162, and for a tribe
that did not affirmatively elect to
become a SORNA registration
jurisdiction on or prior to July 27,
2007—see the discussion of section
127(a)(2) below.)
If a tribe has elected to be a SORNA
registration jurisdiction in conformity
with section 127, its functions and
responsibilities regarding sex offender
registration and notification are the
same as those of a state. Duplication of
registration and notification functions
by tribes and states is not required,
however, and such tribes may enter into
cooperative agreements with the states
for the discharge of these functions, as
discussed below in connection with
section 127(b).
If a tribe has elected to delegate to a
state—or if a delegation to the state
occurs pursuant to section 127(a)(2)—
then the state is fully responsible for
carrying out the SORNA registration and
notification functions, and the
delegation includes an undertaking by
the tribe to ‘‘provide access to its
territory and such other cooperation and
assistance as may be needed to enable
[the state] to carry out and enforce the

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

requirements of [SORNA].’’ SORNA
§ 127(a)(1)(B). This does not mean,
however, that tribal authorities in such
a tribe are precluded from carrying out
sex offender registration and
notification functions. Sovereign powers
that these tribes otherwise possess to
prescribe registration and notification
requirements for sex offenders subject to
their jurisdiction are not restricted by
SORNA, so long as there is no conflict
with the state’s discharge of its
responsibilities under SORNA.
Moreover, as discussed above, states
generally have discretion concerning the
entities within the state through which
the SORNA registration and notification
functions are to be carried out, and
tribal entities are not excluded. For
example, with respect to a tribe subject
to state law enforcement jurisdiction
under 18 U.S.C. 1162, the state may
conclude that a tribal agency is best
situated to carry out registration
functions with respect to sex offenders
residing in the tribe’s territory. In some
instances such tribes may have been
operating sex offender registration
programs of their own prior to the
enactment of SORNA, and arranging
with the tribe for the continued
discharge of registration functions by
the tribal authorities may be the most
expedient way for the state to carry out
the required SORNA functions in such
a tribal area.
Section 127(a)(2) of SORNA specifies
three circumstances in which
registration and notification functions
are deemed to be delegated to the state
or states in which a tribe is located,
even if the tribe did not make an
affirmative decision to delegate:
Under subparagraph (A) of subsection
(a)(2), these functions are always
delegated to the state if the tribe is
subject to the law enforcement
jurisdiction of the state under 18 U.S.C.
1162. (If a tribe’s land is in part subject
to state law enforcement jurisdiction
under 18 U.S.C. 1162 and in part
outside of the areas subject to 18 U.S.C.
1162, then: (i) Sex offender registration
and notification functions are
automatically delegated to the relevant
state in the portion of the tribal land
subject to 18 U.S.C. 1162, and (ii) the
tribe could have made an election
between functioning as a registration
jurisdiction or delegating registration
and notification functions to the state in
the portion of its land that is not subject
to 18 U.S.C. 1162.)
Under subparagraph (B) of subsection
(a)(2), these functions are delegated to
the state or states if the tribe did not
make an affirmative election to function
as a registration jurisdiction within one
year of the enactment of SORNA—i.e.,

PO 00000

Frm 00021

Fmt 4701

Sfmt 4703

38049

within one year of July 27, 2006—or
rescinds a previous election to function
as a registration jurisdiction. Under
subparagraph (C) of subsection (a)(2),
these functions are delegated to the state
or states if the Attorney General
determines that the tribe has not
substantially implemented the
requirements of SORNA and is not
likely to become capable of doing so
within a reasonable amount of time.
If a tribe did elect under section 127
to become a SORNA registration
jurisdiction, section 127(b) specifies that
this does not mean that the tribe must
duplicate registration and notification
functions that are fully carried out by
the state or states within which the tribe
is located, and subsection (b) further
authorizes the tribes and the states to
make cooperative arrangements for the
discharge of some or all of these
functions. For example, SORNA § 118
requires jurisdictions to make
information concerning their sex
offenders available to the public through
the Internet. If a tribe did not want to
maintain a separate sex offender Web
site for this purpose, it would not need
to do so, as long as a cooperative
agreement was made with the state to
have information concerning the tribe’s
registrants posted on the state’s sex
offender Web site. Likewise, a tribe that
has elected to be a SORNA registration
jurisdiction remains free to make
cooperative agreements under which the
state (or a political subdivision thereof)
will handle registration of the tribe’s sex
offenders—such as initially registering
these sex offenders, conducting periodic
appearances of the sex offenders to
verify the registration information, and
receiving reports by the sex offenders
concerning changes in the registration
information—to the extent and in a
manner mutually agreeable to the tribe
and the state. In general, the use of
cooperative agreements affords tribes
flexibility in deciding which functions
under SORNA they would seek to have
state authorities perform, and which
they wish to control or discharge
directly. For example, the state could
carry out certain registration functions,
but the tribe could retain jurisdiction
over the arrest within its territory of sex
offenders who fail to register, update
registrations, or make required
verification appearances, if a
cooperative agreement between the tribe
and the state so provided.
Tribes that have elected to be SORNA
registration jurisdictions in conformity
with section 127 may also make
agreements or enter into arrangements
with other such tribes for the
cooperative or shared discharge of
registration and notification functions.

E:\FR\FM\02JYN2.SGM

02JYN2

38050

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

For example, a group of tribes with
adjacent territories might wish to enter
into an agreement under which the
participating tribes contribute resources
and information to the extent of their
capacities, but the tribal police
department (or some other agency) of
one of the tribes in the group has
primary responsibility for the discharge
of the SORNA registration functions in
relation to sex offenders subject to the
jurisdiction of any of the tribes in the
group—such as initially registering sex
offenders who enter the jurisdiction of
any of the tribes, receiving information
from those sex offenders concerning
subsequent changes in residence or
other registration information, and
conducting periodic in-person
appearances by the registrants to verify
and update the registration information,
as SORNA requires. Likewise, with
respect to maintenance of Web sites
providing public access to sex offender
information, as required by SORNA
§ 118, tribes could enter into agreements
or arrangements among themselves for
the shared administration or operation
of Web sites covering the sex offenders
of the participating tribes. So long as
such agreements or arrangements among
tribes are designed to ensure that the
SORNA registration and notification
functions are carried out consistently in
relation to sex offenders subject to the
jurisdiction of any of the participating
tribes, discharge of the SORNA
responsibilities by such means will be
considered as satisfying the SORNA
substantial implementation standard.
IV. Covered Sex Offenses and Sex
Offenders
SORNA refers to the persons required
to register under its standards as ‘‘sex
offenders,’’ and section 111(1) of
SORNA defines ‘‘sex offender’’ in the
relevant sense to mean ‘‘an individual
who was convicted of a sex offense.’’
‘‘Sex offense’’ is in turn defined in
section 111(5) and related provisions.
The term encompasses a broad range of
offenses of a sexual nature under the
law of any jurisdiction—including
offenses under federal, military, state,
territorial, local, tribal, and foreign law,
but with some qualification regarding
foreign convictions as discussed below.

rwilkins on PROD1PC63 with NOTICES2

A. Convictions Generally
A ‘‘sex offender’’ as defined in
SORNA § 111(1) is a person who was
‘‘convicted’’ of a sex offense. Hence,
whether an individual has a sex offense
‘‘conviction’’ determines whether he or
she is within the minimum categories
for which the SORNA standards require
registration.

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

Because the SORNA registration
requirements are predicated on
convictions, registration (or continued
registration) is normally not required
under the SORNA standards if the
predicate conviction is reversed,
vacated, or set aside, or if the person is
pardoned for the offense on the ground
of innocence. This does not mean,
however, that nominal changes or
terminological variations that do not
relieve a conviction of substantive effect
negate the SORNA requirements. For
example, the need to require registration
would not be avoided by a jurisdiction’s
having a procedure under which the
convictions of sex offenders in certain
categories (e.g., young adult sex
offenders who satisfy certain criteria)
are referred to as something other than
‘‘convictions,’’ or under which the
convictions of such sex offenders may
nominally be ‘‘vacated’’ or ‘‘set aside,’’
but the sex offender is nevertheless
required to serve what amounts to a
criminal sentence for the offense.
Rather, an adult sex offender is
‘‘convicted’’ for SORNA purposes if the
sex offender remains subject to penal
consequences based on the conviction,
however it may be styled. Likewise, the
sealing of a criminal record or other
action that limits the publicity or
availability of a conviction, but does not
deprive it of continuing legal validity,
does not change its status as a
‘‘conviction’’ for purposes of SORNA.
‘‘Convictions’’ for SORNA purposes
include convictions of juveniles who are
prosecuted as adults. It does not include
juvenile delinquency adjudications,
except under the circumstances
specified in SORNA § 111(8). Section
111(8) provides that delinquency
adjudications count as convictions
‘‘only if the offender is 14 years of age
or older at the time of the offense and
the offense adjudicated was comparable
to or more severe than aggravated sexual
abuse (as described in section 2241 of
title 18, United States Code), or was an
attempt or conspiracy to commit such
an offense.’’
Hence, SORNA does not require
registration for juveniles adjudicated
delinquent for all sex offenses for which
an adult sex offender would be required
to register, but rather requires
registration only for a defined class of
older juveniles who are adjudicated
delinquent for committing particularly
serious sexually assaultive crimes (or
attempts or conspiracies to commit such
crimes). Considering the relevant
aspects of the federal ‘‘aggravated sexual
abuse’’ offense referenced in section
111(8), it suffices for substantial
implementation if a jurisdiction applies
SORNA’s requirements to juveniles at

PO 00000

Frm 00022

Fmt 4701

Sfmt 4703

least 14 years old at the time of the
offense who are adjudicated delinquent
for committing (or attempting or
conspiring to commit) offenses under
laws that cover:
Engaging in a sexual act with another
by force or the threat of serious
violence; or
Engaging in a sexual act with another
by rendering unconscious or
involuntarily drugging the victim.
‘‘Sexual act’’ for this purpose should
be understood to include any degree of
genital or anal penetration, and any
oral-genital or oral-anal contact. This
follows from the relevant portions of the
definition of sexual act in 18 U.S.C.
2246(2), which applies to the 18 U.S.C.
2241 ‘‘aggravated sexual abuse’’ offense.
(The summary of comments received on
these Guidelines as initially proposed
for public comment may be consulted
for further explanation concerning this
understanding of the requirements for
substantial implementation of section
111(8).)
As with other aspects of SORNA, the
foregoing defines minimum standards.
Hence, the inclusions and exclusions in
the definition of ‘‘conviction’’ for
purposes of SORNA do not constrain
jurisdictions from requiring registration
by additional individuals—e.g., more
broadly defined categories of juveniles
adjudicated delinquent for sex
offenses—if they are so inclined.
B. Foreign Convictions
Section 111(5)(B) of SORNA instructs
that registration need not be required on
the basis of a foreign conviction if the
conviction ‘‘was not obtained with
sufficient safeguards for fundamental
fairness and due process for the accused
under guidelines or regulations
established [by the Attorney General].’’
The following standards are adopted
pursuant to section 111(5)(B):
Sex offense convictions under the
laws of Canada, United Kingdom,
Australia, and New Zealand are deemed
to have been obtained with sufficient
safeguards for fundamental fairness and
due process, and registration must be
required for such convictions on the
same footing as domestic convictions.
Sex offense convictions under the
laws of any foreign country are deemed
to have been obtained with sufficient
safeguards for fundamental fairness and
due process if the U.S. State
Department, in its Country Reports on
Human Rights Practices, has concluded
that an independent judiciary generally
(or vigorously) enforced the right to a
fair trial in that country during the year
in which the conviction occurred.
Registration must be required on the

E:\FR\FM\02JYN2.SGM

02JYN2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

rwilkins on PROD1PC63 with NOTICES2

basis of such convictions on the same
footing as domestic convictions.
With respect to sex offense
convictions in foreign countries that do
not satisfy the criteria stated above, a
jurisdiction is not required to register
the convicted person if the jurisdiction
determines—through whatever process
or procedure it may choose to adopt—
that the conviction does not constitute
a reliable indication of factual guilt
because of the lack of an impartial
tribunal, because of denial of the right
to respond to the evidence against the
person or to present exculpatory
evidence, or because of denial of the
right to the assistance of counsel.
The foregoing standards do not mean
that jurisdictions must incorporate these
particular criteria or procedures into
their registration systems. Jurisdictions
may wish to register all foreign sex
offense convicts, or to register such
convicts with fewer qualifications or
limitations than those allowed under
the standards set forth above. The stated
criteria only define the minimum
categories of foreign convicts for whom
registration is required for compliance
with SORNA, and as is generally the
case under SORNA, jurisdictions are
free to require registration more broadly
than the SORNA minimum.
C. Sex Offenses Generally
The general definition of sex offenses
for which registration is required under
the SORNA standards appears in section
111(5)(A). The clauses in the definition
cover the following categories of
offenses:
Sexual Act and Sexual Contact
Offenses (§ 111(5)(A)(i)): The first clause
in the definition covers ‘‘a criminal
offense that has an element involving a
sexual act or sexual contact with
another.’’ (‘‘Criminal offense’’ in the
relevant sense refers to offenses under
any body of criminal law, including
state, local, tribal, foreign, military, and
other offenses, as provided in section
111(6).) The offenses covered by this
clause should be understood to include
all sexual offenses whose elements
involve: (i) Any type or degree of
genital, oral, or anal penetration, or (ii)
any sexual touching of or contact with
a person’s body, either directly or
through the clothing. Cf. 18 U.S.C.
2246(2)–(3) (federal law definitions of
sexual act and sexual contact).
Specified Offenses Against Minors
(§ 111(5)(A)(ii)): The second clause in
the definition covers ‘‘a criminal offense
that is a specified offense against a
minor.’’ The statute provides a detailed
definition of ‘‘specified offense against a
minor’’ in section 111(7), which is
discussed separately below.

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

Specified Federal Offenses
(§ 111(5)(A)(iii)): The third clause covers
most sexual offenses under federal law.
The clause identifies chapters and
offense provisions in the federal
criminal code by citation.
Specified Military Offenses
(§ 111(5)(A)(iv)): The fourth clause
covers sex offenses under the Uniform
Code of Military Justice, as specified by
the Secretary of Defense.
Attempts and Conspiracies
(§ 111(5)(A)(v)): The final clause in the
definition covers attempts and
conspiracies to commit offenses that are
otherwise covered by the definition of
‘‘sex offenses.’’ This includes both
offenses prosecuted under general
attempt or conspiracy provisions, where
the object offense falls under the
SORNA ‘‘sex offense’’ definition, and
particular offenses that are defined as,
or in substance amount to, attempts or
conspiracies to commit offenses that are
otherwise covered. For example, in the
latter category, a jurisdiction may define
an offense of ‘‘assault with intent to
commit rape.’’ Whether or not the word
‘‘attempt’’ is used in the definition of
the offense, this is in substance an
offense that covers certain attempts to
commit rapes and hence is covered
under the final clause of the SORNA
definition.
SORNA § 111(5)(C) qualifies the
foregoing definition of ‘‘sex offense’’ to
exclude ‘‘[a]n offense involving
consensual sexual conduct * * * if the
victim was an adult, unless the adult
was under the custodial authority of the
offender at the time of the offense, or if
the victim was at least 13 years old and
the offender was not more than 4 years
older than the victim.’’ The general
exclusion with respect to consensual
sexual offenses involving adult victims
means, for example, that a jurisdiction
does not have to require registration
based on prostitution offenses that
consist of the offender paying or
receiving payment from an adult for a
sexual act between them (unless the
victim is under the custodial authority
of the offender). The exclusion for
certain cases involving child victims
based on victim age and age difference
means that a jurisdiction may not have
to require registration in some cases
based on convictions under provisions
that prohibit sexual acts or contact (even
if consensual) with underage persons.
For example, under the laws of some
jurisdictions, an 18-year-old may be
criminally liable for engaging in
consensual sex with a 15-year-old. The
jurisdiction would not have to require
registration in such a case to comply
with the SORNA standards, since the

PO 00000

Frm 00023

Fmt 4701

Sfmt 4703

38051

victim was at least 13 and the offender
was not more than four years older.
D. Specified Offenses Against Minors
The offenses for which registration is
required under the SORNA standards
include any ‘‘specified offense against a
minor’’ as defined in section 111(7). The
SORNA § 111(7) definition of specified
offense against a minor covers any
offense against a minor—i.e., a person
under the age of 18, as provided in
section 111(14)—that involves any of
the following:
Kidnapping or False Imprisonment of
a Minor (§ 111(7)(A)–(B)): These clauses
cover ‘‘[a]n offense (unless committed
by a parent or guardian) involving
kidnapping [of a minor]’’ and ‘‘[a]n
offense (unless committed by a parent or
guardian) involving false imprisonment
[of a minor].’’ The relevant offenses are
those whose gravamen is abduction or
unlawful restraint of a person, which go
by different names in different
jurisdictions, such as ‘‘kidnapping,’’
‘‘criminal restraint,’’ or ‘‘false
imprisonment.’’ Jurisdictions can
implement the offense coverage
requirement of these clauses by
requiring registration for persons
convicted of offenses of this type
(however designated) whose victims
were below the age of 18. It is left to
jurisdictions’ discretion under these
clauses whether registration should be
required for such offenses in cases
where the offender is a parent or
guardian of the victim.
Solicitation of a Minor to Engage in
Sexual Conduct (§ 111(7)(C)): This
clause covers ‘‘[s]olicitation [of a minor]
to engage in sexual conduct.’’
‘‘Solicitation’’ under this clause and
other SORNA provisions that use the
term should be understood broadly to
include any direction, request,
enticement, persuasion, or
encouragement of a minor to engage in
sexual conduct. ‘‘Sexual conduct’’
should be understood to refer to any
sexual activity involving physical
contact. (See the discussion later in this
list of ‘‘criminal sexual conduct’’ under
section 111(7)(H).) Hence, jurisdictions
can implement the offense coverage
requirement under this clause by
requiring registration, in cases where
the victim was below the age of 18,
based on:
Any conviction for an offense
involving solicitation of the victim
under a general attempt or solicitation
provision, where the elements of the
object offense include sexual activity
involving physical contact, and
Any conviction for an offense
involving solicitation of the victim
under any provision defining a

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

38052

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

particular crime whose elements
include soliciting or attempting to
engage in sexual activity involving
physical contact.
Use of a Minor in a Sexual
Performance (§ 111(7)(D)): This clause
covers offenses involving ‘‘[u]se [of a
minor] in a sexual performance.’’ That
includes both live performances and
using minors in the production of
pornography, and has some overlap
with section 111(7)(G), which expressly
covers child pornography offenses.
Solicitation of a Minor to Practice
Prostitution (§ 111(7)(E)): This clause
covers offenses involving ‘‘[s]olicitation
[of a minor] to practice prostitution.’’
Jurisdictions can implement the offense
coverage requirement under this clause
by requiring registration, in cases where
the victim was below the age of 18,
based on:
Any conviction for an offense
involving solicitation of the victim
under a general attempt or solicitation
provision, where the object offense is a
prostitution offense, and
Any conviction for an offense
involving solicitation of the victim
under any provision defining a
particular crime whose elements
include soliciting or attempting to get a
person to engage in prostitution.
Video Voyeurism Involving a Minor
(§ 111(7)(F)): This clause covers ‘‘[v]ideo
voyeurism as described in section 1801
of title 18, United States Code [against
a minor].’’ The cited federal offense in
essence covers capturing the image of a
private area of another person’s body,
where the victim has a reasonable
expectation of privacy against such
conduct. Jurisdictions can implement
the offense coverage requirement under
this clause by requiring registration for
offenses of this type, in cases where the
victim was below the age of 18.
Possession, Production, or
Distribution of Child Pornography
(§ 111(7)(G)): This clause covers
‘‘possession, production, or distribution
of child pornography.’’ Jurisdictions can
implement the offense coverage
requirement under this clause by
requiring registration for offenses whose
gravamen is creating or participating in
the creation of sexually explicit visual
depictions of persons below the age of
18, making such depictions available to
others, or having or receiving such
depictions.
Criminal Sexual Conduct Involving a
Minor and Related Internet Activities
(§ 111(7)(H)): This clause covers
‘‘[c]riminal sexual conduct involving a
minor, or the use of the Internet to
facilitate or attempt such conduct.’’ The
definition has two parts:

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

The ‘‘criminal sexual conduct
involving a minor’’ language in this
definition covers sexual offenses whose
elements involve physical contact with
the victim—such as provisions defining
crimes of ‘‘rape,’’ ‘‘sexual assault,’’
‘‘sexual abuse,’’ or ‘‘incest’’—in cases
where the victim was below 18 at the
time of the offense. In addition, it covers
offenses whose elements involve using
other persons in prostitution—such as
provisions defining crimes of
‘‘pandering,’’ ‘‘procuring,’’ or
‘‘pimping’’—in cases where the victim
was below 18 at the time of the offense.
Coverage is not limited to cases where
the victim’s age is an element of the
offense, such as prosecution for
specially defined child molestation or
child prostitution offenses. Jurisdictions
can implement the offense coverage
requirement under the ‘‘criminal sexual
conduct involving a minor’’ language of
this clause by requiring registration for
‘‘criminal sexual conduct’’ offenses as
described above whenever the victim
was in fact below the age of 18 at the
time of the offense. (Section 111(7)(C)
and (E) separately require coverage of
offenses involving solicitation of a
minor to engage in sexual conduct or to
practice prostitution, but registration
must be required for offenses involving
sexual conduct with a minor or the use
of a minor in prostitution in light of
section 111(7)(H), whether or not the
offense involves ‘‘solicitation’’ of the
victim.) Jurisdictions can implement the
‘‘use of the Internet to facilitate or
attempt such conduct’’ part of this
definition by requiring registration for
offenses that involve use of the Internet
in furtherance of criminal sexual
conduct involving a minor as defined
above, such as attempting to lure minors
through Internet communications for
the purpose of sexual activity.
Conduct by Its Nature a Sex Offense
Against a Minor (§ 111(7)(I)): The final
clause covers ‘‘[a]ny conduct that by its
nature is a sex offense against a minor.’’
It is intended to ensure coverage of
convictions under statutes defining
sexual offenses in which the status of
the victim as a minor is an element of
an offense, such as specially defined
child molestation or child prostitution
offenses, and other offenses prohibiting
sexual activity with underage persons.
Jurisdictions can comply with the
offense coverage requirement under this
clause by including convictions for such
offenses in their registration
requirements.
E. Protected Witnesses
The requirement that jurisdictions
substantially implement SORNA does
not preclude their taking measures

PO 00000

Frm 00024

Fmt 4701

Sfmt 4703

needed to protect the security of
individuals who have been provided
new identities and relocated under the
federal witness security program (see 18
U.S.C. 3521 et seq.) or under other
comparable witness security programs
operated by non-federal jurisdictions. A
jurisdiction may conclude that it is
necessary to exclude an individual
afforded protection in such a program
from its sex offender registry or from
public notification for security reasons,
though the individual otherwise
satisfies the criteria for registration and
notification under SORNA.
Alternatively, the jurisdiction may
choose not to waive registration but may
identify the registrant in the registration
system records only by his or her new
identity or data, if such modifications
can be so devised that they are not
transparent and do not permit the
registrant’s original identity or
participation in a witness security
program to be inferred. Jurisdictions are
permitted and encouraged to make
provision in their laws and procedures
to accommodate consideration of the
security of such individuals and to
honor requests from the United States
Marshals Service and other agencies
responsible for witness protection in
order to ensure that their original
identities are not compromised.
With respect to witnesses afforded
federal protection, 18 U.S.C.
3521(b)(1)(H) specifically authorizes the
Attorney General to ‘‘protect the
confidentiality of the identity and
location of persons subject to
registration requirements as convicted
offenders under Federal or State law,
including prescribing alternative
procedures to those otherwise provided
by Federal or State law for registration
and tracking of such persons.’’ U.S.
Department of Justice Witness Security
Program officials accordingly determine
on a case-by-case basis whether such
witnesses will be required to register,
and if registration occurs, whether it
will utilize new identities, modified
data, or other special conditions or
procedures that are warranted to avoid
jeopardizing the safety of the protected
witnesses.
V. Classes of Sex Offenders
Section 111(2)–(4) of SORNA defines
three ‘‘tiers’’ of sex offenders. The tier
classifications have implications in
three areas: (i) Under section 115, the
required duration of registration
depends primarily on the tier; (ii) under
section 116, the required frequency of
in-person appearances by sex offenders
to verify registration information
depends on the tier; and (iii) under
section 118(c)(1), information about tier

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
I sex offenders convicted of offenses
other than specified offenses against a
minor may be exempted from Web site
disclosure.
The use of the ‘‘tier’’ classifications in
SORNA relates to substance, not form or
terminology. Thus, to implement the
SORNA requirements, jurisdictions do
not have to label their sex offenders as
‘‘tier I,’’ ‘‘tier II,’’ and ‘‘tier III,’’ and do
not have to adopt any other particular
approach to labeling or categorization of
sex offenders. Rather, the SORNA
requirements are met so long as sex
offenders who satisfy the SORNA
criteria for placement in a particular tier
are consistently subject to at least the
duration of registration, frequency of inperson appearances for verification, and
extent of website disclosure that
SORNA requires for that tier.
For example, suppose that a
jurisdiction decides to subject all sex
offenders to lifetime registration,
quarterly verification appearances, and
full website posting as described in Part
VII of these Guidelines. That would
meet the SORNA requirements with
respect to sex offenders satisfying the
‘‘tier III’’ criteria, and exceed the
minimum required by SORNA with
respect to sex offenders satisfying the
‘‘tier II’’ or ‘‘tier I’’ criteria. Hence, such
a jurisdiction would be able to
implement the SORNA requirements
with respect to all sex offenders without
any labeling or categorization, and
without having to assess individual
registrants against the tier criteria in the
SORNA definitions. Likewise, any other
approach a jurisdiction may devise is
acceptable if it ensures that sex
offenders satisfying the criteria for each
SORNA tier are subject to duration of
registration, appearance frequency, and
website disclosure requirements that
meet or exceed those SORNA requires
for the tier.
Turning to the specific tier
definitions, SORNA § 111(2) defines
‘‘tier I sex offender’’ to mean ‘‘a sex
offender other than a tier II or tier III sex
offender.’’ Thus, tier I is a residual class
that includes all sex offenders who do
not satisfy the criteria for tier II or tier
III. For example, tier I includes a sex
offender whose registration offense is
not punishable by imprisonment for
more than one year, a sex offender
whose registration offense is the receipt
or possession of child pornography, and
a sex offender whose registration offense
is a sexual assault against an adult that
involves sexual contact but not a
completed or attempted sexual act.
(With respect to the last-mentioned
category, a sexual assault involving a
completed or attempted sexual act
would generally result in a tier III

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

classification, as discussed below in
connection with SORNA § 111(4)(A)(i)),
but the offense coverage specifications
for tier II and tier III do not otherwise
provide a basis for higher classification
of sexual contact or touching offenses
involving adult victims.)
The definitions of tier II and tier III—
in section 111(3) and 111(4)
respectively—are both limited to cases
in which the offense for which the sex
offender is required to register ‘‘is
punishable by imprisonment for more
than 1 year.’’ This means that the
statutory maximum penalty possible for
the offense exceeds one year. It does not
mean that inclusion in these tiers is
limited to cases in which the sex
offender is actually sentenced to more
than a year of imprisonment.
Because the definitions of tier II and
tier III are limited to certain offenses
punishable by imprisonment for more
than one year, and federal law does not
permit imprisonment for more than one
year based on Indian tribal court
convictions, all tribal court convictions
are tier I offenses. However, sex offenses
prosecuted in tribal courts may be
serious crimes that would typically
carry higher penalties if prosecuted in
non-tribal jurisdictions. As the incidents
of the tier classifications under SORNA
only define minimum standards, tribal
jurisdictions and other jurisdictions are
free to premise more extensive
registration and notification
requirements on tribal court convictions
than the minimum SORNA requires for
tier I offenders, and may wish to do so
considering the substantive nature of
the offense or other factors.
Regardless of which jurisdiction
convicts the sex offender, the
requirements with respect to the
potential length of imprisonment under
the statute relate to individual offenses
rather than to aggregate penalties. For
example, suppose that a sex offender is
charged in three counts with the
commission of sex offenses each of
which is punishable by at most one year
of imprisonment, and upon conviction
is sentenced to three consecutive terms
of six months of incarceration. Though
the aggregate penalty is 18 months,
these convictions do not place the sex
offender above tier I, because each
offense was not punishable by more
than one year of imprisonment.
The classification of sex offenders as
tier II or tier III under SORNA depends
in part on the nature of the offense for
which the sex offender is required to
register. In assessing whether the
offense satisfies the criteria for tier II or
tier III classification, jurisdictions
generally may premise the
determination on the elements of the

PO 00000

Frm 00025

Fmt 4701

Sfmt 4703

38053

offense, and are not required to look to
underlying conduct that is not reflected
in the offense of conviction. However,
where the tier classification depends on
commission of an offense against a
victim who is below a certain age, the
requirement to give weight to this factor
(victim age) is not limited to cases
involving convictions for offenses
whose elements specify that the victim
must be below that age. Rather, the
requirement applies as well in cases in
which the offender is convicted of a
more generally defined offense that may
be committed against victims of varying
ages, if the victim was in fact below the
relevant age. For example, in a case in
which the sex offender was convicted of
a generally defined ‘‘sexual contact’’
offense, whose elements include no
specification as to victim age, tier II
treatment is required if the victim was
in fact below 18 (SORNA
§ 111(3)(A)(iv)), and tier III treatment is
required if the victim was in fact below
13 (SORNA § 111(4)(A)(ii)).
Beyond the requirement of an offense
punishable by imprisonment for more
than one year, the specific offenserelated criteria for tier II are that the
registration offense falls within one of
two lists. In general terms, these lists
cover most sexual abuse or exploitation
offenses against minors. (Here as
elsewhere in SORNA, ‘‘minor’’ means a
person under the age of 18—see SORNA
§ 111(14).) The first list, appearing in
section 111(3)(A), covers offenses
committed against minors that are
comparable to or more severe than a
number of cited federal offenses—those
under 18 U.S.C. 1591, 2422(b), 2423(a),
and 2244—and attempts and
conspiracies to commit such offenses.
The second list, appearing in section
111(3)(B), covers use of a minor in a
sexual performance, solicitation of a
minor to practice prostitution, and
production or distribution of child
pornography. Determining whether a
jurisdiction’s offenses satisfy the criteria
for this tier is simplified by recognizing
that the various cited and described
offenses essentially cover:
Offenses involving the use of minors
in prostitution, and inchoate or
preparatory offenses (including
attempts, conspiracies, and
solicitations) that are directed to the
commission of such offenses;
Offenses against minors involving
sexual contact—i.e., any sexual
touching of or contact with the intimate
parts of the body, either directly or
through the clothing—and inchoate or
preparatory offenses (including
attempts, conspiracies, and
solicitations) that are directed to the
commission of such offenses;

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

38054

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

Offenses involving use of a minor in
a sexual performance; and
Offenses involving the production or
distribution of child pornography, i.e.,
offenses whose gravamen is creating or
participating in the creation of sexually
explicit visual depictions of minors or
making such depictions available to
others.
Hence, jurisdictions can implement
the relevant SORNA requirements by
according ‘‘tier II’’ treatment to sex
offenders convicted of offenses of these
four types.
The corresponding offense coverage
specifications for ‘‘tier III’’ in section
111(4)(A)–(B) cover offenses punishable
by more than one year of imprisonment
in the following categories:
Offenses comparable to or more
severe than aggravated sexual abuse or
sexual abuse as described in 18 U.S.C.
2241 and 2242, or an attempt or
conspiracy to commit such an offense
(see SORNA § 111(4)(A)(i)). Considering
the definitions of the cited federal
offenses, comparable offenses under the
laws of other jurisdictions would be
those that cover:
Engaging in a sexual act with another
by force or threat (see 18 U.S.C. 2241(a),
2242(1));
Engaging in a sexual act with another
who has been rendered unconscious or
involuntarily drugged, or who is
otherwise incapable of appraising the
nature of the conduct or declining to
participate (see 18 U.S.C. 2241(b),
2242(2)); or
Engaging in a sexual act with a child
under the age of 12 (see 18 U.S.C.
2241(c)). Considering the related
definition in 18 U.S.C. 2246(2), ‘‘sexual
act’’ for this purpose would include: (i)
Oral-genital or oral-anal contact, (ii) any
degree of genital or anal penetration,
and (iii) direct genital touching of a
child under the age of 16. Offenses
against a minor below the age of 13 that
are comparable to or more severe than
abusive sexual contact as defined in 18
U.S.C. 2244, or an attempt or conspiracy
to commit such an offense (see SORNA
§ 111(4)(A)(ii)). Considering the
definitions of the federal offenses in 18
U.S.C. 2244 and the related definition in
18 U.S.C. 2246(3), comparable offenses
under the laws of other jurisdictions
would be those that cover sexual
touching of or contact with the intimate
parts of the body, either directly or
through the clothing, where the victim
is under 13.
Kidnapping of a minor (unless
committed by a parent or guardian).
Hence, jurisdictions can implement
the relevant SORNA requirements by
according ‘‘tier III’’ treatment to sex

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

offenders convicted of offenses of these
three types.
In addition to including criteria
relating to the nature of the registration
offense, the definitions of tier II and tier
III accord significance to a registrant’s
history of recidivism. Specifically,
section 111(3)(C) places in tier II any sex
offender whose registration offense is
punishable by imprisonment for more
than one year, where that offense
‘‘occurs after the offender becomes a tier
I sex offender.’’ Thus, any sex offender
whose registration offense is punishable
by more than one year of imprisonment
who has a prior sex offense conviction
is at least in tier II. Likewise, section
111(4)(C) places in tier III any sex
offender whose registration offense is
punishable by imprisonment for more
than one year, where that offense
‘‘occurs after the offender becomes a tier
II sex offender.’’ Thus, any sex offender
whose registration offense is punishable
by more than one year of imprisonment,
and who at the time of that offense
already satisfied the criteria for
inclusion in tier II, is in tier III.
In determining tier enhancements
based on recidivism, prior convictions
must be taken into account regardless of
when they occurred, including
convictions occurring prior to the
enactment of SORNA or its
implementation in a particular
jurisdiction. For example, consider an
individual who was previously
convicted for committing a sexual
contact offense (punishable by more
than a year of imprisonment) against a
13-year-old victim in 2000, and who is
subsequently convicted for committing
a sexual contact offense (punishable by
more than a year of imprisonment)
against a 14-year-old victim in 2010.
While the later offense would not in
itself support tier III classification on
the basis of section 111(4)(A)(ii), since
the victim was not below 13, tier III
treatment would nevertheless be
required on the ground of recidivism,
since the earlier offense satisfied the
criterion for tier II classification under
section 111(3)(A)(iv). It may not always
be possible, however, to obtain a
complete record of an offender’s prior
convictions, particularly when they
occurred many years or decades ago,
and available criminal history
information may be uninformative as to
factors such as victim age that can affect
the SORNA tier classification.
Jurisdictions may rely on the methods
and standards they normally use in
searching criminal records and on the
information appearing in the records so
obtained in assessing SORNA tier
enhancements based on recidivism.

PO 00000

Frm 00026

Fmt 4701

Sfmt 4703

In applying the SORNA tier
definitions, it should be kept in mind
that their significance under SORNA is
in determining the extent of registration
and notification requirements for
offenders within the SORNA
registration categories, and that they do
not constitute independent
requirements for jurisdictions to register
offenders for whom SORNA does not
otherwise require registration. In
particular, the class of juvenile
delinquents who are required to register
under SORNA is defined by section
111(8), a class that is narrower in a
number of respects than the class of
offenders who satisfy the criteria for tier
III classification under section 111(4).
(See the discussion of section 111(8) in
Part IV.A of these Guidelines above.)
Hence, a juvenile delinquent’s
satisfaction of the criteria for tier III
classification under section 111(4) does
not in itself mean that a jurisdiction
must require the juvenile to register in
order to comply with SORNA. Rather,
that is only the case if the juvenile
satisfies the criteria for required
registration of juvenile delinquents
under section 111(8).
VI. Required Registration Information
Section 114 of SORNA defines the
required minimum informational
content of sex offender registries. It is
divided into two lists. The first list, set
forth in subsection (a) of section 114,
describes information that the registrant
will normally be in a position to
provide. The second list, set forth in
subsection (b), describes information
that is likely to require some affirmative
action by the jurisdiction to obtain,
beyond asking the sex offender for the
information. Supplementary to the
information that the statute explicitly
describes, section 114(a)(7) and (b)(8)
authorize the Attorney General to
specify additional information that must
be obtained and included in the registry.
This expansion authority is utilized to
require including in the registries a
number of additional types of
information, such as information about
registrants’ e-mail addresses, telephone
numbers, and the like, information
concerning the whereabouts of
registrants who lack fixed abodes or
definite places of employment, and
information about temporary lodging, as
discussed below.
Whether a type of information must
be obtained by a jurisdiction and
included in its sex offender registry is
a distinct question from whether the
jurisdiction must make that information
available to the public. Many of the
informational items whose inclusion in
the registry is required by section 114

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
and these Guidelines are not subject to
a public disclosure requirement under
SORNA, and some are exempt from
public disclosure on a mandatory basis.
The public disclosure requirements
under SORNA and exceptions thereto
are explained in Part VII of these
Guidelines.
In order to implement requirements
for the sharing of registration
information appearing in other sections
of SORNA (sections 113(c), 119(b),
121(b)—see Parts VII and X of these
Guidelines for discussion), jurisdictions
will need to maintain all required
registration information in digitized
form that will enable it to be
immediately accessed by or transmitted
to various entities. Hence, the
jurisdiction’s registry must be an
electronic database, and descriptions of
required types of information in section
114 should consistently be understood
as referring to digitizable information
rather than hard copies or physical
objects. This does not mean, however,
that all required registration information
must be reproduced in a single
segregated database, since the same
effect may be achieved by including in
the central registry database links or
identification numbers that provide
access to the information in other
databases in which it is included (e.g.,
with respect to criminal history,
fingerprint, and DNA information).
These points are further discussed in
connection with the relevant
informational items.
As with SORNA’s requirements
generally, the informational
requirements of section 114 and these
Guidelines define a floor, not a ceiling,
for jurisdictions’ registries. Hence,
jurisdictions are free to obtain and
include in their registries a broader
range of information than the minimum
requirements described in this Part.
The required minimum informational
content for sex offender registries is as
follows:
Name, Aliases, and Remote
Communication Identifiers and
Addresses (§ 114(a)(1), (a)(7)):
Names and Aliases (§ 114(a)(1)): The
registry must include ‘‘[t]he name of the
sex offender (including any alias used
by the individual).’’ The names and
aliases required by this provision
include, in addition to registrants’
primary or given names, nicknames and
pseudonyms generally, regardless of the
context in which they are used, any
designations or monikers used for selfidentification in Internet
communications or postings, and ethnic
or tribal names by which they are
commonly known.

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

Internet Identifiers and Addresses
(§ 114(a)(7)): In the context of Internet
communications there may be no clear
line between names or aliases that are
required to be registered under SORNA
§ 114(a)(1) and addresses that are used
for routing purposes. Moreover,
regardless of the label, including in
registries information on designations
used by sex offenders for purposes of
routing or self-identification in Internet
communications—e.g., e-mail and
instant messaging addresses—serves the
underlying purposes of sex offender
registration and notification. Among
other potential uses, having this
information may help in investigating
crimes committed online by registered
sex offenders—such as attempting to
lure children or trafficking in child
pornography through the Internet—and
knowledge by sex offenders that their
Internet identifiers are known to the
authorities may help to discourage them
from engaging in such criminal
activities. The authority under section
114(a)(7) is accordingly exercised to
require that the information included in
the registries must include all
designations used by sex offenders for
purposes of routing or self-identification
in Internet communications or postings.
Telephone Numbers (§ 114(a)(7)):
Requiring sex offenders to provide their
telephone numbers (both for fixed
location phones and cell phones)
furthers the objectives of sex offender
registration. One obvious purpose in
having such information is to facilitate
communication between registration
personnel and a sex offender in case
issues arise relating to the sex offender’s
registration. Moreover, as
communications technology advances,
the boundaries blur between text-based
and voice-based communications
media. Telephone calls may be
transmitted through the Internet. Text
messages may be sent between cell
phones. Regardless of the particular
communication medium, and regardless
of whether the communication involves
text or voice, sex offenders may
potentially utilize remote
communications in efforts to contact or
lure potential victims. Hence, including
phone numbers in the registration
information may help in investigating
crimes committed by registrants that
involved telephonic communication
with the victim, and knowledge that
their phone numbers are known to the
authorities may help sex offenders to
resist the temptation to commit crimes
by this means. The authority under
section 114(a)(7) is accordingly
exercised to require that the information
included in the registries must include

PO 00000

Frm 00027

Fmt 4701

Sfmt 4703

38055

sex offenders’ telephone numbers and
any other designations used by sex
offenders for purposes of routing or selfidentification in telephonic
communications.
Social Security Number (§ 114(a)(2),
(a)(7)): The registry must include ‘‘[t]he
Social Security number of the sex
offender.’’ In addition to any valid
Social Security number issued to the
registrant by the government, the
information the jurisdiction requires
registrants to provide under this
heading must include any number that
the registrant uses as his or her
purported Social Security number since
registrants may, for example, attempt to
use false Social Security numbers in
seeking employment that would provide
access to children. To the extent that
purported (as opposed to actual) Social
Security numbers may be beyond the
scope of the information required by
section 114(a)(2), the authority under
section 114(a)(7) is exercised to require
that information on such purported
numbers be obtained and included in
the registry as well.
Residence, Lodging, and Travel
Information (§ 114(a)(3), (a)(7)):
Residence Address (§ 114(a)(3)): The
registry must include ‘‘the address of
each residence at which the sex offender
resides or will reside.’’ As provided in
SORNA § 111(13), residence refers to
‘‘the location of the individual’s home
or other place where the individual
habitually lives.’’ (For more as to the
meaning of ‘‘resides’’ under SORNA, see
Part VIII of these Guidelines.) The
statute refers to places in which the sex
offender ‘‘will reside’’ so as to cover
situations in which, for example, a sex
offender is initially being registered
prior to release from imprisonment, and
hence is not yet residing in the place or
location to which he or she expects to
go following release.
Other Residence Information
(§ 114(a)(7)): Sex offenders who lack
fixed abodes are nevertheless required
to register in the jurisdictions in which
they reside, as discussed in Part VIII of
these Guidelines. Such sex offenders
cannot provide the residence address
required by section 114(a)(3) because
they have no definite ‘‘address’’ at
which they live. Nevertheless, some
more or less specific description should
normally be obtainable concerning the
place or places where such a sex
offender habitually lives—e.g.,
information about a certain part of a city
that is the sex offender’s habitual locale,
a park or spot on the street (or a number
of such places) where the sex offender
stations himself during the day or sleeps
at night, shelters among which the sex
offender circulates, or places in public

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

38056

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

buildings, restaurants, libraries, or other
establishments that the sex offender
frequents. Having this type of location
information serves the same public
safety purposes as knowing the
whereabouts of sex offenders with
definite residence addresses. Hence, the
authority under SORNA § 114(a)(7) is
exercised to require that information be
obtained about where sex offenders who
lack fixed abodes habitually live with
whatever definiteness is possible under
the circumstances. Likewise, in relation
to sex offenders who lack a residence
address for any other reason—e.g., a sex
offender who lives in a house in a rural
or tribal area that has no street
address—the registry must include
information that identifies where the
individual has his or her home or
habitually lives.
Temporary Lodging Information
(§ 114(a)(7)): Sex offenders who reoffend
may commit new offenses at locations
away from the places in which they
have a permanent or long-term
presence. Indeed, to the extent that
information about sex offenders’ places
of residence is available to the
authorities, but information is lacking
concerning their temporary lodging
elsewhere, the relative attractiveness to
sex offenders of molesting children or
committing other sexual crimes while
traveling or visiting away from home
increases. Hence, to achieve the
objectives of sex offender registration, it
is valuable to have information about
other places in which sex offenders are
staying, even if only temporarily. The
authority under SORNA § 114(a)(7) is
accordingly exercised to provide that
jurisdictions must require sex offenders
to provide information about any place
in which the sex offender is staying
when away from his residence for seven
or more days, including identifying the
place and the period of time the sex
offender is staying there. The benefits of
having this information include
facilitating the successful investigation
of crimes committed by sex offenders
while away from their normal places of
residence, employment, or school
attendance, and decreasing the
attractiveness to sex offenders of
committing crimes in such
circumstances.
Travel and Immigration Documents
(§ 114(a)(7)): The authority under
SORNA § 114(a)(7) is exercised to
provide that registrants must be
required to produce or provide
information about their passports, if
they have passports, and that registrants
who are aliens must be required to
produce or provide information about
documents establishing their
immigration status. The registry must

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

include digitized copies of these
documents, document type and number
information for such documents, or
links to another database or databases
that contain such information. Having
this type of information in the registries
serves various purposes, including
helping to locate and apprehend
registrants who may attempt to leave the
United States after committing new sex
offenses or registration violations;
facilitating the tracking and
identification of registrants who leave
the United States but later reenter while
still required to register (see SORNA
§ 128); and crosschecking the accuracy
and completeness of other types of
information that registrants are required
to provide—e.g., if immigration
documents show that an alien registrant
is in the United States on a student visa
but the registrant fails to provide
information concerning the school
attended as required by SORNA
§ 114(a)(5).
Employment Information (§ 114(a)(4),
(a)(7)):
Employer Name and Address
(§ 114(a)(4)): The registry must include
‘‘[t]he name and address of any place
where the sex offender is an employee
or will be an employee.’’ SORNA
§ 111(12) explains that ‘‘employee’’
includes ‘‘an individual who is selfemployed or works for any other entity,
whether compensated or not.’’ As the
definitional provisions indicate, the
information required under this heading
is not limited to information relating to
compensated work or a regular
occupation, but includes as well name
and address information for any place
where the registrant works as a
volunteer or otherwise works without
remuneration. The statute refers to
places in which the sex offender ‘‘will
be an employee’’ so as to cover, for
example, cases in which a sex offender
is initially being registered prior to
release from imprisonment and has
secured employment that will
commence upon his release, and other
circumstances in which a sex offender
reports an initiation or change of
employment to a jurisdiction before the
new employment commences. It does
not mean that jurisdictions must
include in their registries merely
speculative information sex offenders
have provided about places they may
work in the future.
Other Employment Information
(§ 114(a)(7)): A sex offender who is
employed may not have a fixed place of
employment—e.g., a long-haul trucker
whose ‘‘workplace’’ is roads and
highways throughout the country, a selfemployed handyman who works out of
his home and does repair or home-

PO 00000

Frm 00028

Fmt 4701

Sfmt 4703

improvement work at other people’s
homes, or a person who frequents sites
that contractors visit to obtain day labor
and works for whatever contractor hires
him on a given day. Knowing as far as
possible where such a sex offender is in
the course of employment serves the
same public safety purposes as the
corresponding information regarding a
sex offender who is employed at a fixed
location. The authority under section
114(a)(7) is accordingly exercised to
require that information be obtained and
included in the registry concerning the
places where such a sex offender works
with whatever definiteness is possible
under the circumstances, such as
information about normal travel routes
or the general area(s) in which the sex
offender works.
Professional Licenses (§ 114(a)(7)):
The authority under section 114(a)(7) is
exercised to require that information be
obtained and included in the registry
concerning all licensing of the registrant
that authorizes the registrant to engage
in an occupation or carry out a trade or
business. Information of this type may
be helpful in locating the registrant if he
or she absconds, may provide a basis for
notifying the responsible licensing
authority if the registrant’s conviction of
a sex offense may affect his or her
eligibility for the license, and may be
useful in crosschecking the accuracy
and completeness of other information
the registrant is required to provide—
e.g., if the registrant is licensed to
engage in a certain occupation but does
not provide name or place of
employment information as required by
section 114(a)(4) for such an occupation.
School Information (§ 114(a)(5)): The
registry must include ‘‘[t]he name and
address of any place where the sex
offender is a student or will be a
student.’’ Section 111(11) defines
‘‘student’’ to mean ‘‘an individual who
enrolls in or attends an educational
institution, including (whether public or
private) a secondary school, trade or
professional school, and institution of
higher education.’’ As the statutory
definition indicates, the requirement
extends to all types of educational
institutions. Hence, this information
must be provided for private schools as
well as public schools, including both
parochial and non-parochial private
schools, and regardless of whether the
educational institution is attended for
purposes of secular, religious, or
cultural studies. The registration
information requirement of section
114(a)(5) refers to the names and
addresses of educational institutions
where a sex offender has or will have a
physical presence as a student. It does
not require information about a sex

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
offender’s participating in courses only
remotely through the mail or the
Internet. (Internet identifiers and
addresses used by a sex offender in such
remote communications, however, must
be included in the registration
information as provided in the
discussion of ‘‘INTERNET IDENTIFIERS
AND ADDRESSES’’ earlier in this list.)
As with residence and employment
information, the statute refers to
information about places the sex
offender ‘‘will be’’ a student so as to
cover, for example, circumstances in
which a sex offender reports to a
jurisdiction that he has enrolled in a
school prior to his commencement of
attendance at that school. It does not
mean that jurisdictions must include in
their registries merely speculative
information sex offenders have provided
about places they may attend school in
the future.
Vehicle Information (§ 114(a)(6),
(a)(7)): The registry must include ‘‘[t]he
license plate number and a description
of any vehicle owned or operated by the
sex offender.’’ This includes, in addition
to vehicles registered to the sex
offender, any vehicle that the sex
offender regularly drives, either for
personal use or in the course of
employment. A sex offender may not
regularly use a particular vehicle or
vehicles in the course of employment,
but may have access to a large number
of vehicles for employment purposes,
such as using many vehicles from an
employer’s fleet in a delivery job. In a
case of this type, jurisdictions are not
required to obtain information
concerning all such vehicles to satisfy
SORNA’s minimum informational
requirements, but jurisdictions are free
to require such information if they are
so inclined. The authority under
§ 114(a)(7) is exercised to define and
expand the required information
concerning vehicles in two additional
respects. First, the term ‘‘vehicle’’
should be understood to include
watercraft and aircraft, in addition to
land vehicles, so descriptive
information must be required for all
such vehicles owned or operated by the
sex offender. The information must
include the license plate number if it is
a type of vehicle for which license
plates are issued, or if it has no license
plate but does have some other type of
registration number or identifier, then
information concerning such a
registration number or identifier must
be included. To the extent that any of
the information described above may be
beyond the scope of section 114(a)(6),
the authority under section 114(a)(7) is
exercised to provide that it must be

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

obtained and included in the registry.
Second, the sex offender must be
required to provide and the registry
must include information concerning
the place or places where the
registrant’s vehicle or vehicles are
habitually parked, docked, or otherwise
kept. Having information of this type
may help to prevent flight, facilitate
investigation, or effect an apprehension
if the registrant is implicated in the
commission of new offenses or violates
registration requirements.
Date of Birth (§ 114(a)(7)). The
authority under § 114(a)(7) is exercised
to require date of birth information for
registrants, which must be included in
the registry. Since date of birth is
regularly utilized as part of an
individual’s basic identification
information, having this information in
the registry is of obvious value in
helping to identify, track, and locate
registrants. The information the
jurisdiction requires registrants to
provide under this heading must
include any date that the registrant uses
as his or her purported date of birth—
not just his or her actual date of birth—
since registrants may, for example,
provide false date of birth information
in seeking employment that would
provide access to children.
Physical Description (§ 114(b)(1)): The
registry must include ‘‘[a] physical
description of the sex offender.’’ This
must include a description of the
general physical appearance or
characteristics of the sex offender, and
any identifying marks, such as scars or
tattoos.
Text of Registration Offense
(§ 114(b)(2)): The registry must include
‘‘[t]he text of the provision of law
defining a criminal offense for which
the sex offender is registered.’’ As with
other information in the registries, this
does not mean that the registry must be
a paper records system that includes a
hard copy of the statute defining the
registration offense. Rather, the registry
must be an electronic database, and the
relevant statutory provision must be
included as electronic text.
Alternatively, this requirement can be
satisfied by including in the central
registry database a link or citation to the
statute defining the registration offense
if: (i) Doing so provides online access to
the linked or cited provision, and (ii)
the link or citation will continue to
provide access to the offense as
formulated at the time the registrant was
convicted of it, even if the defining
statute is subsequently amended.
Criminal History and Other Criminal
Justice Information (§ 114(b)(3)): The
registry must include ‘‘[t]he criminal
history of the sex offender, including

PO 00000

Frm 00029

Fmt 4701

Sfmt 4703

38057

the date of all arrests and convictions;
the status of parole, probation, or
supervised release; registration status
[i.e., whether the sex offender is in
violation of the registration requirement
and unlocatable]; and the existence of
any outstanding arrest warrants for the
sex offender.’’ This requirement can be
satisfied by including the specified
types of information in the central
registry database, or by including in that
database links or identifying numbers
that provide access to these types of
information in criminal justice
databases that contain them.
Current Photograph (§ 114(b)(4)): The
registry information must include ‘‘[a]
current photograph of the sex offender.’’
As with other information in the
registries, this does not mean that the
registry must be a paper records system
that includes physical photographs.
Rather, the photographs of sex offenders
must be included in digitized form in an
electronic registry, so as to permit the
electronic transmission of registration
information that is necessary to
implement other SORNA requirements.
(For more about the taking of
photographs and keeping them current,
see the discussion of periodic in-person
appearances in Part XI of these
Guidelines.)
Fingerprints and Palm Prints
(§ 114(b)(5)): The registry information
must include ‘‘[a] set of fingerprints and
palm prints of the sex offender.’’ As
with other registration information, this
should be understood to refer to
digitized fingerprint and palm print
information rather than physical
fingerprint cards and palm prints. The
requirement can be satisfied by
including such digitized fingerprint and
palm print information in the central
registry database, or by providing links
or identifying numbers in the central
registry database that provide access to
fingerprint and palm print information
in other databases for each registered
sex offender.
DNA (§ 114(b)(6)): The registry
information must include ‘‘[a] DNA
sample of the sex offender.’’ This means
that a DNA sample must be taken, or
must have been taken, from the sex
offender, for purposes of analysis and
entry of the resulting DNA profile into
the Combined DNA Index System
(CODIS). The requirement is satisfied by
including information in the central
registry database that confirms
collection of such a sample from the sex
offender for purposes of analysis and
entry of the DNA profile into CODIS or
inclusion of the sex offender’s DNA
profile in CODIS.
Driver’s License or Identification Card
(§ 114(b)(7)): The registry information

E:\FR\FM\02JYN2.SGM

02JYN2

38058

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

must include ‘‘[a] photocopy of a valid
driver’s license or identification card
issued to the sex offender by a
jurisdiction.’’ The requirement can be
satisfied by including a digitized
photocopy of the specified documents
in the central registry database for each
sex offender to whom such a document
has been issued. Alternatively, it can be
satisfied by including in the central
registry database links or identifying
numbers that provide access in other
databases (such as a Department of
Motor Vehicles database) to the
information that would be shown by
such a photocopy. As noted, this
requirement pertains to sex offenders to
whom drivers’ licenses or identification
cards have been issued. It does not
mean that jurisdictions must issue
drivers’ licenses or identification cards
to sex offenders to whom they would
not otherwise issue such documents in
order to create this type of information
for inclusion in the registry.
VII. Disclosure and Sharing of
Information
The SORNA requirements for
disclosure and sharing of information
about registrants appear primarily in
section 118, which is concerned with
sex offender Web sites, and section 121,
which is concerned with community
notification in a broader sense and with
some more targeted types of disclosures.
The two sections will be discussed
separately.

rwilkins on PROD1PC63 with NOTICES2

A. Sex Offender Web Sites
Section 118(a) of SORNA states a
general rule that jurisdictions are to
‘‘make available on the Internet, in a
manner that is readily accessible to all
jurisdictions and to the public, all
information about each sex offender in
the registry.’’ This general requirement
is subject to certain mandatory and
discretionary exemptions, appearing in
subsections (b) and (c) of section 118,
which are discussed below. As the later
discussion explains, after the mandatory
and discretionary exemptions are taken
into account, the affirmative Web site
posting requirements are limited to
specified information concerning sex
offenders’ names, addresses or
locations, vehicle descriptions and
license plate numbers, physical
descriptions, sex offenses for which
convicted, and current photographs.
Currently, all 50 states, the District of
Columbia, Puerto Rico, and Guam have
sex offender Web sites that make
information about registered sex
offenders available to the public. The
listed jurisdictions may need to modify
their existing Web sites to varying

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

degrees to implement the requirements
of section 118.
Beyond stating a general rule of Web
site posting for sex offender information
(subject to exceptions and limitations as
discussed below), subsection (a) of
section 118 includes requirements about
the field-search capabilities of the
jurisdictions’ Web sites. In part, it states
that these field search capabilities must
include searches by ‘‘zip code or
geographic radius set by the user.’’ In
other words, the Web sites must be so
designed that members of the public
who access a Web site are able to
specify particular zip code areas, and
are able to specify geographic radii—
e.g., within one mile of a specified
address—and thereby bring up on the
Web site the information about all of the
posted sex offenders in the specified zip
code or geographic area.
Subsection (a) of section 118 further
states that each Web site ‘‘shall also
include * * * all field search
capabilities needed for full participation
in the Dru Sjodin National Sex Offender
Public Web site and shall participate in
that Web site as provided by the
Attorney General.’’ The statutory basis
for the referenced National Sex Offender
Public Web site (NSOPW) appears in
SORNA § 120. It is operated by the
Department of Justice at the address
www.nsopr.gov. All 50 states, the
District of Columbia, Puerto Rico, and
Guam currently participate in the
NSOPW, which provides public access
to the information in their respective
sex offender Web sites through singlequery searches on a national site. As
noted, participation in the NSOPW is a
required element of SORNA
implementation. To satisfy the
requirement under section 118(a) of
having ‘‘all field search capabilities
needed for full participation in the
[NSOPW],’’ jurisdictions’ sex offender
Web sites must allow searches by name,
county, and city/town, as well as having
the zip code and geographic radius
search capacities mentioned specifically
in the statute.
Other SORNA requirements relating
to sex offender Web sites are discussed
in the remainder of this Subpart under
the following headings: Mandatory
exemptions, discretionary exemptions
and required inclusions, remote
communication addresses, and other
provisions.
Mandatory Exemptions
Section 118(b)(1)–(3) identifies three
types of information that are
mandatorily exempt from disclosure,
and section 118(b)(4) gives the Attorney
General the authority to create
additional mandatory exemptions. The

PO 00000

Frm 00030

Fmt 4701

Sfmt 4703

limitations of subsection (b) only
constrain jurisdictions in relation to the
information made available on their
publicly accessible sex offender Web
sites. They do not limit the discretion of
jurisdictions to disclose these types of
information in other contexts. The types
of information that are within the
mandatory exemptions from public sex
offender Web site disclosure are as
follows:
Victim Identity: Section 118(b)(1)
exempts ‘‘the identity of any victim of
a sex offense.’’ The purpose of this
exemption is to protect victim privacy.
So long as the victim is not identified,
this does not limit jurisdictions’
discretion to include on the Web site
information about the nature and
circumstances of the offense, which may
include information relating to the
victim, such as the age and gender of the
victim, and the conduct engaged in by
the sex offender against the victim.
Social Security Number: Section
118(b)(2) exempts ‘‘the Social Security
number of the sex offender.’’
Arrests Not Resulting in Conviction:
Section 118(b)(3) exempts ‘‘any
reference to arrests of the sex offender
that did not result in conviction.’’ As
noted, this mandatory exemption, like
the others, only affects the information
that may be posted on a jurisdiction’s
public sex offender Web site. It does not
limit a jurisdiction’s use or disclosure of
arrest information in any other context,
such as disclosure to law enforcement
agencies for law enforcement purposes,
or disclosure to the public (by means
other than posting on the sex offender
Web site) under ‘‘open records’’ laws.
Travel and Immigration Document
Numbers: The authority under section
118(b)(4) is exercised to exempt the
numbers assigned to registrants’
passports and immigration documents.
This exemption reflects concerns that
public posting of such information
could facilitate identity theft and could
provide a source of passport and
immigration document numbers to
individuals seeking to enter, remain in,
or travel from the United States using
forged documents or false identities.
Like the other mandatory exemptions,
this exemption only affects the
information that may be posted on a
jurisdiction’s public sex offender Web
site. It does not limit a jurisdiction’s use
or disclosure of registrants’ travel or
immigration document information in
any other context, such as disclosure to
agencies with law enforcement,
immigration, or national security
functions.

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
Discretionary Exemptions and Required
Inclusions
Section 118(c)(1)–(3) provides three
optional exemptions, which describe
information that jurisdictions may
exempt from their Web sites in their
discretion. The first of these is ‘‘any
information about a tier I sex offender
convicted of an offense other than a
specified offense against a minor.’’ The
meaning of ‘‘tier I sex offender’’ is
explained in Part V of these Guidelines,
and the meaning of ‘‘specified offense
against a minor’’ is explained in Part
IV.D of these Guidelines. The second
and third optional exemptions are,
respectively, ‘‘the name of an employer
of the sex offender’’ and ‘‘the name of
an educational institution where the sex
offender is a student.’’ As noted, these
exclusions are discretionary.
Jurisdictions are free to include these
types of information on their sex
offender Web sites if they are so
inclined.
Section 118(c)(4) provides a further
optional exemption of ‘‘any other
information exempted from disclosure
by the Attorney General.’’ This
authorization recognizes that there are
some additional types of information
that are required to be included in sex
offender registries by section 114, but
whose required disclosure through
public sex offender Web sites may
reasonably be regarded by particular
jurisdictions as inappropriate or
unnecessary. For example, public access
to registrants’ remote communication
routing addresses (such as e-mail
addresses) presents both risks and
benefits. Minimizing the risks and
maximizing the benefits depends on the
appropriate design of the means and
form of access. The recommended
treatment of such information is
discussed later in this Subpart. A
number of other types of required
registration information, such as
fingerprints, palm prints, and DNA
information, are primarily or
exclusively of interest to law
enforcement.
In positive terms, as set out in the list
below, there are eight core types of
information whose public disclosure
through the sex offender Web sites has
the greatest value in promoting public
safety by enabling members of the
public to identify sex offenders, to know
where they are, and to know what
crimes they have committed. The list
below is an exhaustive list of the types
of registration information that
jurisdictions must include on their
public sex offender Web sites to satisfy
the requirements for SORNA
implementation. All other types of

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

registration information are excluded
from required Web site posting, either
on a mandatory basis under section
118(b), on a discretionary basis under
section 118(c)(1)–(3), or on the basis of
the Attorney General’s authority to
allow additional discretionary
exemptions under section 118(c)(4). The
list of informational items that
jurisdictions must include on their
public sex offender Web sites is as
follows:
The name of the sex offender,
including any aliases.
The address of each residence at
which the sex offender resides or will
reside and, if the sex offender does not
have any (present or expected)
residence address, other information
about where the sex offender has his or
her home or habitually lives. If current
information of this type is not available
because the sex offender is in violation
of the requirement to register or
unlocatable, the Web site must so note.
The address of any place where the
sex offender is an employee or will be
an employee and, if the sex offender is
employed but does not have a definite
employment address, other information
about where the sex offender works.
The address of any place where the
sex offender is a student or will be a
student.
The license plate number and a
description of any vehicle owned or
operated by the sex offender.
A physical description of the sex
offender.
The sex offense for which the sex
offender is registered and any other sex
offense for which the sex offender has
been convicted.
A current photograph of the sex
offender.
The foregoing list remains subject to
the discretionary authority of
jurisdictions under section 118(c)(1) to
exempt information about a tier I sex
offender convicted of an offense other
than a specified offense against a minor.
Remote Communication Addresses
Public access to or disclosure of sex
offenders’ remote communication
routing addresses and their equivalent—
such as e-mail addresses and telephone
numbers—is discussed separately
because the issue presents both risks
and benefits and merits careful handling
by jurisdictions.
On the one hand, appropriately
designed forms of access to such
information may further the public
safety objectives of sex offender
registration and notification. For
example, the operators of Internet social
networking services that serve children
may validly wish to check whether the

PO 00000

Frm 00031

Fmt 4701

Sfmt 4703

38059

e-mail addresses of individuals on their
user lists are those of registered sex
offenders, so that they can prevent sex
offenders from using their services as
avenues for Internet luring of children
for purposes of sexual abuse. Likewise,
a parent may legitimately wish to check
whether the e-mail address of an
unknown individual who is
communicating with his or her child
over the Internet is that of a registered
sex offender, for the same protective
purpose.
On the other hand, some forms of
public disclosure of this type of
information—such as including sex
offenders’ e-mail addresses as part of the
information in their individual listings
on the sex offender Web sites, which
also include their names, locations,
etc.—could raise serious concerns about
unintended consequences and misuse.
Posting of the information in this form
could provide ready access by sex
offenders to the e-mail addresses of
other sex offenders, thereby facilitating
networking among such offenders
through the Internet for such purposes
as: Exchanging information about or
providing access to child victims for
purposes of sexual abuse; recruiting
confederates and accomplices for the
purpose of committing child sexual
abuse or exploitation offenses or other
sexually violent crimes; trafficking in
child pornography; and sharing ideas
and information about how to commit
sexual crimes, avoid detection and
apprehension for committing such
crimes, or evade registration
requirements.
The public safety benefits of public
access in this context may be realized,
and the risks and concerns addressed,
by not including remote communication
routing addresses or information that
would enable sex offenders to contact
each other on the individual public Web
site postings of registrants, but
including on the Web sites a function by
which members of the public may enter,
e.g., an e-mail address or phone number
and receive an answer whether the
specified address or number has been
registered as that of a sex offender. In
the case of a concerned parent as
described above, for example, this could
enable the parent to ascertain that the
e-mail address of an individual
attempting to communicate through the
Internet with his or her child is the
address of a sex offender, but without
providing sex offenders access to
listings showing the e-mail addresses of
other persons who may share their
dispositions to commit sexual crimes.
Jurisdictions are accordingly
permitted and encouraged to provide
public access to remote communication

E:\FR\FM\02JYN2.SGM

02JYN2

38060

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

address information included in the sex
offender registries, in the form described
above, i.e., a function that allows
checking whether specified addresses
are included in the registries as the
addresses of sex offenders. The registry
management and Web site software that
the Justice Department is developing
pursuant to SORNA § 123 will include
software for such a Web site function.

rwilkins on PROD1PC63 with NOTICES2

Other Provisions
The final three subsections in section
118 contain additional Web site
specifications as follows:
Subsection (d) requires that sites
‘‘include, to the extent practicable, links
to sex offender safety and education
resources.’’
Subsection (e) requires that sites
‘‘include instructions on how to seek
correction of information that an
individual contends is erroneous.’’ A
jurisdiction could comply with this
requirement, for example, by including
on its Web site information identifying
the jurisdiction’s agency responsible for
correcting erroneous information, and
advising persons that they can contact
this agency if they believe that
information on the site is erroneous.
Subsection (f) requires that sites
include ‘‘a warning that information on
the site should not be used to
unlawfully injure, harass, or commit a
crime against any individual named in
the registry or residing or working at
any reported address,’’ and further
provides that the warning ‘‘shall note
that any such action could result in civil
or criminal penalties.’’
B. Community Notification and
Targeted Disclosures
Section 121(b) of SORNA states that
‘‘immediately after a sex offender
registers or updates a registration * * *
the information in the registry (other
than information exempted from
disclosure by the Attorney General)
about that offender’’ must be provided
to various specified entities and
individuals. The requirement that the
information must be provided to the
specified recipients ‘‘immediately’’
should be understood to mean that it
must be provided within three business
days. Cf. SORNA §§ 113(b)(2), 117(a)
(equating within three business days
and ‘‘immediately’’ in relation to initial
registration). The requirement that the
information be provided immediately is
qualified by section 121(c), which
provides that recipients described in
section 121(b)(6)–(7)—i.e., volunteer
organizations in which contact with
minors or other vulnerable individuals
might occur, and any organization,
company, or individual who requests

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

notification—‘‘may opt to receive the
notification * * * no less frequently
than once every five business days.’’
These requirements will be discussed
in turn in relation to two groups of
recipients—a group of four types of
recipients that require special treatment,
followed by suggestions for a uniform
approach in relation to the remaining
types of recipients. The four types that
require special treatment are as follows:
National Databases: Section 121(b)(1)
states that the information is to be
provided to ‘‘[t]he Attorney General,
who shall include that information in
the National Sex Offender Registry or
other appropriate databases.’’ The
National Sex Offender Registry (NSOR)
is a national database maintained by the
Federal Bureau of Investigation (FBI),
which compiles information from the
registration jurisdictions’ sex offender
registries and makes it available to
criminal justice agencies on a
nationwide basis. The current statutory
basis for NSOR appears in SORNA
§ 119(a). The statute refers to the
Attorney General including the
information submitted by jurisdictions
in NSOR ‘‘or other appropriate
databases’’ because some types of
registry information described in
SORNA § 114, such as criminal history
information, may be maintained by the
FBI in other databases rather than
directly in the NSOR database. In
addition, the United States Marshals
Service, which is the lead federal
agency in investigating registration
violations by sex offenders and assisting
jurisdictions in enforcing their
registration requirements, may establish
an additional national database or
databases to help in detecting,
investigating, and apprehending sex
offenders who violate registration
requirements. Jurisdictions accordingly
can implement the requirement of
section 121(b)(1) by submitting to the
FBI within three business days the types
of registry information that the FBI
includes in NSOR or other national
databases, and by submitting
information within the same time frame
to other federal agencies (such as the
United States Marshals Service) in
conformity with any requirements the
Department of Justice or the Marshals
Service may adopt for this purpose.
Law Enforcement and Supervision
Agencies: Section 121(b)(2), in part,
identifies as further required recipients
‘‘[a]ppropriate law enforcement agencies
(including probation agencies, if
appropriate) * * * in each area in
which the individual resides, is an
employee or is a student.’’ ‘‘Law
enforcement agencies’’ should be
understood to refer to agencies with

PO 00000

Frm 00032

Fmt 4701

Sfmt 4703

criminal investigation or prosecution
functions, such as police departments,
sheriffs’ offices, and district attorneys’
offices. ‘‘Probation agencies, if
appropriate’’ should be understood to
refer to all offender supervision agencies
that are responsible for a sex offender’s
supervision. Jurisdictions can
implement the requirement of section
121(b)(2) by making registration
information available to these agencies
within three business days, by any
effective means—permissible options
include electronic transmission of
registration information and provision
of online access to registration
information. Jurisdictions may define
the relevant ‘‘area[s]’’ in which a
registrant resides, is an employee, or is
a student for purposes of section
121(b)(2) in accordance with their own
policies, or may avoid the need to have
to specify such areas by providing
access to sex offender registry
information to law enforcement and
supervision agencies generally, since
doing so makes the information
available to recipients in all areas
(however defined). The authority under
the introductory language in section
121(b) to exempt information from
disclosure is not exercised in relation to
these recipients with respect to any of
the information required to be included
in registries under section 114 because
law enforcement and supervision
agencies need access to complete
information about sex offenders to carry
out their protective, investigative,
prosecutorial, and supervisory
functions.
Jurisdictions: Section 121(b)(3)
identifies as required recipients ‘‘[e]ach
jurisdiction where the sex offender
resides, is an employee, or is a student,
and each jurisdiction from or to which
a change of residence, employment, or
student status occurs.’’ This is part of a
broader group of SORNA provisions
concerning the exchange of registration
information among jurisdictions and
ensuring that all relevant jurisdictions
have such information in an up-to-date
form. The implementation of section
121(b)(3) and other provisions relating
to these matters is discussed in Parts IX
and X of these Guidelines.
National Child Protection Act
Agencies: Section 121(b)(4) identifies as
required recipients ‘‘[a]ny agency
responsible for conducting employmentrelated background checks under
section 3 of the National Child
Protection Act of 1993 (42 U.S.C.
5119a).’’ The National Child Protection
Act (NCPA) provides procedures under
which qualified entities (e.g.,
prospective employers of child care
providers) may request an authorized

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
state agency to conduct a criminal
history background check to obtain
information bearing on an individual’s
fitness to have responsibility for the
safety and well-being of children, the
elderly, or individuals with disabilities.
The authorized agency makes a
determination whether the individual
who is the subject of the background
check has been convicted of, or is under
indictment for, a crime bearing on the
individual’s fitness for such
responsibilities, and conveys that
determination to the qualified entity.
Considering the nature of the recipients
under section 121(b)(4) and the
functions for which they need
information about sex offenders,
jurisdictions can implement section
121(b)(4) by making available to such
agencies (i.e., those authorized to
conduct NCPA background checks)
within three business days all criminal
history information in the registry
relevant to the conduct of such
background checks.
Beyond the four categories specified
above, section 121(b) requires that sex
offender registration information be
provided to several other types of
recipients, as follows:
Each school and public housing
agency in each area in which the sex
offender resides, is an employee, or is a
student (section 121(b)(2)).
Social service entities responsible for
protecting minors in the child welfare
system (section 121(b)(5)).
Volunteer organizations in which
contact with minors or other vulnerable
individuals might occur (section
121(b)(6)).
Any organization, company, or
individual who requests such
notification pursuant to procedures
established by the jurisdiction (section
121(b)(7)).
Implementing the required provision
of information about registrants to these
entities potentially presents a number of
difficulties for jurisdictions, such as
problems in identifying and maintaining
comprehensive lists of recipients in
these categories, keeping those lists up
to date, subdividing recipients by ‘‘area’’
with respect to the notification under
section 121(b)(2), and developing means
of transmitting or providing access to
the information for the various types of
recipients. The objectives of these
provisions, however, can be achieved by
augmenting public sex offender Web
sites to include appropriate notification
functions. Specifically, a jurisdiction
will be deemed to have satisfied the
requirements of these provisions of
section 121(b) if it adopts an automated
notification system that incorporates
substantially the following features:

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

The information required to be
included on sex offender Web sites, as
described in Part VII.A of these
Guidelines, is posted on the
jurisdiction’s sex offender Web site
within three business days.
The jurisdiction’s sex offender Web
site includes a function under which
members of the public and
organizations can request notification
when sex offenders commence
residence, employment, or school
attendance within zip code or
geographic radius areas specified by the
requester, where the requester provides
an e-mail address to which the notice is
to be sent.
Upon posting on the jurisdiction’s sex
offender Web site of new residence,
employment, or school attendance
information for a sex offender within an
area specified by the requester, the
system automatically sends an e-mail
notice to the requester that identifies the
sex offender, thus enabling the requester
to access the jurisdiction’s Web site and
view the new information about the sex
offender.
VIII. Where Registration Is Required
Section 113(a) of SORNA provides
that a sex offender shall register and
keep the registration current in each
jurisdiction in which the sex offender
resides, is an employee, or is a student.
Section 113(a) of SORNA further
provides that, for initial registration
purposes only, a sex offender must also
register in the jurisdiction in which
convicted if it is different from the
jurisdiction of residence.
Starting with the last—mentioned
requirement—registration in jurisdiction
of conviction if different from
jurisdiction of residence—in some cases
the jurisdiction in which a sex offender
is convicted is not the same as the
jurisdiction to which the sex offender
goes to live immediately following
release. For example, a resident of
jurisdiction A is convicted for a sex
offense in jurisdiction B. After being
released following imprisonment or
sentenced to probation in jurisdiction B,
the sex offender returns immediately to
jurisdiction A. Although jurisdiction B
is not the sex offender’s jurisdiction of
residence following his release or
sentencing, jurisdiction B as the
convicting jurisdiction is in the best
position initially to take registration
information from the sex offender and to
inform him of his registration
obligations, as required by SORNA
§ 117(a), and is likely to be the only
jurisdiction in a position to do so within
the time frames specified in SORNA
§§ 113(b) and 117(a)—i.e., before release
from imprisonment, or within 3

PO 00000

Frm 00033

Fmt 4701

Sfmt 4703

38061

business days of sentencing for a sex
offender with a non-incarcerative
sentence. Hence, SORNA § 113(a)
provides for initial registration in the
jurisdiction of conviction in such cases.
SORNA, however, never requires
continued registration in the
jurisdiction of conviction if the sex
offender does not reside, work, or attend
school in that jurisdiction.
Beyond the special case of initial
registration in the conviction
jurisdiction where it differs from the
residence jurisdiction, section 113(a)
requires both registration and keeping
the registration current in each
jurisdiction where a sex offender
resides, is an employee, or is a student.
Starting with jurisdictions of residence,
this means that a sex offender must
initially register in the jurisdiction of
residence if it is the jurisdiction of
conviction, and must thereafter register
in any other jurisdiction in which the
sex offender subsequently resides.
The notion of ‘‘residence’’ requires
definition for this purpose. Requiring
registration only where a sex offender
has a residence or home in the sense of
a fixed abode would be too narrow to
achieve SORNA’s objective of
‘‘comprehensive’’ registration of sex
offenders (see § 102), because some sex
offenders have no fixed abodes. For
example, a sex offender may be
homeless, living on the street or moving
from shelter to shelter, or a sex offender
may live in something that itself moves
from place to place, such as a mobile
home, trailer, or houseboat. SORNA
§ 111(13) accordingly defines ‘‘resides’’
to mean ‘‘the location of the individual’s
home or other place where the
individual habitually lives.’’ This
entails that a sex offender must register:
In any jurisdiction in which he has
his home; and
In any jurisdiction in which he
habitually lives (even if he has no home
or fixed address in the jurisdiction, or
no home anywhere).
The scope of ‘‘habitually lives’’ in this
context is not self-explanatory and
requires further definition. An overly
narrow definition would undermine the
objectives of sex offender registration
and notification under SORNA. For
example, consider the case of a sex
offender who nominally has his home in
one jurisdiction—e.g., he maintains a
mail drop there, or identifies his place
of residence for legal purposes as his
parents’ home, where he visits
occasionally—but he lives most of the
time with his girlfriend in an adjacent
jurisdiction. Registration in the nominal
home jurisdiction alone in such a case
would mean that the registration
information is not informative as to

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

38062

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

where the sex offender is actually
residing, and hence would not fulfill the
public safety objectives of tracking sex
offenders’ whereabouts following their
release into the community.
‘‘Habitually lives’’ accordingly should
be understood to include places in
which the sex offender lives with some
regularity, and with reference to where
the sex offender actually lives, not just
in terms of what he would choose to
characterize as his home address or
place of residence for self-interested
reasons. The specific interpretation of
this element of ‘‘residence’’ these
Guidelines adopt is that a sex offender
habitually lives in the relevant sense in
any place in which the sex offender
lives for at least 30 days. Hence, a sex
offender resides in a jurisdiction for
purposes of SORNA if the sex offender
has a home in the jurisdiction, or if the
sex offender lives in the jurisdiction for
at least 30 days. Jurisdictions may
specify in the manner of their choosing
the application of the 30-day standard to
sex offenders whose presence in the
jurisdiction is intermittent but who live
in the jurisdiction for 30 days in the
aggregate over some longer period of
time. Like other aspects of SORNA, the
requirement to register sex offenders
who ‘‘reside’’ in the jurisdiction as
defined in section 111(13) is a minimum
requirement, and jurisdictions in their
discretion may require registration more
broadly (for example, based on presence
in the jurisdiction for a period shorter
than 30 days).
As to the timing of registration based
on changes of residence, the
understanding of ‘‘habitually lives’’ to
mean living in a place for at least 30
days does not mean that the registration
of a sex offender who enters a
jurisdiction to reside may be delayed
until after he has lived in the
jurisdiction for 30 days. Rather, a sex
offender who enters a jurisdiction in
order to make his home or habitually
live in the jurisdiction must be required
to register within three business days, as
discussed in Part X.A of these
Guidelines. Likewise, a sex offender
who changes his place of residence
within a jurisdiction must be required to
report the change within three business
days, as discussed in Part X.A.
SORNA also requires sex offenders to
register and keep the registration current
in any jurisdiction in which the sex
offender is an employee. Hence, a sex
offender who resides in jurisdiction A
and commutes to work in an adjacent
jurisdiction B must register and keep the
registration current in both
jurisdictions—in jurisdiction A as a
resident, and in jurisdiction B as an
employee. SORNA § 111(12) defines

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

‘‘employee’’ for this purpose to include
‘‘an individual who is self-employed or
works for any other entity, whether
compensated or not.’’ As with
residence, the SORNA requirement to
register in jurisdictions of employment
is not limited to sex offenders who have
fixed places of employment or definite
employment addresses. For example,
consider a person residing in
jurisdiction A who works out of his
home as a handyman, regularly doing
repair or home-improvement work at
other people’s houses both in
jurisdiction A and in an adjacent
jurisdiction B. Since the sex offender
works in both jurisdictions, he must
register in jurisdiction B as well as
jurisdiction A.
The implementation measure for
these SORNA requirements is for
jurisdictions to require sex offenders
who are employed in the jurisdiction, as
described above, to register in the
jurisdiction. If a sex offender has some
employment-related presence in a
jurisdiction, but does not have a fixed
place of employment or regularly work
within the jurisdiction, line drawing
questions may arise, and jurisdictions
may resolve these questions based on
their own judgments. For example, if a
sex offender who is a long haul trucker
regularly drives through dozens of
jurisdictions in the course of his
employment, it is not required that all
such jurisdictions must make the sex
offender register based on his transient
employment-related presence, but rather
they may treat such cases in accordance
with their own policies. (For more about
required employment information, see
the discussion in Part VI of these
Guidelines.)
The final SORNA basis of registration
is being a student, which SORNA
§ 111(11) defines to mean ‘‘an
individual who enrolls in or attends an
educational institution, including
(whether public or private) a secondary
school, trade or professional school, and
institution of higher education.’’ Hence,
for example, a sex offender who resides
in jurisdiction A, and is enrolled in a
college in an adjacent jurisdiction B to
which he commutes for classes, must be
required to register in jurisdiction B as
well as jurisdiction A. School
enrollment or attendance in this context
should be understood as referring to
attendance at a school in a physical
sense. It does not mean that a
jurisdiction has to require a sex offender
in some distant jurisdiction to register
in the jurisdiction based on his taking
a correspondence course through the
mail with a school in the jurisdiction, or
based on his taking courses at the school
remotely through the Internet, unless

PO 00000

Frm 00034

Fmt 4701

Sfmt 4703

the participation in the educational
program also involves some physical
attendance at the school in the
jurisdiction.
In the context of SORNA’s
requirements concerning the
jurisdictions in which sex offenders
must register, as in all other contexts
under SORNA and these Guidelines,
‘‘jurisdiction’’ has the meaning given in
SORNA § 111(10)—i.e., it refers to the
50 States, the District of Columbia, the
five principal territories, and Indian
tribes so qualifying under section 127.
Hence, for example, if a sex offender
resides in one county in a state but
works in a different county in the same
state, the state may wish to require the
sex offender to appear for registration
purposes before the responsible officials
in both counties. But this is not a matter
that SORNA addresses. Rather, the
relevant ‘‘jurisdiction’’ for SORNA
purposes in such a case is simply the
state, and finer questions about
particular locations, political
subdivisions, or areas within the state in
which a sex offender will be required to
register are matters of state discretion
under SORNA.
IX. Initial Registration
Under sections 113(b) and 117(a) of
SORNA, jurisdictions must normally
require that sex offenders be initially
registered before release from
imprisonment for the registration
offense or, in case of a nonimprisonment sentence, within three
business days of sentencing for the
registration offense. Upon entry of the
registration information into the
registry, the initial registration
jurisdiction must immediately forward
the registration information to all other
jurisdictions in which the sex offender
is required to register. This is required
by SORNA § 121(b)(3) (registration
information is to be provided
immediately to ‘‘[e]ach jurisdiction
where the sex offender resides, is an
employee, or is a student.’’). Hence, for
example, if an imprisoned sex offender
advises the conviction jurisdiction on
initial registration that he will be
residing in another jurisdiction
following release, or that he will stay in
the conviction jurisdiction but will be
commuting to work in another
jurisdiction, the conviction jurisdiction
must notify the expected residence or
employment jurisdiction by forwarding
to that jurisdiction the sex offender’s
registration information (including the
information about the expected
residence or employment in that
jurisdiction). The sex offender will then
be required to make an in-person
registration appearance within three

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
business days of commencing residence
or employment in that jurisdiction, as
discussed in Part X of these Guidelines.
With respect to sex offenders released
from imprisonment, section 117(a)
states that the initial registration
procedures are to be carried out ‘‘shortly
before release of the sex offender from
custody.’’ ‘‘Shortly’’ does not prescribe
a specific time frame, but jurisdictions
should implement this requirement in
light of the underlying objectives of
ensuring that sex offenders have their
registration obligations in mind when
they are released, and avoiding
situations in which registration
information changes significantly
between the time the initial registration
procedures are carried out and the time
the offender is released. However,
jurisdictions are also encouraged, as a
matter of sound policy, to effect initial
registration with sufficient time in
advance whenever possible so that the
following can be done before the sex
offender is released into the community:
(i) Subjecting the registration
information provided by the sex
offender to any verification the
jurisdiction carries out to ensure
accuracy (e.g., cross checking with other
records), (ii) obtaining any information
needed for the registry that must be
secured from sources other than the sex
offender, (iii) posting of the sex
offender’s information on the
jurisdiction’s sex offender website, and
(iv) effecting other required notifications
and disclosures of information relating
to the sex offender.
The specific initial registration
procedures required by section 117(a)
are as follows: Informing the sex
offender of his or her duties under
SORNA and explaining those duties. (Of
course if the jurisdiction adopts
registration requirements that
encompass but go beyond the SORNA
minimum, the sex offender should be
informed of the full range of duties, not
only those required by SORNA.)
Requiring the sex offender to read and
sign a form stating that the duty to
register has been explained and that the
sex offender understands the
registration requirement. Ensuring that
the sex offender is registered—i.e.,
obtaining the required registration
information for the sex offender and
submitting that information for
inclusion in the registry.
SORNA §§ 113(d) and 117(b)
recognize that the normal initial
registration procedure described above
will not be feasible in relation to certain
special classes of sex offenders, and
provides that the Attorney General may
prescribe alternative rules for the
registration of such sex offenders. The

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

specific problem is one of timing; it is
not always possible to carry out the
initial registration procedures for sex
offenders who are required to register
under SORNA prior to release from
imprisonment (or within three days of
sentencing) for the registration offense.
The situations in which there may be
problems of this type, and the rules
adopted for those situations, are as
follows:
Retroactive Classes
As discussed in Part II.C of these
Guidelines, SORNA applies to all sex
offenders, including those convicted of
their registration offenses prior to the
enactment of SORNA or prior to
particular jurisdictions’ incorporation of
the SORNA requirements into their
programs. Jurisdictions are specifically
required to register such sex offenders if
they remain in the system as prisoners,
supervisees, or registrants, or if they
later reenter the system because of
conviction for some other crime
(whether or not the new crime is a sex
offense).
In some cases this will create no
difficulty for registering these sex
offenders in conformity with the normal
SORNA registration procedures. For
example, suppose that a sex offender is
convicted of an offense in the SORNA
registration categories in 2005, that the
jurisdiction implements SORNA in its
registration program in 2008, and that
the sex offender is released on
completion of imprisonment in 2010.
Such a sex offender can be registered
prior to release from imprisonment in
the same manner as sex offenders
convicted following the enactment of
SORNA and its implementation by the
jurisdiction.
But in other cases this will not be
possible, as illustrated by the following
examples:
Example 1: A sex offender convicted by a
state for an offense in the SORNA registration
categories is sentenced to probation, or
released on post-imprisonment supervision,
in 2005. The sex offender is not registered
near the time of sentencing or before release
from imprisonment, because the state did not
require registration for the offense in
question at that time. The state subsequently
implements SORNA in 2008, which will
include registering such a sex offender. But
it is impossible to do so near the time of his
sentencing or before his release from
imprisonment, because that time is past.
Likewise, a person convicted of a sex offense
by an Indian tribal court in, e.g., 2005 may
have not been registered near the time of
sentencing or release because the tribe had
not yet established any sex offender
registration program at the time. If the person
remains under supervision when the tribe
implements SORNA, registration will be
required by the SORNA standards, but the

PO 00000

Frm 00035

Fmt 4701

Sfmt 4703

38063

normal time frame for initial registration
under SORNA will have passed some years
ago, so registration within that time frame is
impossible.
Example 2: A sex offender is required to
register for life by a jurisdiction based on a
rape conviction in 1995 for which he was
released from imprisonment in 2005. The sex
offender was initially registered prior to his
release from imprisonment on the basis of the
jurisdiction’s existing law, but the
information concerning registration duties he
was given at the time of release did not
include telling him that he would have to
appear periodically in person to verify and
update the registration information (as
required by SORNA § 116), because the
jurisdiction did not have such a requirement
at the time. So the sex offender will have to
be required to appear periodically for
verification and will have to be given new
instructions about that as part of the
jurisdiction’s implementation of SORNA.
Example 3: A sex offender convicted in
1980 for an offense subject to lifetime
registration under SORNA is released from
imprisonment in 1990 but is not required to
register at the time because the jurisdiction
had not yet established a sex offender
registration program. In 2010, following the
jurisdiction’s implementation of SORNA, the
sex offender reenters the system because of
conviction for a robbery. The jurisdiction
will need to require the sex offender to
register based on his 1980 conviction for a
sex offense when he is released from
imprisonment for the robbery offense. But it
is not possible to carry out the initial
registration procedure for the sex offender
prior to his release from imprisonment for
the registration offense-i.e., the sex offense
for which he was convicted in 1980-because
that time is past.

With respect to sex offenders with
pre-SORNA or pre-SORNAimplementation convictions who
remain in the prisoner, supervision, or
registered sex offender populations at
the time of implementation—illustrated
by the examples in the first and second
bullets above—jurisdictions should
endeavor to register them in conformity
with SORNA as quickly as possible,
including fully instructing them about
the SORNA requirements, obtaining
signed acknowledgments of such
instructions, and obtaining and entering
into the registry all information about
them required under SORNA. But this
may entail newly registering or reregistering a large number of sex
offenders in the existing sex offender
population, and it may not be feasible
for a jurisdiction to do so immediately.
Jurisdictions are accordingly authorized
to phase in SORNA registration for such
sex offenders in conformity with the
appearance schedule of SORNA § 116.
In other words, sex offenders in these
existing sex offender populations who
cannot be registered within the normal
SORNA time frame (i.e., before release
from imprisonment or within three

E:\FR\FM\02JYN2.SGM

02JYN2

38064

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

rwilkins on PROD1PC63 with NOTICES2

business days of sentencing for the
registration offense) must be registered
by the jurisdiction when it implements
the SORNA requirements in its system
within a year for sex offenders who
satisfy the tier I criteria, within six
months for sex offenders who satisfy the
tier II criteria, and within three months
for sex offenders who satisfy the tier III
criteria. If a jurisdiction believes that it
is not feasible for the jurisdiction to
fully register the existing sex offender
population in conformity with SORNA
within these time frames, the
jurisdiction should inform the SMART
Office of the difficulty, and the SMART
Office will consider whether an
extension of time for implementation of
SORNA under section 124(b) is
warranted on that basis.
In cases in which a sex offender
reenters the system based on conviction
of some other offense—illustrated by the
third example above—and is sentenced
or released from imprisonment
following the jurisdiction’s
implementation of SORNA, the normal
SORNA initial registration procedures
and timing requirements will apply, but
with the new offense substituting for the
predicate registration offense as the
basis for the time frame. In other words,
such a sex offender must be initially
registered in the manner specified in
SORNA § 117(a) prior to release from
imprisonment for the new offense that
brought him back into the system, or
within three business days of sentencing
for the new offense in case of a nonincarcerative sentence.
It may not always be possible to
obtain information about earlier
convictions of sex offenders in the
classes described above, particularly
when they occurred many years or
decades ago, and available criminal
history information may be
uninformative as to factors such as
victim age that can affect the nature and
extent of registration requirements
under SORNA. Jurisdictions may rely
on the methods and standards they
normally use in searching criminal
records and on the information
appearing in the records so obtained in
carrying out the requirements described
above to register sex offenders with preSORNA (or pre-SORNAimplementation) sex offense
convictions.
Federal and Military Sex Offenders
There is no separate federal
registration program for sex offenders
required to register under SORNA who
are released from federal or military
custody. Rather, such sex offenders are
integrated into the sex offender
registration programs of the states and

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

other (non-federal) jurisdictions
following their release. Provisions of
federal law, appearing in 18 U.S.C.
4042(c) and section 115(a)(8)(C) of
Public Law 105–119, require federal and
military correctional and supervision
personnel to notify the receiving
jurisdiction’s authorities concerning the
release to their areas of such sex
offenders so that this integration can be
effected. Moreover, these sex offenders
are required to comply with the SORNA
registration requirements in the
jurisdictions in which they reside, are
employed, or attend school as
mandatory conditions of their federal
supervision, as provided in 18 U.S.C.
3563(a)(8), 3583(d), 4209(a), and may be
prosecuted under 18 U.S.C. 2250 if they
fail to do so.
For example, consider a person
convicted of aggravated sexual abuse
under 18 U.S.C. 2241, who is released
following his completion of the prison
term for this offense. As provided in 18
U.S.C. 4042(c), the Federal Bureau of
Prisons is required to inform the sex
offender prior to his release that he must
register as required by SORNA, and it
notifies law enforcement and
registration authorities in the
jurisdiction in which the sex offender
will reside following release. Situations
of this type are in principle the same as
those in which a sex offender enters a
jurisdiction to reside following
conviction in another (non-federal)
jurisdiction—see Part X of these
Guidelines for discussion—except that
the federal authorities will not have
registered the sex offender in the same
manner that a non-federal jurisdiction
would. The jurisdiction to which such
a sex offender goes to reside following
release from federal custody (or after
sentencing for a federal offense, in case
of a non-incarcerative sentence)
accordingly must require the sex
offender to appear in person to register
within three business days, and must
carry out the procedure described in
SORNA § 117(a) when the sex offender
appears for that purpose. The
jurisdiction must also immediately
forward the registration information for
the sex offender to any other
jurisdiction in which the sex offender is
required to register under SORNA (e.g.,
on the basis of employment), as required
by SORNA § 121(b)(3). If federal
authorities notify the jurisdiction
concerning the release of a sex offender
to the jurisdiction, but the sex offender
fails to appear and register as required,
the jurisdiction must proceed as
discussed in Part XIII of these
Guidelines for cases involving possible
violations of registration requirements.

PO 00000

Frm 00036

Fmt 4701

Sfmt 4703

Sex Offenders Incarcerated in NonConviction Jurisdictions
A sex offender sentenced to
imprisonment may serve his or her
prison term in a facility outside of the
convicting jurisdiction. For example, an
Indian tribe may not have its own
correctional facility and may
accordingly lease bed space from a
county jail. Or a state may lease prison
space in a facility in an adjacent state,
so that some of its offenders serve their
prison terms in the other state’s
facilities. In such a case, the jurisdiction
incarcerating the sex offender may be
neither the jurisdiction of conviction
nor the jurisdiction of expected
residence following release. But it is
likely to be in the best position to
initially take the required registration
information from the sex offender and to
instruct the sex offender concerning
registration obligations, while the
jurisdiction that convicted the sex
offender may be in no position to do so
prior to the sex offender’s release,
because the facility in which the sex
offender is incarcerated is in another
jurisdiction.
In such cases, the jurisdiction
incarcerating the sex offender must
carry out the initial registration
procedure described in SORNA § 117(a)
prior to releasing the sex offender and
must immediately forward the
registration information for the sex
offender to any other jurisdiction in
which the sex offender is required to
register under SORNA (e.g., on the basis
of expected residence), as required by
SORNA § 121(b)(3).
Registrants Based on Foreign
Convictions
Persons with foreign sex offense
convictions are often required to register
under SORNA, as discussed in Part IV.B
of these Guidelines. Section 128 of
SORNA directs the Attorney General, in
consultation with the Secretary of State
and the Secretary of Homeland Security,
to establish a system for informing the
relevant jurisdictions about persons
entering the United States who are
required to register under SORNA.
Persons with foreign sex offense
convictions provide an additional class
who cannot be initially registered
within the normal SORNA time frame.
Since they are convicted and
imprisoned in a foreign country, no
domestic jurisdiction would normally
be in a position to register them prior to
their release from imprisonment (or near
the time of sentencing in case of a nonincarcerative sentence).
The procedure for initial registration
of such persons is logically the same as

E:\FR\FM\02JYN2.SGM

02JYN2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

rwilkins on PROD1PC63 with NOTICES2

that for other analogous classes
discussed above: A jurisdiction must
require a person with a foreign
conviction for which registration is
required under SORNA to appear in
person to register within three business
days of entering the jurisdiction to
reside or commencing employment or
school attendance in the jurisdiction. If
the sex offender has not previously been
registered by another jurisdiction, the
jurisdiction must carry out the initial
registration procedure as provided in
SORNA § 117(a) when the sex offender
appears. The jurisdiction must
immediately forward the registration
information to any other jurisdiction in
which the sex offender is required to
register under SORNA. If a jurisdiction
is notified, by federal authorities
pursuant to SORNA § 128 or otherwise,
that a sex offender is entering the
United States and is expected to be
locating in the jurisdiction, but the sex
offender fails to appear and register as
required, the jurisdiction must follow
the procedures discussed in Part XIII of
these Guidelines for cases involving
possible violations of registration
requirements.
X. Keeping the Registration Current
There are a number of provisions in
SORNA that are designed to ensure that
changes in registration information are
promptly reported, and that the
registration information is kept fully up
to date in all jurisdictions in which the
sex offender is required to register:
Section 113(a) provides that a sex
offender must keep the registration
current in each jurisdiction in which the
sex offender resides, is an employee, or
is a student.
Section 113(c) provides that a sex
offender must, not later than three
business days after each change of
name, residence, employment, or
student status, appear in person in at
least one jurisdiction in which the sex
offender is required to register and
inform that jurisdiction of all changes in
the information required for that sex
offender in the sex offender registry. It
further provides that that information
must immediately be provided to all
other jurisdictions in which the sex
offender is required to register.
Section 119(b) provides that updated
information about a sex offender must
be immediately transmitted by
electronic forwarding to all relevant
jurisdictions.
Section 121(b)(3) provides that
immediately after a sex offender
registers or updates a registration, the
information in the registry (other than
any exempted from disclosure by the
Attorney General) must be provided to

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

each jurisdiction where the sex offender
resides, is an employee, or is a student,
and each jurisdiction from or to which
a change of residence, employment, or
student status occurs.
Section 128 directs the Attorney
General, in consultation with the
Secretary of State and the Secretary of
Homeland Security, to establish a
system for informing relevant
jurisdictions about persons entering the
United States who are required to
register under SORNA.
Implementation of these provisions
requires the definition of
implementation measures that can be
carried out by the individual
jurisdictions, whose collective effect
will be to realize these provisions’
objectives. The remainder of this Part of
these Guidelines details the required
implementation measures.
A. Changes of Name, Residence,
Employment, or School Attendance
The in-person appearance
requirements of section 113(c) described
above serve to ensure—in connection
with the most substantial types of
changes bearing on the identification or
location of sex offenders (name,
residence, employment, school
attendance)—that there will be an
opportunity to obtain all required
registration information from sex
offenders in an up to date form,
including direct meetings for this
purpose between the sex offenders and
the personnel or agencies who will be
responsible for their registration. The
purposes served by in-person
appearances under the SORNA
standards are further explained in Part
XI of these Guidelines, in relation to the
periodic in-person appearance
requirements of section 116.
The required implementation
measures for the appearances required
by section 113(c)—and other
information updating/sharing and
enforcement provisions under SORNA
as they bear on such appearances—are
as follows:
Residence Jurisdictions: Each
jurisdiction must require a sex offender
who enters the jurisdiction to reside, or
who is registered in the jurisdiction as
a resident and changes his or her name
or place of residence within the
jurisdiction, to appear in person to
register or update the registration within
three business days. Also, each
jurisdiction in which a sex offender is
registered as a resident must:
Require the sex offender to inform the
jurisdiction if the sex offender intends
to commence residence, employment, or
school attendance in another
jurisdiction; and

PO 00000

Frm 00037

Fmt 4701

Sfmt 4703

38065

If so informed by the sex offender,
notify that other jurisdiction by
transmitting the sex offender’s
registration information (including the
information concerning the sex
offender’s expected residence,
employment, or school attendance in
that jurisdiction) immediately by
electronic forwarding to that
jurisdiction.
Employment Jurisdictions: Each
jurisdiction must require a sex offender
who commences employment in the
jurisdiction, or changes employer or
place of employment in the jurisdiction,
to appear in person to register or update
the registration within three business
days.
School Jurisdictions: Each jurisdiction
must require a sex offender who
commences school attendance in the
jurisdiction, or changes the school
attended or place of school attendance
in the jurisdiction, to appear in person
to register or update the registration
within three business days.
Information Sharing: In all cases in
which a sex offender makes an inperson appearance in a jurisdiction and
registers or updates a registration as
described above, the jurisdiction must
immediately transmit by electronic
forwarding the registration information
for the sex offender (including any
updated information concerning name,
residence, employment, or school
attendance provided in the appearance)
to all other jurisdictions in which:
The sex offender is or will be required
to register as a resident, employee, or
student; or
The sex offender was required to
register as a resident, employee, or
student until the time of a change of
residence, employment, or student
status reported in the appearance, even
if the sex offender may no longer be
required to register in that jurisdiction
in light of the change of residence,
employment, or student status.
Failure to Appear: If a jurisdiction is
notified that a sex offender is expected
to commence residence, employment, or
school attendance in the jurisdiction,
but the sex offender fails to appear for
registration as required, the jurisdiction
must inform the jurisdiction that
provided the notification that the sex
offender failed to appear, and must
follow the procedures for cases
involving possible violations of
registration requirements, as discussed
in Part XIII of these Guidelines.
Defining changes in such matters as
residence and employment may present
special difficulties in relation to sex
offenders who lack fixed residence or
employment. For example, a homeless
sex offender may sleep on a different

E:\FR\FM\02JYN2.SGM

02JYN2

38066

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

rwilkins on PROD1PC63 with NOTICES2

park bench each night. Or the employer
of a sex offender who does day labor,
working for whatever contractor hires
him on a given day, may change on a
daily basis. In such cases, a jurisdiction
is not required to treat all such changes
as changes in residence or employment
status that bring into play the
requirement to conduct an in-person
appearance within three business days
for purposes of reporting the change.
Rather, as discussed in Part VI of these
Guidelines, the information in the
registry describing the places of
residence or employment for sex
offenders who lack fixed residence or
employment may be in more general
terms, and jurisdictions may limit their
reporting requirements to changes that
would entail some modification of the
registry information relating to these
matters.
In one respect, the foregoing
procedures for updating registration
information through in-person
appearances do not fully ensure that
registrations will be kept current with
respect to residence, employment, and
school attendance information, because
they relate to situations in which future
information about these matters is
available. But that is not always the
case. For example, a transient sex
offender may be leaving the jurisdiction
in which he is registered as a resident,
but may be unable to say where he will
be living thereafter. Or a sex offender
registered as an employee or student in
a jurisdiction may quit his job or leave
school, but may have no prospect for
subsequent employment or education at
the time. If such changes were not
reported, the affected jurisdictions’
registries would not be kept current, but
rather would contain outdated
information showing sex offenders to be
residing, employed, or attending school
in places where they no longer are.
Accordingly, a jurisdiction in which a
sex offender is registered as a resident,
employee, or student must also require
the sex offender to inform the
jurisdiction if the sex offender is
terminating residence, employment, or
school attendance in the jurisdiction,
even if there is no ascertainable or
expected future place of residence,
employment, or school attendance for
the sex offender.
B. Changes in Other Registration
Information
By incorporating the foregoing
procedures into their registration
programs, jurisdictions can implement
the SORNA requirements for keeping
the registration current in relation to
name, residence, employment, and
school attendance information. The

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

registration information that sex
offenders are required to provide under
SORNA § 114, however, as discussed in
Part VI of these Guidelines, includes as
well information about vehicles owned
or operated by sex offenders, temporary
lodging information—i.e., information
about any place in which a sex offender
is staying when away from his residence
for seven or more days—and
information about designations that sex
offenders use for self-identification or
routing purposes in Internet
communications or postings or
telephonic communications. If changes
occur in these types of information, the
changes may eventually be reported as
part of the periodic verification
appearances required by section 116 of
SORNA, as discussed in Part XI of these
Guidelines. But the registration
information may become in some
respects seriously out of date if the
verification appearances are relied on
exclusively for this purpose.
For example, if a sex offender is on a
yearly appearance schedule, the sex
offender’s motor vehicle information
may be a year out of date by the time
the sex offender reports at the next
appearance that he has acquired a new
vehicle. Temporary lodging at places
away from a sex offender’s residence
might not be reported until long after
the time when the sex offender was at
the temporary location. Likewise, given
the ease with which Internet addresses
and identifiers and telephone numbers
are added, dropped, or changed, the
value of requiring information about
them from registrants could be seriously
undermined if they were only required
to report changes periodically in the
context of general verification meetings.
Hence, an additional implementation
measure is necessary to keep
registrations current with respect to
these informational items:
Each jurisdiction in which a sex
offender is registered as a resident must
require the sex offender to report
immediately changes in vehicle
information, temporary lodging
information, and changes in
designations used for self-identification
or routing in Internet communications
or postings or telephonic
communications, and must immediately
transmit such changes in the registration
information by electronic forwarding to
all other jurisdictions in which the sex
offender is required to register.
In addition, with respect to temporary
lodging information, the residence
jurisdiction must immediately transmit
the information by electronic
forwarding to the jurisdiction in which
the temporary lodging by the sex
offender takes place (if different from

PO 00000

Frm 00038

Fmt 4701

Sfmt 4703

the residence jurisdiction), even if that
is not a jurisdiction in which the sex
offender is required to register.
C. International Travel
A sex offender who moves to a foreign
country may pass beyond the reach of
U.S. jurisdictions and hence may not be
subject to any enforceable registration
requirement under U.S. law unless and
until he or she returns to the United
States. But effective tracking of such sex
offenders remains a matter of concern to
the United States and its domestic
jurisdictions, and some measures
relating to them are necessary for
implementation of SORNA.
Relevant provisions include SORNA
§ 128, which directs the Attorney
General to establish a system for
informing domestic jurisdictions about
persons entering the United States who
are required to register under SORNA,
and 18 U.S.C. 2250(a)(2)(B), which
makes it a federal crime for a sex
offender to travel in foreign commerce
and knowingly fail to register or update
a registration as required by SORNA. To
carry out its responsibilities under these
provisions, the Department of Justice
needs to know if sex offenders
registered in U.S. jurisdictions are
leaving the country, since such
offenders will be required to resume
registration if they later return to the
United States to live, work, or attend
school while still within their
registration periods. Also, both for sex
offenders who are convicted in the
United States and then go abroad, and
for sex offenders who are initially
convicted in other countries, identifying
such sex offenders when they enter or
reenter the United States will require
cooperative efforts between the
Department of Justice (including the
United States Marshals Service) and
agencies of foreign countries. As a
necessary part of such cooperative
activities, foreign authorities may expect
U.S. authorities to inform them about
sex offenders coming to their
jurisdictions from the United States, in
return for their advising the United
States about sex offenders coming to the
United States from their jurisdictions.
For this reason as well, federal
authorities in the United States will
need information about sex offenders
leaving domestic jurisdictions to go
abroad in order to effectively carry out
the requirements of SORNA § 128 and
enforce 18 U.S.C. 2250(a)(2)(B).
International travel also implicates
the requirement of SORNA § 113(a) that
sex offenders keep the registration
current in all jurisdictions in which
they reside, work, or attend school. If a
sex offender simply leaves the country

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices
and does not inform the jurisdiction or
jurisdictions in which he has been
registered, then the requirement to keep
the registration current will not have
been fulfilled. Rather, the registry
information in the domestic
jurisdictions will show that the sex
offender is residing in the jurisdiction
(or present as an employee or student)
when that is no longer the case.
In addition, a sex offender who goes
abroad may remain subject in some
respects to U.S. jurisdiction. For
example, a sex offender may be leaving
to live on an overseas U.S. military base,
as a service member, dependent, or
employee, or to work as or for a U.S.
military contractor in another country.
In such cases, notification about the
individual’s status as a sex offender and
intended activities abroad is of interest
to federal authorities, because the
presence of sex offenders implicates the
same public safety concerns in relation
to communities abroad for which the
United States has responsibility (such as
U.S. military base communities in
foreign countries) as it does in relation
to communities within the United
States.
The following requirements
accordingly apply in relation to sex
offenders who leave the United States:
Each jurisdiction in which a sex
offender is registered as a resident must
require the sex offender to inform the
jurisdiction if the sex offender intends
to commence residence, employment, or
school attendance outside of the United
States.
If so informed by the sex offender, the
jurisdiction must: (i) Notify all other
jurisdictions in which the sex offender
is required to register through
immediate electronic forwarding of the
sex offender’s registration information
(including the information concerning
the sex offender’s expected residence,
employment, or school attendance
outside of the United States), and (ii)
notify the United States Marshals
Service and update the sex offender’s
registration information in the national
databases pursuant to the procedures
under SORNA § 121(b)(1).
SORNA does not require that all
notifications to jurisdictions by sex
offenders concerning changes in their
registration information be made
through in-person appearances. Rather,
the in-person appearance requirement of
SORNA § 113(c) relates to changes in
name, and to changes in residence,
employment, or school attendance
between jurisdictions or within
jurisdictions, which jurisdictions must
require sex offenders to report through
in-person appearances under the
circumstances expressly identified in

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

Subpart A of this Part. The means by
which sex offenders are required to
report other changes in registration
information discussed in this Part are
matters that jurisdictions may determine
in their discretion.
XI. Verification/Appearance
Requirements
Section 116 of SORNA states that ‘‘[a]
sex offender shall appear in person,
allow the jurisdiction to take a current
photograph, and verify the information
in each registry in which that offender
is required to be registered not less
frequently than’’: (i) Each year for a tier
I sex offender, (ii) every six months for
a tier II sex offender, and (iii) every
three months for a tier III sex offender.
Jurisdictions accordingly must require
such periodic appearances by sex
offenders who reside or are employees
or students in the jurisdiction, since sex
offenders must register in the
jurisdictions of their residence,
employment, and school attendance, as
explained in Part VIII of these
Guidelines. As with other SORNA
requirements, jurisdictions may require
in-person appearances by sex offenders
with greater frequency than the
minimum required by section 116.
The in-person appearance
requirements of section 116 further the
purposes of sex offender registration
and notification in a number of ways. A
sex offender’s physical appearance, like
that of any other person, will change in
the course of time. The in-person
appearance requirements provide
reasonably frequent opportunities to
obtain a photograph of the sex offender
and a physical description that reflects
his or her current appearance, types of
registration information that are
required by section 114(b)(1), (4). The
in-person appearances further provide
an opportunity to review with the sex
offender the full range of information in
the registry, and to obtain from the sex
offender information about any changes
in the registration information or new
information that has not been reported
since the initial registration or the last
appearance.
Beyond these functions of directly
helping to ensure the accuracy and
currency of the registration information,
the appearance requirement ensures
periodic face-to-face encounters
between the sex offender and persons
responsible for his or her registration.
For example, if the appearance
requirement is implemented by a
jurisdiction to require that registrants
report to local police departments or
sheriffs’ offices, these meetings help to
familiarize law enforcement personnel
with the sex offenders in their areas.

PO 00000

Frm 00039

Fmt 4701

Sfmt 4703

38067

This may contribute to the effective
discharge of the local law enforcement
agency’s protective and investigative
functions in relation to these sex
offenders, and help to ensure that the
agency’s responsibility to track these sex
offenders is taken seriously and
consistently enforced. Likewise, from
the perspective of the sex offender,
periodic in-person encounters with
officials responsible for their monitoring
may help to impress on them with
greater vividness than remote
communications that their identities,
locations, and past criminal conduct are
known to the authorities. Hence, there
is a reduced likelihood of their avoiding
detection and apprehension if they
reoffend, and this may help them to
resist the temptation to reoffend.
As long as the appearances involve
meetings between the sex offenders and
officials who can carry out the required
functions of the meetings, the specific
arrangements for such appearances and
the officials who will conduct them are
matters that jurisdictions may determine
in their discretion. For example,
jurisdictions may require sex offenders
to report to local law enforcement
offices for this purpose, or may combine
the appearances with meetings between
sex offenders and their supervision
officers if they are under supervision, or
may have law enforcement, supervision,
or registration personnel visit with sex
offenders at their homes or meet with
them at other arranged locations.
The specific requirements for the
conduct of such appearances are as
follows: Appearances must be
conducted at least annually for sex
offenders satisfying the ‘‘tier I’’ criteria,
at least semiannually for sex offenders
satisfying the ‘‘tier II’’ criteria, and at
least quarterly for sex offenders
satisfying the ‘‘tier III’’ criteria. (The
‘‘tier’’ classifications and what they
entail are explained in Part V of these
Guidelines.)
The sex offender must allow a current
photograph to be taken. This does not
mean that jurisdictions must require
officials conducting these meetings to
take a new photograph at every
appearance and enter the new
photograph into the registry. Where the
official sees that the sex offender’s
appearance has not changed
significantly from a photograph in the
registry, it may be concluded that the
existing photograph remains sufficiently
current and the taking of a new
photograph does not have to be required
in such circumstances.
The sex offender must be required to
review the existing information in the
registry that is within his or her
knowledge, to correct any item that has

E:\FR\FM\02JYN2.SGM

02JYN2

rwilkins on PROD1PC63 with NOTICES2

38068

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

changed or is otherwise inaccurate, and
to provide any new information there
may be in the required registration
information categories.
Upon entry of the updated
information into the registry, it must be
immediately transmitted by electronic
forwarding to all other jurisdictions: (i)
In which the sex offender is or will be
required to register as a resident,
employee, or student, or (ii) in which
the sex offender was required to register
as a resident, employee, or student until
the time of a change of residence,
employment, or student status reported
in the appearance, even if the sex
offender may no longer be required to
register in that jurisdiction in light of
the updated information. (This is
necessary to carry out information
sharing requirements appearing in
SORNA §§ 119(b) and 121(b)(3).)
It may come to the attention of a
jurisdiction’s registration authorities
that a sex offender has died when the
sex offender fails to appear for a
scheduled appearance under section
116 or by other means. While SORNA
does not address the updating of
registration information in such
circumstances, jurisdictions are
encouraged, as a matter of sound policy,
to promptly update the information in
the registry and the jurisdiction’s public
sex offender Web site to reflect the
registrant’s death, and to notify any
other jurisdiction in which he was
required to register. This does not
necessarily mean, however, that all
references to the sex offender should be
removed from the registry and the Web
site. Maintenance of historical
information concerning a sex offender
in the registry—together with the
information that he is deceased—may
remain of value, for example, in
facilitating the solution of crimes he
committed before his death by showing
where he was at the time of the crimes.
Likewise, maintenance of a public Web
site posting for the sex offender
(including the information that he is
deceased) may remain of value since, for
example, such a posting could enable
victims of his crimes who have been
checking on his status and location to
ascertain that he is no longer alive.
Like other SORNA registration
requirements, the in-person appearance
requirements of section 116 are only
minimum standards. They do not limit,
and are not meant to discourage,
adoption by jurisdictions of more
extensive or additional measures for
verifying registration information. Thus,
jurisdictions may require verification of
registration information with greater
frequency than that required by section
116, and may wish to include in their

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

systems additional means of verification
for registration information, such as
mailing address verification forms to the
registered residence address that the sex
offender is required to sign and return,
and cross-checking information
provided by the sex offender for
inclusion in the registry against other
records systems. Section 631 of the
Adam Walsh Act (P.L. 109–248)
authorizes a separate grant program to
assist in residence address verification
for sex offenders. Additional guidance
will be provided concerning application
for grants under that program if funding
for the program becomes available.
XII. Duration of Registration
Section 115(a) of SORNA specifies the
minimum required duration of sex
offender registration. It generally
requires that sex offenders keep the
registration current for 15 years in case
of a tier I sex offender, for 25 years in
case of a tier II sex offender, and for the
life of the sex offender in case of a tier
III sex offender, ‘‘excluding any time the
sex offender is in custody or civilly
committed.’’ (The tier classifications
and their import are explained in Part
V of these Guidelines.) The required
registration period begins to run upon
release from custody for a sex offender
sentenced to incarceration for the
registration offense, and begins to run at
the time of sentencing for a sex offender
who receives a nonincarcerative
sentence for the offense.
The proviso relating to custody or
civil commitment reflects the fact that
the SORNA procedures for keeping up
the registration—including appearances
to report changes of residence or other
key information under section 113(c),
and periodic appearances for
verification under section 116—
generally presuppose the case of a sex
offender who is free in the community.
Where a sex offender is confined, the
public is protected against the risk of his
reoffending in a more direct way, and
more certain means are available for
tracking his whereabouts. Hence,
SORNA does not require that
jurisdictions apply the registration
procedures applicable to sex offenders
in the community during periods in
which a sex offender is in custody or
civilly committed.
However, jurisdictions are not
required to ‘‘toll’’ the running of the
registration period during such
subsequent periods of confinement. For
example, consider a sex offender
released from imprisonment in 2010
who is subject to 25 years of registration
under the SORNA standards as a tier II
offender, where the sex offender is
subsequently convicted during the

PO 00000

Frm 00040

Fmt 4701

Sfmt 4703

registration period for committing a
robbery and imprisoned for three years
for that offense. If the jurisdiction would
otherwise require the sex offender to
register until 2035 (the 25 year SORNA
minimum), it may wish to extend that
to 2038 so that the three years the sex
offender spent in prison for the robbery
is effectively not credited towards the
running of the registration period. But
that is a matter in the jurisdiction’s
discretion. Terminating the registration
in 2035 would also be consistent with
SORNA’s requirements.
Subsection (b) of section 115 allows
the registration period to be reduced by
5 years for a tier I sex offender who has
maintained a ‘‘clean record’’ for 10
years, and allows registration to be
terminated for a tier III sex offender
required to register on the basis of a
juvenile delinquency adjudication if the
sex offender has maintained a ‘‘clean
record’’ for 25 years. (The circumstances
in which registration is required on the
basis of juvenile delinquency
adjudications are explained in Part IV.A
of these Guidelines.) There is no
authorization to reduce the required 25year duration of registration for tier II
sex offenders, or to reduce the required
lifetime registration for tier III sex
offenders required to register on the
basis of adult convictions.
The specific requirements under
section 115(b) to satisfy the ‘‘clean
record’’ precondition for reduction of
the registration period are as follows:
The sex offender must not be
convicted of any offense for which
imprisonment for more than one year
may be imposed (§ 115(b)(1)(A)).
The sex offender must not be
convicted of any sex offense
(§ 115(b)(1)(B)). In contrast to section
115(b)(1)(A), section 115(b)(1)(B) is not
limited to cases in which the offense is
one potentially punishable by
imprisonment for more than a year.
Hence, conviction for a sex offense
prevents satisfaction of the ‘‘clean
record’’ requirement, even if the
maximum penalty for the offense is less
than a year.
The sex offender must successfully
complete any periods of supervised
release, probation, and parole
(§ 115(b)(1)(C)). The requirement of
‘‘successfully’’ completing periods of
supervision means completing these
periods without revocation.
The sex offender must successfully
complete an appropriate sex offender
treatment program certified by a
jurisdiction or by the Attorney General
(§ 115(b)(1)(D)). Jurisdictions may make
their own decisions concerning the
design of such treatment programs, and
jurisdictions may choose the criteria to

E:\FR\FM\02JYN2.SGM

02JYN2

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

rwilkins on PROD1PC63 with NOTICES2

be applied in determining whether a sex
offender has ‘‘successfully’’ completed a
treatment program, which may involve
relying on the professional judgment of
the persons who conduct or oversee the
treatment program.
XIII. Enforcement of Registration
Requirements
This final part of the Guidelines
discusses enforcement of registration
requirements under the SORNA
provisions. It initially discusses the
penalties for registration violations
under SORNA, and then the practical
procedures for investigating and dealing
with such violations.
SORNA contemplates that substantial
criminal penalties will be available for
registration violations at the state, local,
and federal levels. Section 113(e) of
SORNA requires jurisdictions (other
than Indian tribes) to provide a criminal
penalty that includes a maximum term
of imprisonment greater than one year
for the failure of a sex offender to
comply with the SORNA requirements.
Hence, a jurisdiction’s implementation
of SORNA includes having a failure-toregister offense for which the maximum
authorized term of imprisonment
exceeds a year. (Indian tribes are not
included in this requirement because
tribal court jurisdiction does not extend
to imposing terms of imprisonment
exceeding a year.) Section 141(a) of
SORNA enacted 18 U.S.C. 2250, a new
federal failure-to-register offense, which
provides federal criminal penalties of
up to 10 years of imprisonment for sex
offenders required to register under
SORNA who knowingly fail to register
or update a registration as required
where circumstances supporting federal
jurisdiction exist, such as interstate or
international travel by a sex offender, or
conviction of a federal sex offense for
which registration is required. Federal
sex offenders are also required to
comply with the SORNA registration
requirements as mandatory conditions
of their federal probation, supervised
release, or parole, as provided pursuant
to amendments adopted by section
141(d)–(e), (j) of SORNA.
In terms of practical enforcement
measures, SORNA § 122 requires that an
appropriate official notify the Attorney
General and appropriate law
enforcement agencies of failures by sex
offenders to comply with registration
requirements, and that such registration
violations must be reflected in the
registries. The section further provides
that the official, the Attorney General,
and each such law enforcement agency
are to take any appropriate action to
ensure compliance. Complementary
measures for federal enforcement appear

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

in section 142, which directs the
Attorney General to use the resources of
federal law enforcement, including the
United States Marshals Service, to assist
jurisdictions in locating and
apprehending sex offenders who violate
registration requirements. (Also,
SORNA § 623 authorizes grants by the
Attorney General to states, local
governments, tribal governments, and
other public and private entities to
assist in enforcing sex offender
registration requirements—additional
guidance will be provided concerning
application for grants under this
provision if funding is made available
for this program.)
Translating the requirements of
section 122 into practical procedures
that will ensure effective enforcement of
sex offender registration requires further
definition. Jurisdictions can implement
the requirements of section 122 by
adopting the following procedures:
Information may be received by a
jurisdiction indicating that a sex
offender has absconded—i.e., has not
registered at all, or has moved to some
unknown place other than the registered
place of residence. For example, a sex
offender may fail to make a scheduled
appearance for periodic verification of
registration information in his
jurisdiction of residence as required by
SORNA § 116, or may fail to return an
address verification form mailed to the
registered address in a jurisdiction that
uses that verification procedure. Or a
jurisdiction may receive notice from
some other jurisdiction providing
grounds to expect that a sex offender
will be coming to live in the
jurisdiction—such as notice that a sex
offender will be moving to the
jurisdiction from a jurisdiction in which
he was previously registered, or notice
from federal authorities about the
expected arrival in the jurisdiction of a
released federal sex offender or sex
offender entering the United States from
abroad—but the sex offender then fails
to appear and register as required. Or a
jurisdiction may notify another
jurisdiction, based on information
provided by a sex offender, that the sex
offender will be relocating to the other
jurisdiction, but the supposed
destination jurisdiction thereafter
informs the original registration
jurisdiction that the sex offender has
failed to appear and register.
When such information is received by
a jurisdiction indicating that a sex
offender may have absconded, whether
one registered in the jurisdiction or
expected to arrive from another
jurisdiction, an effort must be made to
determine whether the sex offender has
actually absconded. If non-law

PO 00000

Frm 00041

Fmt 4701

Sfmt 4703

38069

enforcement registration personnel
cannot determine this, then a law
enforcement agency with jurisdiction to
investigate the matter must be notified.
Also, if the information indicating the
possible absconding came through
notice from another jurisdiction or
federal authorities, the authorities that
provided the notification must be
informed that the sex offender has failed
to appear and register. If a jurisdiction
receives information indicating that a
sex offender may have absconded, as
described in the preceding bullets, and
takes the measures described therein but
cannot locate the sex offender, then the
jurisdiction must take the following
steps:
The information in the registry must
be revised to reflect that the sex offender
is an absconder or unlocatable.
A warrant must be sought for the sex
offender’s arrest, if the legal
requirements for doing so are satisfied.
The United States Marshals Service,
which is the lead federal agency for
investigating sex offender registration
violations, must be notified. Also, the
jurisdiction must update the National
Sex Offender Registry to reflect the sex
offender’s status as an absconder or
unlocatable and enter the sex offender
into the National Crime Information
Center Wanted Person File (assuming
issuance of a warrant meeting the
requirement for entry into that file).
The foregoing procedures must be
adopted for possible absconder cases to
implement SORNA § 122. In addition, a
jurisdiction’s policies must require
appropriate follow-up measures when
information is received indicating
violation of the requirement to register
in jurisdictions of employment or
school attendance, whether or not a
violation of the requirement to register
in jurisdictions of residence is
implicated. Specifically, a jurisdiction
may receive information indicating that
a sex offender may be employed or
attending school in the jurisdiction but
has not registered as required—for
example, failure by the sex offender to
appear for a required periodic in-person
appearance in the employment or
school jurisdiction, as required by
SORNA § 116, or failure by a sex
offender to appear and register in the
jurisdiction following receipt of notice
from another jurisdiction that the sex
offender is expected to be commencing
employment or school attendance in the
jurisdiction. In such cases, an effort
must be made to determine whether the
sex offender is actually employed or
attending school in the jurisdiction but
has failed to register. If (non-law
enforcement) registration personnel
cannot determine this, then a law

E:\FR\FM\02JYN2.SGM

02JYN2

38070

Federal Register / Vol. 73, No. 128 / Wednesday, July 2, 2008 / Notices

enforcement agency with jurisdiction to
investigate the matter must be notified.

Dated: June 23, 2008.
Michael B. Mukasey,
Attorney General.
[FR Doc. E8–14656 Filed 7–1–08; 8:45 am]

rwilkins on PROD1PC63 with NOTICES2

BILLING CODE 4410–18–P

VerDate Aug<31>2005

17:36 Jul 01, 2008

Jkt 214001

PO 00000

Frm 00042

Fmt 4701

Sfmt 4703

E:\FR\FM\02JYN2.SGM

02JYN2

